


 

 

ASSET PURCHASE AGREEMENT

 

 

SELLER GROUP:

 

GOLF TRUST OF AMERICA, INC.

 

 

GOLF TRUST OF AMERICA, L.P.

 

 

GTA-IB, LLC

 

 

GTA-IB GOLF RESORT, LLC

 

 

GTA-IB CONDOMINIUM, LLC

 

 

GTA-IB MANAGEMENT, LLC

 

 

 

BUYER GROUP:

 

CMI FINANCIAL NETWORK, LLC

 

 

NOMINEE, IF ANY

 

 

 

DATED:

 

OCTOBER 27, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article; Section

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

2

Section 1.01

Definitions

2

 

 

 

ARTICLE 2

PURCHASE AND SALE

16

Section 2.01

Sale and Transfer of Assets

16

Section 2.02

Retained Assets

20

Section 2.03

Assumed Liabilities

21

Section 2.04

Retained Liabilities

23

Section 2.05

Purchase Price

25

Section 2.06

Closing

26

Section 2.07
[a2165175zex-10_12.htm#EXHIBIT-03_Section2_07PostclosingPurchasePri_015103]

Post-Closing Purchase Price Adjustment
[a2165175zex-10_12.htm#EXHIBIT-03_Section2_07PostclosingPurchasePri_015103]

27

Section 2.08 [a2165175zex-10_12.htm#EXHIBIT-03_Section2_08DueDiligence__015104]

Due Diligence [a2165175zex-10_12.htm#EXHIBIT-03_Section2_08DueDiligence__015104]

29

 

 

 

ARTICLE 3 [a2165175zex-10_12.htm#EXHIBIT-03_Article3Deposit_015108]

DEPOSIT [a2165175zex-10_12.htm#EXHIBIT-03_Article3Deposit_015108]

34

Section 3.01 [a2165175zex-10_12.htm#EXHIBIT-03_Section3_01Deposit__015109]

Deposit [a2165175zex-10_12.htm#EXHIBIT-03_Section3_01Deposit__015109]

34

Section 3.02
[a2165175zex-10_12.htm#EXHIBIT-03_Section3_02SellersEscrowAmount__015109]

Seller’s Escrow Amount
[a2165175zex-10_12.htm#EXHIBIT-03_Section3_02SellersEscrowAmount__015109]

36

Section 3.03 [a2165175zex-10_12.htm#EXHIBIT-03_Section3_03EscrowAgent__015110]

Escrow Agent [a2165175zex-10_12.htm#EXHIBIT-03_Section3_03EscrowAgent__015110]

37

 

 

 

ARTICLE 4
[a2165175zex-10_12.htm#EXHIBIT-03_Article4RepresentationsAndWarrant_015118]

REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT
[a2165175zex-10_12.htm#EXHIBIT-03_Article4RepresentationsAndWarrant_015118]

37

Section 4.01
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_01CorporateExistenceAndP_015119]

Corporate Existence and Power
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_01CorporateExistenceAndP_015119]

38

Section 4.02
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_02CorporateAuthorization_015120]

Corporate Authorization
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_02CorporateAuthorization_015120]

38

Section 4.03
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_03GovernmentalAuthorizat_015121]

Governmental Authorizations
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_03GovernmentalAuthorizat_015121]

39

Section 4.04
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_04Noncontravention__015121]

Noncontravention
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_04Noncontravention__015121]

39

Section 4.05
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_05CapitalizationSubsidia_015122]

Capitalization; Subsidiaries
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_05CapitalizationSubsidia_015122]

39

Section 4.06
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_06FinancialStatements__015123]

Financial Statements
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_06FinancialStatements__015123]

40

Section 4.07
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_07NoUndisclosedLiabiliti_015124]

No Undisclosed Liabilities
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_07NoUndisclosedLiabiliti_015124]

40

Section 4.08
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_08MaterialContracts__015124]

Material Contracts
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_08MaterialContracts__015124]

41

Section 4.09 [a2165175zex-10_12.htm#EXHIBIT-03_Section4_09Litigation__015125]

Litigation [a2165175zex-10_12.htm#EXHIBIT-03_Section4_09Litigation__015125]

41

Section 4.10
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_10ComplianceWithLawsCour_015126]

Compliance with Laws, Court Orders and Permits
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_10ComplianceWithLawsCour_015126]

42

Section 4.11 [a2165175zex-10_12.htm#EXHIBIT-03_Section4_11RealProperty__015126]

Real Property [a2165175zex-10_12.htm#EXHIBIT-03_Section4_11RealProperty__015126]

42

Section 4.12
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_12IntellectualProperty__015127]

Intellectual Property
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_12IntellectualProperty__015127]

44

Section 4.13 [a2165175zex-10_12.htm#EXHIBIT-03_Section4_13FindersFees__015128]

Finders’ Fees [a2165175zex-10_12.htm#EXHIBIT-03_Section4_13FindersFees__015128]

45

Section 4.14 [a2165175zex-10_12.htm#EXHIBIT-03_Section4_14Employees__015129]

Employees [a2165175zex-10_12.htm#EXHIBIT-03_Section4_14Employees__015129]

45

 

i

--------------------------------------------------------------------------------


 

Section 4.15
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_15EmployeeBenefitPlans__015129]

Employee Benefit Plans
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_15EmployeeBenefitPlans__015129]

45

Section 4.16
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_16EnvironmentalMatters__015130]

Environmental Matters
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_16EnvironmentalMatters__015130]

47

Section 4.17 [a2165175zex-10_12.htm#EXHIBIT-03_Section4_17LaborMatters__015131]

Labor Matters [a2165175zex-10_12.htm#EXHIBIT-03_Section4_17LaborMatters__015131]

48

Section 4.18 [a2165175zex-10_12.htm#EXHIBIT-03_Section4_18TaxMatters__015133]

Tax Matters [a2165175zex-10_12.htm#EXHIBIT-03_Section4_18TaxMatters__015133]

49

Section 4.19
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_19AccountsReceivable__015135]

Accounts Receivable
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_19AccountsReceivable__015135]

50

Section 4.20 [a2165175zex-10_12.htm#EXHIBIT-03_Section4_20Insurance__015136]

Insurance [a2165175zex-10_12.htm#EXHIBIT-03_Section4_20Insurance__015136]

50

Section 4.21
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_21TransactionsWithAffili_015137]

Transactions with Affiliates
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_21TransactionsWithAffili_015137]

50

Section 4.22
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_22KnowledgeOfWestin__015137]

Knowledge of Westin
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_22KnowledgeOfWestin__015137]

51

Section 4.23
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_23KnowledgeOfTroon__015138]

Knowledge of Troon
[a2165175zex-10_12.htm#EXHIBIT-03_Section4_23KnowledgeOfTroon__015138]

51

 

 

 

ARTICLE 5
[a2165175zex-10_12.htm#EXHIBIT-03_Article5RepresentationsAndWarrant_015140]

REPRESENTATIONS AND WARRANTIES OF BUYER
[a2165175zex-10_12.htm#EXHIBIT-03_Article5RepresentationsAndWarrant_015140]

51

Section 5.01
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_01CorporateExistenceAndP_015140]

Corporate Existence and Power
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_01CorporateExistenceAndP_015140]

51

Section 5.02
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_02CorporateAuthorization_015141]

Corporate Authorization
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_02CorporateAuthorization_015141]

51

Section 5.03
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_03GovernmentalAuthorizat_015142]

Governmental Authorizations
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_03GovernmentalAuthorizat_015142]

52

Section 5.04
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_04Noncontravention__015142]

Noncontravention
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_04Noncontravention__015142]

52

Section 5.05 [a2165175zex-10_12.htm#EXHIBIT-03_Section5_05Financing__015147]

Financing [a2165175zex-10_12.htm#EXHIBIT-03_Section5_05Financing__015147]

52

Section 5.06 [a2165175zex-10_12.htm#EXHIBIT-03_Section5_06FindersFees__015148]

Finders’ Fees [a2165175zex-10_12.htm#EXHIBIT-03_Section5_06FindersFees__015148]

52

Section 5.07
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_07NoUndisclosedLiabiliti_015148]

No Undisclosed Liabilities
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_07NoUndisclosedLiabiliti_015148]

53

Section 5.08 [a2165175zex-10_12.htm#EXHIBIT-03_Section5_08Litigation__015149]

Litigation [a2165175zex-10_12.htm#EXHIBIT-03_Section5_08Litigation__015149]

53

Section 5.09
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_09ComplianceWithLawsCour_015150]

Compliance with Laws, Court Orders and Permits
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_09ComplianceWithLawsCour_015150]

53

Section 5.10
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_10NoLiabilityUnderConfid_015151]

No Liability Under Confidential Information Memorandum
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_10NoLiabilityUnderConfid_015151]

53

Section 5.11
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_11AsisSaleRelease__015151]

As-Is Sale; Release
[a2165175zex-10_12.htm#EXHIBIT-03_Section5_11AsisSaleRelease__015151]

54

 

 

 

ARTICLE 6
[a2165175zex-10_12.htm#EXHIBIT-03_Article6CovenantsOfSellerAndParen_015156]

COVENANTS OF SELLER AND PARENT
[a2165175zex-10_12.htm#EXHIBIT-03_Article6CovenantsOfSellerAndParen_015156]

56

Section 6.01
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_01ConductOfTheBusiness__015156]

Conduct of the Business
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_01ConductOfTheBusiness__015156]

56

Section 6.02
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_02AccessToInformation__015157]

Access to Information
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_02AccessToInformation__015157]

57

Section 6.03
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_03EstoppelCertificates__015158]

Estoppel Certificates
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_03EstoppelCertificates__015158]

58

Section 6.04
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_04CondoAssociationApprov_015158]

Condo Association Approval
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_04CondoAssociationApprov_015158]

58

Section 6.05
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_05ApprovalOfGtaBoardOfDi_015159]

Approval of GTA Board of Directors
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_05ApprovalOfGtaBoardOfDi_015159]

59

Section 6.06
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_06DisclosureSupplements__015200]

Disclosure Supplements
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_06DisclosureSupplements__015200]

59

Section 6.07
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_07NoSolicitation__015201]

No Solicitation
[a2165175zex-10_12.htm#EXHIBIT-03_Section6_07NoSolicitation__015201]

59

Section 6.08
[a2165175zex-10_12.htm#EXHIBIT-05_Section6_08ConductOfGtaSellerPare_014903]

Conduct of GTA, Seller, Parent, Holding Company, Condo Owner and Management
Company
[a2165175zex-10_12.htm#EXHIBIT-05_Section6_08ConductOfGtaSellerPare_014903]

63

 

ii

--------------------------------------------------------------------------------


 

Section 6.09 [a2165175zex-10_12.htm#EXHIBIT-05_Section6_09GtaMortgage__014905]

GTA Mortgage [a2165175zex-10_12.htm#EXHIBIT-05_Section6_09GtaMortgage__014905]

63

 

 

 

ARTICLE 7 [a2165175zex-10_12.htm#EXHIBIT-05_Article7CovenantsOfBuyer_014909]

COVENANTS OF BUYER
[a2165175zex-10_12.htm#EXHIBIT-05_Article7CovenantsOfBuyer_014909]

63

Section 7.01 [a2165175zex-10_12.htm#EXHIBIT-05_Section7_01Access__014910]

Access [a2165175zex-10_12.htm#EXHIBIT-05_Section7_01Access__014910]

63

Section 7.02
[a2165175zex-10_12.htm#EXHIBIT-05_Section7_02PlanOfLiquidation__014911]

Plan of Liquidation
[a2165175zex-10_12.htm#EXHIBIT-05_Section7_02PlanOfLiquidation__014911]

64

Section 7.03
[a2165175zex-10_12.htm#EXHIBIT-05_Section7_03ConductOfBuyer__014912]

Conduct of Buyer
[a2165175zex-10_12.htm#EXHIBIT-05_Section7_03ConductOfBuyer__014912]

64

Section 7.04
[a2165175zex-10_12.htm#EXHIBIT-05_Section7_04NoticeOfChangesInOrigi_014913]

Notice of Changes in Original Deposit Amount
[a2165175zex-10_12.htm#EXHIBIT-05_Section7_04NoticeOfChangesInOrigi_014913]

65

Section 7.05 [a2165175zex-10_12.htm#EXHIBIT-05_Section7_05Guarantee__014914]

Guarantee [a2165175zex-10_12.htm#EXHIBIT-05_Section7_05Guarantee__014914]

65

 

 

 

ARTICLE 8
[a2165175zex-10_12.htm#EXHIBIT-05_Article8CovenantsOfBuyerParentAnd_014917]

COVENANTS OF BUYER, PARENT AND SELLER
[a2165175zex-10_12.htm#EXHIBIT-05_Article8CovenantsOfBuyerParentAnd_014917]

65

Section 8.01
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_01EffortsAndActionsToCau_014919]

Efforts and Actions to Cause the Transactions Contemplated by this Agreement to
Occur
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_01EffortsAndActionsToCau_014919]

65

Section 8.02
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_02NoticesOfCertainEvents_014920]

Notices of Certain Events
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_02NoticesOfCertainEvents_014920]

66

Section 8.03
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_03TransferAndOtherTaxes__014920]

Transfer and Other Taxes
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_03TransferAndOtherTaxes__014920]

66

Section 8.04 [a2165175zex-10_12.htm#EXHIBIT-05_Section8_04EscrowFees__014922]

Escrow Fees [a2165175zex-10_12.htm#EXHIBIT-05_Section8_04EscrowFees__014922]

67

Section 8.05
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_05FurtherAssurances__014923]

Further Assurances
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_05FurtherAssurances__014923]

67

Section 8.06
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_06TransfersNotEffectedAs_014924]

Transfers Not Effected as of the Closing
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_06TransfersNotEffectedAs_014924]

67

Section 8.07
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_07CertainPostclosingAssi_014925]

Certain Post-Closing Assistance
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_07CertainPostclosingAssi_014925]

68

Section 8.08
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_08LitigationArisingAfter_014926]

Litigation Arising After the Execution Date
[a2165175zex-10_12.htm#EXHIBIT-05_Section8_08LitigationArisingAfter_014926]

68

Section 8.09 [a2165175zex-10_12.htm#EXHIBIT-05_Section8_09Nominee__014927]

Nominee [a2165175zex-10_12.htm#EXHIBIT-05_Section8_09Nominee__014927]

68

 

 

 

ARTICLE 9
[a2165175zex-10_12.htm#EXHIBIT-05_Article9EmployeeBenefitsMatters_014928]

EMPLOYEE BENEFITS MATTERS
[a2165175zex-10_12.htm#EXHIBIT-05_Article9EmployeeBenefitsMatters_014928]

68

Section 9.01
[a2165175zex-10_12.htm#EXHIBIT-05_Section9_01EmployeeAndEmployeeBen_014929]

Employee and Employee Benefit Matters
[a2165175zex-10_12.htm#EXHIBIT-05_Section9_01EmployeeAndEmployeeBen_014929]

68

 

 

 

ARTICLE 10
[a2165175zex-10_12.htm#EXHIBIT-05_Article10ConditionsToClosing_014934]

CONDITIONS TO CLOSING
[a2165175zex-10_12.htm#EXHIBIT-05_Article10ConditionsToClosing_014934]

70

Section 10.01
[a2165175zex-10_12.htm#EXHIBIT-05_Section10_01ConditionsToObligatio_014935]

Conditions to Obligations of Buyer and Seller
[a2165175zex-10_12.htm#EXHIBIT-05_Section10_01ConditionsToObligatio_014935]

70

Section 10.02
[a2165175zex-10_12.htm#EXHIBIT-05_Section10_02ConditionsToObligatio_014936]

Conditions to Obligation of Buyer
[a2165175zex-10_12.htm#EXHIBIT-05_Section10_02ConditionsToObligatio_014936]

70

Section 10.03
[a2165175zex-10_12.htm#EXHIBIT-05_Section10_03ConditionsToObligatio_014937]

Conditions to Obligation of Seller
[a2165175zex-10_12.htm#EXHIBIT-05_Section10_03ConditionsToObligatio_014937]

72

 

 

 

ARTICLE 11
[a2165175zex-10_12.htm#EXHIBIT-05_Article11SurvivalIndemnification_014941]

SURVIVAL; INDEMNIFICATION
[a2165175zex-10_12.htm#EXHIBIT-05_Article11SurvivalIndemnification_014941]

74

Section 11.01 [a2165175zex-10_12.htm#EXHIBIT-05_Section11_01Survival__014942]

Survival [a2165175zex-10_12.htm#EXHIBIT-05_Section11_01Survival__014942]

74

Section 11.02
[a2165175zex-10_12.htm#EXHIBIT-05_Section11_02Indemnification__014943]

Indemnification
[a2165175zex-10_12.htm#EXHIBIT-05_Section11_02Indemnification__014943]

74

Section 11.03 [a2165175zex-10_12.htm#EXHIBIT-05_Section11_03Procedures__014946]

Procedures [a2165175zex-10_12.htm#EXHIBIT-05_Section11_03Procedures__014946]

75

Section 11.04
[a2165175zex-10_12.htm#EXHIBIT-05_Section11_04AdditionalProcedures__014947]

Additional Procedures
[a2165175zex-10_12.htm#EXHIBIT-05_Section11_04AdditionalProcedures__014947]

76

Section 11.05
[a2165175zex-10_12.htm#EXHIBIT-05_Section11_05CalculationOfDamages__014948]

Calculation of Damages
[a2165175zex-10_12.htm#EXHIBIT-05_Section11_05CalculationOfDamages__014948]

76

Section 11.06
[a2165175zex-10_12.htm#EXHIBIT-05_Section11_06DisputeResolutions__014949]

Dispute Resolutions
[a2165175zex-10_12.htm#EXHIBIT-05_Section11_06DisputeResolutions__014949]

76

 

iii

--------------------------------------------------------------------------------


 

Section 11.07
[a2165175zex-10_12.htm#EXHIBIT-05_Section11_07EffectOfInvestigation_014949]

Effect of Investigation
[a2165175zex-10_12.htm#EXHIBIT-05_Section11_07EffectOfInvestigation_014949]

77

Section 11.08
[a2165175zex-10_12.htm#EXHIBIT-05_Section11_08TaxTreatmentOfIndemni_014954]

Tax Treatment of Indemnification Payments
[a2165175zex-10_12.htm#EXHIBIT-05_Section11_08TaxTreatmentOfIndemni_014954]

77

 

 

 

ARTICLE 12 [a2165175zex-10_12.htm#EXHIBIT-05_Article12Termination_014956]

TERMINATION [a2165175zex-10_12.htm#EXHIBIT-05_Article12Termination_014956]

77

Section 12.01 [a2165175zex-10_12.htm#EXHIBIT-05_Section12_01Termination__014957]

Termination [a2165175zex-10_12.htm#EXHIBIT-05_Section12_01Termination__014957]

77

Section 12.02
[a2165175zex-10_12.htm#EXHIBIT-05_Section12_02GeneralEffectOfTermin_014957]

General Effect of Termination
[a2165175zex-10_12.htm#EXHIBIT-05_Section12_02GeneralEffectOfTermin_014957]

79

 

 

 

ARTICLE 13 [a2165175zex-10_12.htm#EXHIBIT-05_Article13Miscellaneous_015001]

MISCELLANEOUS [a2165175zex-10_12.htm#EXHIBIT-05_Article13Miscellaneous_015001]

80

Section 13.01
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_01CasualtyAndCondemnati_015002]

Casualty and Condemnation; Risk of Loss
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_01CasualtyAndCondemnati_015002]

80

Section 13.02 [a2165175zex-10_12.htm#EXHIBIT-05_Section13_02Notices__015003]

Notices [a2165175zex-10_12.htm#EXHIBIT-05_Section13_02Notices__015003]

82

Section 13.03
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_03Confidentiality__015004]

Confidentiality
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_03Confidentiality__015004]

85

Section 13.04
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_04AmendmentsAndModifica_015005]

Amendments and Modifications
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_04AmendmentsAndModifica_015005]

86

Section 13.05 [a2165175zex-10_12.htm#EXHIBIT-05_Section13_05Expenses__015005]

Expenses [a2165175zex-10_12.htm#EXHIBIT-05_Section13_05Expenses__015005]

86

Section 13.06
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_06AttorneysFees__015006]

Attorneys’ Fees
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_06AttorneysFees__015006]

86

Section 13.07
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_07SuccessorsAndAssigns__015007]

Successors and Assigns
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_07SuccessorsAndAssigns__015007]

86

Section 13.08
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_08GoverningLaw__015008]

Governing Law
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_08GoverningLaw__015008]

86

Section 13.09
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_09ConsentToJurisdiction_015009]

Consent to Jurisdiction
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_09ConsentToJurisdiction_015009]

86

Section 13.10
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_10WaiverOfJuryTrial__015010]

WAIVER OF JURY TRIAL
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_10WaiverOfJuryTrial__015010]

87

Section 13.11
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_11CounterpartsThirdPart_015010]

Counterparts; Third Party Beneficiaries
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_11CounterpartsThirdPart_015010]

87

Section 13.12
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_12EntireAgreement__015011]

Entire Agreement
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_12EntireAgreement__015011]

87

Section 13.13 [a2165175zex-10_12.htm#EXHIBIT-05_Section13_13Headings__015012]

Headings [a2165175zex-10_12.htm#EXHIBIT-05_Section13_13Headings__015012]

87

Section 13.14
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_14Severability__015012]

Severability [a2165175zex-10_12.htm#EXHIBIT-05_Section13_14Severability__015012]

87

Section 13.15
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_15SpecificPerformance__015013]

Specific Performance
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_15SpecificPerformance__015013]

88

Section 13.16
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_16ExtensionWaiver__015014]

Extension; Waiver
[a2165175zex-10_12.htm#EXHIBIT-05_Section13_16ExtensionWaiver__015014]

88

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1.01(a)

 

—

 

Knowledge of Buyer

 

SCHEDULE 1.01(b)

 

—

 

Knowledge of Seller

 

SCHEDULE 1.01(c)

 

—

 

Knowledge of Parent

 

SCHEDULE 1.01(d)

 

—

 

Parcel F Description

 

SCHEDULE 1.01(e)

 

—

 

Permitted Liens

 

SCHEDULE 1.01(f)

 

—

 

Required Consents

 

SCHEDULE 1.01(g)

 

—

 

Total Current Assets

 

SCHEDULE 1.01(h)

 

—

 

Total Current Liabilities

 

SCHEDULE 2.01(b)

 

—

 

Contracts

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE 2.01(c)

 

—

 

Licenses, Permits, Certificates of Occupancy and Rights Under Permits,
Approvals, and Allocations Relating to the Real Property and the Operation
thereof and Other Similar Documents

 

SCHEDULE 2.01(i)(1) 

 

—

 

Innisbrook Real Property and Condo Property

 

SCHEDULE 2.01(i)(2) 

 

—

 

Unit 115 in Building 28 of the Innisbrook Condominiums

 

SCHEDULE 2.01(j)

 

—

 

Parcel J-4

 

SCHEDULE 2.01(k)

 

—

 

Parcel Rights

 

SCHEDULE 2.01(l)

 

—

 

Pinellas County Rights

 

SCHEDULE 2.01(m)

 

—

 

Wall Springs Rights

 

SCHEDULE 2.01(o)

 

—

 

Tangible Personal Property

 

SCHEDULE 2.01(p)

 

—

 

Intangible Personal Property

 

SCHEDULE 2.02(f)

 

—

 

Furniture and Equipment in the Owner’s Office

 

SCHEDULE 2.02(g)

 

—

 

Retained Assets

 

SCHEDULE 2.03(q)

 

—

 

Assumed Liabilities

 

SCHEDULE 2.05(c)

 

—

 

Allocation of Consideration

 

SCHEDULE 2.08(c)

 

—

 

Due Diligence Materials

 

SCHEDULE 4.03

 

—

 

Seller Governmental Authorizations

 

SCHEDULE 4.04

 

—

 

Noncontravention

 

SCHEDULE 4.06

 

—

 

Seller Financial Statements

 

SCHEDULE 4.07

 

—

 

Seller Disclosed Liabilities

 

SCHEDULE 4.08

 

—

 

Material Contracts

 

SCHEDULE 4.09

 

—

 

Seller Litigation

 

SCHEDULE 4.10(a)

 

—

 

Compliance with Laws

 

SCHEDULE 4.10(b)

 

—

 

Permits

 

SCHEDULE 4.11(a)

 

—

 

Real Property

 

SCHEDULE 4.11(b)

 

—

 

Leases

 

SCHEDULE 4.11(c)

 

—

 

Assigned Interests Under Leases

 

SCHEDULE 4.11(e)

 

—

 

Written Notice from any Governmental Authority of any Proceedings in Eminent
Domain

 

SCHEDULE 4.11(g)

 

—

 

Tax Reduction Proceedings

 

SCHEDULE 4.12(a)

 

—

 

Intellectual Property

 

SCHEDULE 4.12(b)

 

—

 

Proprietary Software

 

SCHEDULE 4.12(c)

 

—

 

License Agreements

 

SCHEDULE 4.14

 

—

 

Employees as of September 20, 2005

 

SCHEDULE 4.15(a)

 

—

 

Plans

 

SCHEDULE 4.15(i)

 

—

 

Severance Pay, Unemployment Compensation and Benefits

 

SCHEDULE 4.15(j)

 

—

 

Claims Related to Any Plan

 

 

v

--------------------------------------------------------------------------------


 

SCHEDULE 4.16

 

—

 

Environmental Matters

 

SCHEDULE 4.16(e)

 

—

 

Location of Hazardous Substances and Underground Storage Tanks

 

SCHEDULE 4.17

 

—

 

Labor Matters

 

SCHEDULE 4.18

 

—

 

Tax Matters

 

SCHEDULE 4.20

 

—

 

Insurance

 

SCHEDULE 5.03

 

—

 

Buyer Governmental Authorizations

 

SCHEDULE 5.07

 

—

 

Buyer Disclosed Liabilities

 

SCHEDULE 5.08

 

—

 

Buyer Litigation

 

SCHEDULE 9.01

 

—

 

Employees of Seller Not To Be Offered Employment by Buyer

 

SCHEDULE 10.02(i)

 

—

 

Buyer’s Required Consents

 

SCHEDULE 10.03(g)

 

—

 

Seller’s Required Consents

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT 1.01(a)

 

—

 

Troon Estoppel Certificate

 

EXHIBIT 1.01(b)

 

—

 

Westin Estoppel Certificate

 

EXHIBIT 6.01

 

—

 

Form of Innisbrook 2006 Rental Pool Annual Lease Agreement

 

EXHIBIT 7.04

 

—

 

Reliance Letter from CWYP

 

EXHIBIT 10.02(b)

 

—

 

Form of Officer’s Certificate of Seller and General Partner of Parent

 

EXHIBIT 10.02(c)

 

—

 

Form of Bill of Sale

 

EXHIBIT 10.02(d)

 

—

 

Form of Assignment and Assumption Agreements

 

EXHIBIT 10.02(e)

 

—

 

Form of Deeds

 

EXHIBIT 10.02(f)

 

—

 

Form of Lease Agreements

 

EXHIBIT 10.02(h)

 

—

 

Form of 1445 Certificate

 

EXHIBIT 10.03(b)

 

—

 

Form of Officer’s Certificate of Buyer and Buyer’s Guarantor

 

EXHIBIT 10.03(e)

 

—

 

Form of Release Agreements

 

 

vi

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of October 27, 2005
(the “Execution Date”), by and among (i) Golf Trust of America, Inc., a Maryland
corporation (“GTA”), (ii) GTA-IB, LLC, a Florida limited liability company (the
“Seller”), (iii) Golf Trust of America, L.P., a Delaware limited partnership and
the indirect parent of Seller (the “Parent”), (iv) GTA-IB Golf Resort, LLC, a
Florida limited liability company (the “Holding Company”), (v) GTA-IB
Condominium, LLC, a Florida limited liability company (the “Condo Owner”),
(vi) GTA-IB Management, LLC, a Florida limited liability company (the
“Management Company”), (vii) CMI Financial Network, LLC, an Ohio limited
liability company, or Nominee (as permitted herein) (the “Buyer”), and
(viii) CMI Financial Network, LLC, an Ohio limited liability company, as Buyer’s
guarantor in the event Nominee enters this Agreement as permitted herein (the
“Buyer’s Guarantor”).

 

THE PARTIES ENTER INTO THIS AGREEMENT on the basis of the following facts,
intentions and understandings:

 

A.                                   Buyer and Seller (or in the case of the
Condo Property (as defined herein), Condo Owner, in the case of the GH
Securities Stock Interests (as defined herein), Holding Company, and in the case
of the Employees (as defined herein), Management Company) have approved, and
deem it advisable to consummate the purchase of the Acquired Assets (as defined
herein) by Buyer, which purchase is to be effected by the sale by Seller (or in
the case of the Condo Property, Condo Owner, in the case of the GH Securities
Stock Interests, Holding Company, and in the case of the Employees, Management
Company) of all of the Acquired Assets to Buyer, subject to all of the
liabilities pertaining to the Acquired Assets, and otherwise upon the terms and
subject to the conditions set forth herein.

 

B.                                     Prior to the Execution Date, Buyer
deposited with Chernett Wasserman Yarger & Pasternak, LLC, Buyer’s legal counsel
(“CWYP”), cash in the amount of Four Million Five Hundred Thousand Dollars
($4,500,000) (the “Original Deposit Amount”) as a deposit against the Purchase
Price (as defined herein), which deposit was acknowledged by Seller.  In the
event that Buyer waives Buyer’s rights or otherwise fails to terminate this
Agreement pursuant to Section 2.08(f) hereof, Buyer shall cause CWYP to deposit
the Original Deposit Amount with Chicago Title Insurance Company, located at
2701 Gateway Drive, Pompano Beach, Florida (the “Escrow Agent”), no later than
5:00 p.m. (Eastern time) on the last day of the Due Diligence Period (as defined
herein).  In the event that Buyer elects the Extension (as defined herein)
pursuant to Section 2.06 hereof, on the Extension Date (as defined herein),
Buyer shall deposit with Escrow Agent cash in the amount of One Million Five
Hundred Thousand Dollars ($1,500,000) (the “Additional Deposit Amount”) and, if
prior to the expiration of the Due Diligence Period, shall cause CWYP to deposit
the Original Deposit Amount with Escrow Agent.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and subject to the conditions set forth herein, the parties hereto
agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

DEFINITIONS

 

Section 1.01                            Definitions.

 

The following terms, as used herein, have the following meanings (the use of the
singular or the plural herein is not exclusive and the tenses may be used
interchangeably as the context requires):

 

“Accounts Receivable” shall have the meaning set forth in Section 2.01(y) of
this Agreement.

 

“Acquired Assets” shall have the meaning set forth in Section 2.01 of this
Agreement.

 

“Acquisition Agreement” shall have the meaning set forth in Section 6.07(b) of
this Agreement.

 

“Acquisition Proposal” shall have the meaning set forth in Section 6.07(a) of
this Agreement.

 

“Action” shall have the meaning set forth in Section 11.03(a) of this Agreement.

 

“Additional Deposit Amount” shall have the meaning set forth in Recital B of
this Agreement.

 

“Adjustment Date” shall have the meaning set forth in Section 2.07(c) of this
Agreement.

 

“AEW” means AEW Targeted Securities Fund, L.P., a Delaware limited partnership.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.

 

“Agreement” shall have the meaning set forth in the Preamble of this Agreement.

 

“Allocation” shall have the meaning set forth in Section 2.05(c) of this
Agreement.

 

“Applicable Period” shall have the meaning set forth in Section 6.07(a) of this
Agreement.

 

“Assignment and Assumption Agreements” shall have the meaning set forth in
Section 10.02(d) of this Agreement.

 

“Assignment, Consent, Subordination and Nondisturbance Agreement” means that
certain Assignment, Consent, Subordination and Nondisturbance Agreement dated as
of July 15, 2004, by and among Seller, Parent and Westin.

 

2

--------------------------------------------------------------------------------


 

“Assumed Liabilities” shall have the meaning set forth in Section 2.03 of this
Agreement.

 

“Auditor” means Grant Thornton LLP, as independent auditor.

 

“Automatic Hotel Charges Settlement” means the settlement terms negotiated by
Starwood and the Attorney General of the State of Florida, regarding the
imposition of automatic or mandatory guest charges, including resort charges,
and resolving plaintiffs’ claims in related private class action lawsuits
brought against Starwood.

 

“Bill of Sale” shall have the meaning set forth in Section 10.02(c) of this
Agreement.

 

“Business” means the business of operating the Resort, as conducted by Seller,
Westin and Troon pursuant to the Westin Management Agreement and the Troon
Management Agreement, respectively.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or obligated by applicable law or
executive order to close or are otherwise generally closed.

 

“Buyer” shall have the meaning set forth in the Preamble of this Agreement.

 

“Buyer Indemnified Claims” shall have the meaning set forth in
Section 11.02(b) of this Agreement.

 

“Buyer Parties” shall have the meaning set forth in Section 11.02(a) of this
Agreement.

 

“Buyer’s Escrow Demand” shall have the meaning set forth in Section 3.02(b) of
this Agreement.

 

“Buyer’s Guarantor” shall have the meaning set forth in the Preamble of this
Agreement.

 

“Casualty Loss” shall have the meaning set forth in Section 13.01(a) of this
Agreement.

 

“Change of Recommendation” shall have the meaning set forth in
Section 6.07(c) of this Agreement.

 

“CKT” shall have the meaning set forth in Section 2.01(k) of this Agreement.

 

“Claims” means all claims within the meaning of such term in 11 U.S.C.
Section 101(5) (provided that a right to an equitable remedy is considered a
claim whether or not the breach gives rise to a right to payment), including,
without limitation, causes of action, reclamation claims, mortgages, pledges,
restrictions, hypothecations, charges, indentures, loan agreements, instruments,
leases, licenses, options, rights of first refusal, contracts, offsets,
recoupment, rights of recovery, judgments, orders, claims for reimbursement,
contribution, indemnity or exoneration, and decrees of any court or foreign or
domestic governmental entity, interests, products liability, fraud, fraudulent
transfers, breach of fiduciary duty, alter-ego, environmental,

 

3

--------------------------------------------------------------------------------


 

successor liability, tax and other liabilities and claims, including Tax claims,
in each case whether secured or unsecured, choate or inchoate, filed or unfiled,
scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded,
perfected or unperfected, allowed or disallowed, contingent or non-contingent,
liquidated or unliquidated, matured or unmatured, material or immaterial,
disputed or undisputed, or known or unknown, whether arising prior to, on, or
subsequent to the Closing Date, whether imposed by agreement, understanding,
law, equity or otherwise.

 

“Closing” shall have the meaning set forth in Section 2.06 of this Agreement.

 

“Closing Date” means the date of the Closing.

 

“Closing Transfer Amount” shall have the meaning set forth in Section 2.05(a) of
this Agreement.

 

“Closing Date Working Capital” shall have the meaning set forth in
Section 2.07(c) of this Agreement.

 

“CMI” means CMI Financial Network, LLC, an Ohio limited liability company.

 

“COBRA” shall have the meaning set forth in Section 9.01(d) of this Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

“Condo Owner” shall have the meaning set forth in the Preamble of this
Agreement.

 

“Condo Property” shall have the meaning set forth in Section 2.01(i) of this
Agreement.

 

“Condo Property Purchase Price” shall have the meaning set forth in Section 6.04
of this Agreement.

 

“Condominium Association” means Innisbrook Condominium Association, Inc., a
Florida corporation not for profit.

 

“Confidential Information Memorandum” means the confidential information
memorandum dated March 2005, provided to Buyer by Houlihan Lokey.

 

“Confidentiality Agreement” means the letter agreement dated as of September 12,
2005, between GTA and CMI Financial, LLC, binding upon CMI and Nominee, if any,
as of September 12, 2005 pursuant to Section 13.03 hereof.

 

“Contracts” shall have the meaning set forth in Section 2.01(b) of this
Agreement.

 

“CWYP” shall have the meaning set forth in Recital B of this Agreement.

 

“Damages” shall have the meaning set forth in Section 2.08(b) of this Agreement.

 

“Data Room” means the “Eagle Golf” workspace on www.intralinks.com.

 

4

--------------------------------------------------------------------------------


 

“Declaration of Condominium” means that certain Declaration of Condominium of
Innisbrook Condominium No. 23, a Condominium dated as of September 13, 1974, by
Golf Host South, Inc.

 

“Deeds” shall have the meaning set forth in Section 10.02(e) of this Agreement.

 

“Defense and Escrow Agreement” means that certain Defense and Escrow Agreement
dated as of July 15, 2004, by and among GHR, Seller, Parent, GTA and Escrow
Agent.

 

“Demand” shall have the meaning set forth in Section 3.01(c) of this Agreement.

 

“Demanding Party” shall have the meaning set forth in Section 3.01(c) of this
Agreement.

 

“Deposit Amount” means a deposit against the Purchase Price in the amount of
Four Million Five Hundred Thousand Dollars ($4,500,000) in cash; provided,
however, that in the event Buyer elects the Extension, the Additional Deposit
Amount shall be included in the Deposit Amount and the Deposit Amount shall
total Six Million Dollars ($6,000,000) from, and including, the Extension Date.

 

“Due Diligence Materials” shall have the meaning set forth in
Section 2.08(c)(i) of this Agreement.

 

“Due Diligence Period” shall have the meaning set forth in Section 2.08(a) of
this Agreement.

 

“Employees” means all active employees actively and solely dedicated to the
operations of the Business employed by Seller or any of its Affiliates (but, for
the avoidance of doubt, excluding any employees of Westin, Troon or any of their
Affiliates), including, without limitation, any such employees on approved
leaves of absence (whether vacation, family leave, workers’ compensation,
short-term disability, maternity leave or otherwise) and the term “Employee”
shall mean any of the foregoing such Employees.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations and rules, in each case as in effect on the
Execution Date or as subsequently amended, that have as their purpose the
protection of the environment or of human health or that relate to the
transportation, handling, storage, use or exposure to Hazardous Substances,
wastes or materials.

 

“Environmental Liabilities” means any Damages or obligations arising out of the
ownership or operation of the Business or the ownership or operation of the
Owned Real Property, to the extent based upon (i) a material violation of or
liability under any Environmental Law, (ii) a failure to obtain, maintain or
comply with any material Environmental Permit, directive, order or notice of
violation under, or any requirement of, any material Environmental Law, (iii) a
material Release of any Hazardous Substance at, on or under any Owned Real
Property, or any environmental investigation, remediation, removal, clean-up or
monitoring required under any Environmental Law or required by a Governmental
Authority at, on or under

 

5

--------------------------------------------------------------------------------


 

any Owned Real Property, or (iv) the use, generation, storage, transportation,
treatment, sale or other off-site disposal of Hazardous Substances generated by
or otherwise used in the Business.

 

“Environmental Permits” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of Governmental Authorities required
by any Environmental Law.

 

“Equipment” means all machinery, fixtures, furniture, supplies, accessories,
materials, equipment, parts, automobiles, trucks, vehicles, golf carts, tooling,
office equipment, furnishings and other similar items of personal property owned
or leased by Seller which are used in connection with the Business.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” shall have the meaning set forth in Section 4.15(a) of this
Agreement.

 

“ERISA Plans” shall have the meaning set forth in Section 4.15(a) of this
Agreement.

 

“Escrow Agent” shall have the meaning set forth in Recital B of this Agreement.

 

“Escrow Period” shall have the meaning set forth in Section 3.02(a) of this
Agreement.

 

“Estimated Closing Date Working Capital” shall have the meaning set forth in
Section 2.05(b) of this Agreement.

 

“Estimated Closing Date Working Capital Certificate” shall have the meaning set
forth in Section 2.05(b) of this Agreement.

 

“Execution Date” shall have the meaning set forth in the Preamble of this
Agreement.

 

“Extension” shall have the meaning set forth in Section 2.06 of this Agreement.

 

“Extension Date” shall have the meaning set forth in Section 2.06 of this
Agreement.

 

“Fairness Opinion” shall have the meaning set forth in Section 6.05 of this
Agreement.

 

“Final Board Approval” shall have the meaning set forth in Section 6.05 of this
Agreement.

 

“Final Working Capital” shall have the meaning set forth in
Section 2.07(d)(v) of this Agreement.

 

“GAAP” means the United States generally accepted accounting principles.

 

“GH Securities” means Golf Host Securities, Inc., a Florida corporation.

 

“GH Securities Stock Interests” shall have the meaning set forth in
Section 2.01(r) of this Agreement.

 

6

--------------------------------------------------------------------------------


 

“GHR” means Golf Host Resorts, LLC, a Colorado limited liability company,
formerly known as Golf Host Resorts, Inc., a Colorado corporation.

 

“GHR Loan Agreement” means that certain Loan Agreement dated as of June 20,
1997, by and between GHR and Parent, as amended from time to time, including,
without limitation, by amendment dated as of July 15, 2004, by and between
Seller and Parent.

 

“Governmental Authority” means any national, federal, regional, state,
provincial, municipal, foreign or multinational court or other governmental or
regulatory authority, administrative body or government, department, board,
body, tribunal, instrumentality or commission of competent jurisdiction
respecting the Acquired Assets.

 

“GTA” shall have the meaning set forth in the Preamble of this Agreement.

 

“GTA Mortgage” means that certain Mortgage, Security Agreement and Fixture
Filing with Assignment of Rents dated as of June 20, 1997, by and between GHR
and Parent, as extended, amended, restated, consolidated or modified from time
to time and recorded in the land records of Pinellas County, in Volume 9748 at
Page 2292, and the related agreements, as amended, contemplated thereby and/or
entered in furtherance thereof, including, without limitation, all corresponding
promissory notes, deeds of trust, and loan agreements and, more specifically:
(i) the rights of both the lender and the borrower under the GHR Loan Agreement,
(ii) that certain Security Agreement dated as of June 20, 1997, by and between
GHR and Parent, as extended, amended, restated, consolidated or modified from
time to time, and (iii) any other related documents recorded in the public
records of Pinellas County or Hillsborough County, Florida.

 

“GTA/Seller/Parent Indemnified Claims” shall have the meaning set forth in
Section 11.02(a) of this Agreement.

 

“Hazardous Substance” means any pollutant, contaminant or any toxic, radioactive
or otherwise hazardous substance, as such terms are regulated by, defined in, or
identified pursuant to, any Environmental Law, (i) excluding petroleum and any
petroleum products, chlorine, Freon, and any product related to golf course
agronomy and maintenance, landscaping care and customary food preparation and
(ii) including, without limitation, asbestos and polychlorinated biphenyls.

 

“Historical Balance Sheet” shall have the meaning set forth in Section 4.06 of
this Agreement.

 

“Historical Financials” shall have the meaning set forth in Section 4.06 of this
Agreement.

 

“Holding Company” shall have the meaning set forth in the Preamble of this
Agreement.

 

“Houlihan Lokey” means Houlihan Lokey Howard & Zukin Capital, Inc.

 

“Improvements” shall have the meaning set forth in Section 2.01(n) of this
Agreement.

 

7

--------------------------------------------------------------------------------


 

“Indemnified Party” shall have the meaning set forth in Section 11.03(a) of this
Agreement.

 

“Indemnifying Party” shall have the meaning set forth in Section 11.03(a) of
this Agreement.

 

“Independent Accounting Firm” shall have the meaning set forth in
Section 2.07(d)(iii) of this Agreement.

 

“Initial Board Approval” shall have the meaning set forth in Section 6.05 of
this Agreement.

 

“Initial Closing Date” shall have the meaning set forth in Section 2.06 of this
Agreement.

 

“Innisbrook Condominium” means those certain condominiums located at the Resort
in Palm Harbor, Florida.

 

“Innisbrook Real Property” shall have the meaning set forth in
Section 2.01(i) of this Agreement.

 

“Intangible Personal Property” shall have the meaning set forth in
Section 2.01(p) of this Agreement.

 

“Intellectual Property” means any and all patents, copyrights, trademarks,
service marks, trade names, Internet domain names, designs, logos, slogans, and
general intangibles of like nature owned by Seller, if any, together with any
goodwill, registrations and applications relating to the foregoing and owned by
Seller, if any; computer programs owned by Seller, if any, including any and all
software implementations of algorithms, models and methodologies whether in
source code or object code form, databases and compilations, if any, including
any and all data and collections of data, all documentation, including user
manuals and training materials, related to any of the foregoing and the content
and information contained on any Web site, if any (collectively, “Software”);
and confidential information, technology, know how, inventions, processes,
formulae, algorithms, models and methodologies (such confidential items,
collectively “Trade Secrets”), in each case as owned by Seller and held for use
by Seller with respect to the Business, or used solely in the Business as
currently conducted and any licenses to use any of the foregoing, or any other
similar type of intellectual property right owned by Seller, if any.

 

“Knowledge of Buyer” or words of similar import means the actual knowledge,
without inquiry, of the individuals set forth in Schedule 1.01(a) attached
hereto.

 

“Knowledge of Seller” or words of similar import means the actual knowledge,
without inquiry, of the individuals set forth in Schedule 1.01(b) attached
hereto.

 

“Knowledge of Parent” or words of similar import means actual knowledge, without
inquiry, of the individuals set forth in Schedule 1.01(c) attached hereto.

 

8

--------------------------------------------------------------------------------


 

“Land Plans and Specifications” shall have the meaning set forth in
Section 2.01(e) of this Agreement.

 

“Lease Assignments” shall have the meaning set forth in Section 10.02(f) of this
Agreement.

 

“Leased Real Property” shall have the meaning set forth in Section 4.11(b) of
this Agreement.

 

“Leases” shall have the meaning set forth in Section 4.11(b) of this Agreement.

 

“Liabilities” means all debts, liabilities, claims, demands, expenses,
commitments and obligations (whether accrued or not, known or unknown, disclosed
or undisclosed, fixed or contingent, asserted or unasserted, liquidated or
unliquidated), whether arising prior to, at or after the Closing.

 

“License Agreements” shall have the meaning set forth in Section 4.12(c) of this
Agreement.

 

“Lien” means, with respect to any of the Acquired Assets, any mortgage, lien,
pledge, charge, security interest, encumbrance, hypothecation, claim, lease,
sublease, license, occupancy agreement, adverse interest, easement,
encroachment, title defect, title retention agreement, voting trust agreement,
option, right of first refusal or other restriction or limitation of any nature
whatsoever in respect of such Acquired Asset.

 

“Management Company” shall have the meaning set forth in the Preamble of this
Agreement.

 

“Material Adverse Effect” means any change, effect, event, violation,
inaccuracy, circumstance, occurrence, state of facts or development that in the
aggregate, when taken together with all other charges, effects, events,
inaccuracies, occurrences, state of facts or developments occurring or existing
at or about the same time, is or is reasonably likely to be materially adverse
to (i) the Business or the Acquired Assets, (ii) the ability of any of GTA,
Seller, Parent, Holding Company, Condo Owner or Management Company to perform
any of their respective obligations pursuant to this Agreement, or (iii) prevent
or materially delay the ability of any of GTA, Seller, Parent, Holding Company,
Condo Owner or Management Company to consummate the transactions contemplated by
this Agreement; provided, however, that none of the following shall be taken
into account in determining whether there has been or will be a Material Adverse
Effect: (A) changes affecting the United States economy (which changes or
developments, in each case, do not disproportionately affect the Business in any
material respect), (B) changes or developments in the industries in which the
Business participates, including without limitation, the resort or golf business
(which changes or developments, in each case, do not disproportionately affect
the Business in any material respect), (C) changes in any zoning laws or
decisions of any zoning authority affecting the Business, excepting only as may
actually result in a material adverse change in the number of residential units
approved for development on the Innisbrook Real Property pursuant to that
certain letter received on January 15, 1998, by King Engineering from the
Pinellas County Board of County Commissioners, Development Review Services
Department, Pinellas County, (D) 

 

9

--------------------------------------------------------------------------------


 

changes in the weather and adverse atmospheric conditions, (E) changes resulting
from political instability, acts of terrorism or war, (F) changes resulting from
or arising out of the announcement of this Agreement or actions pursuant to (and
required by) this Agreement, (G) any failure, in and of itself, by the Business
to meet any internal or published projections, forecasts or revenue or earnings
or bookings predictions for any period ending on or after the Execution Date (it
being understood that the facts or occurrences giving rise to or contributing to
such failure may be taken into account in determining whether there has been or
will be a Material Adverse Effect), or (H) any termination by Westin of the
Westin Management Agreement or any termination by Troon of the Troon Management
Agreement.

 

“Material Contracts” means those Contracts which involve payment or receipt by
Seller or any of its Affiliates of amounts in excess of Five Hundred Thousand
Dollars ($500,000) per annum or other Contracts that have a material impact on
the Business.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Net Working Capital” shall have the meaning set forth in Section 2.07(a) of
this Agreement.

 

“Nominee” means a controlled Subsidiary of CMI, (i) created for the single
purpose of consummating the purchase of the Acquired Assets and the assumption
of the Assumed Liabilities pursuant to this Agreement, (ii) owned by CMI,
certain controlled Affiliates of CMI and/or certain principals of CMI, and
(iii) controlled by CMI, certain controlled Affiliates of CMI and/or certain
principals of CMI.  For purposes of this Agreement, no Person shall become the
Nominee unless and until such Person executes an assignment and assumption
agreement by and among CMI, Nominee, GTA, Seller, Parent, Holding Company, Condo
Owner and Management Company, and agreed as to Article 3 hereof by Escrow Agent,
in a form approved by Seller whereby Nominee assumes all of the obligations of
Buyer under this Agreement and Buyer and Nominee shall be jointly and severally
liable to Seller and its Affiliates under this Agreement.

 

“Non-Material” shall have the meaning set forth in Section 13.01(c) of this
Agreement.

 

“Objection Notice” shall have the meaning set forth in Section 2.07(d)(i) of
this Agreement.

 

“Operational Benefits Agreement” means that certain Operational Benefits
Agreement dated as of July 15, 2004, by and among GHR, Golf Hosts, Inc., a
Florida corporation, Seller and Parent.

 

“Original Deposit Amount” shall have the meaning set forth in Recital B of this
Agreement.

 

“Owned Real Property” shall have the meaning set forth in Section 4.11(a) of
this Agreement.

 

“Parcel F” means the parcel of real property more particularly described in
Schedule 1.01(d) attached hereto.

 

10

--------------------------------------------------------------------------------


 

“Parcel F Development Agreement” means that certain Parcel F Development
Agreement dated as of March 29, 2004, by and among GHR, Parent and Innisbrook F,
LLC (formerly known as Bayfair Innisbrook, L.L.C.), as amended from time to
time, including, without limitation, by amendments dated as of March 11, 2005
and August 10, 2005.

 

“Parcel F Memorandum of Agreement” means that certain Parcel F Memorandum of
Agreement dated as of July 15, 2004, by and between GHR, Parent, Seller and GTA.

 

“Parcel J-4” shall have the meaning set forth in Section 2.01(j) of this
Agreement.

 

“Parcel J-4 Lease” shall have the meaning set forth in Section 2.01(j) of this
Agreement.

 

“Parcels J-1 and J-2” shall have the meaning set forth in Section 2.01(k) of
this Agreement.

 

“Parcel K” shall have the meaning set forth in Section 2.01(k) of this
Agreement.

 

“Parcel Rights” shall have the meaning set forth in Section 2.01(k) of this
Agreement.

 

“Parent” shall have the meaning set forth in the Preamble of this Agreement.

 

“PBGC” shall have the meaning set forth in Section 4.15(c) of this Agreement.

 

“Permits” means licenses, permits, approvals, registrations, waivers,
exemptions, consents, authorizations, qualifications under or from any federal,
state, local or foreign laws or Governmental Authorities pertaining to the
Business or the Real Property.

 

“Permitted Liens” means (i) Liens set forth in Schedule 1.01(e) attached hereto,
(ii) mechanic’s, laborer’s, materialmen’s, repairmen’s and other similar liens
not yet due and payable or being contested in good faith, in each case, to the
extent that adequate reserves have been made on the Unaudited Balance Sheet in
accordance with GAAP, (iii) Liens relating to any financing or leasing
arrangement relating to any Intangible Personal Property or Tangible Personal
Property transferred to Buyer pursuant to Section 2.01 hereof,
(iv) imperfections of title, easements and zoning restrictions, if any, which,
individually or in the aggregate with other such matters, do not materially
detract from the value or marketability of the property subject thereto or
interfere with the uses and purposes to which such property is currently
employed or materially impair the operations of Seller or Parent and which have
arisen only in the ordinary course of business and are generally consistent with
past practice, (v) Liens pursuant to the Assignment, Consent, Subordination and
Nondisturbance Agreement, and (vi) all Permitted Title Exceptions.

 

“Permitted Title Exceptions” shall have the meaning set forth in
Section 2.08(e)(i) of this Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

11

--------------------------------------------------------------------------------


 

“Phase I Environmental Site Assessments” means Phase I environmental reports of
the Owned Real Property prepared by a certified environmental testing company.

 

“Phase II Environmental Site Assessments” means Phase II environmental reports
of the Owned Real Property prepared by a certified environmental testing
company.

 

“Pinellas County Land” shall have the meaning set forth in Section 2.01(l) of
this Agreement.

 

“Pinellas County Rights” shall have the meaning set forth in Section 2.01(l) of
this Agreement.

 

“Plan of Liquidation” means GTA’s liquidation plan, as described in the proxy
statement on Schedule 14A filed on March 14, 2001, by GTA with the Securities
and Exchange Commission, as amended.

 

“Plans” shall have the meaning set forth in Section 4.15(a) of this Agreement.

 

“Pre-Closing Environmental Liabilities” means any Environmental Liabilities to
the extent arising out of the ownership, operation or condition of any of the
Business or the Real Property on or at any time prior to the Closing Date.

 

“Property Information” shall have the meaning set forth in
Section 2.08(c)(ii) of this Agreement.

 

“Proposed Allocation” shall have the meaning set forth in Section 2.05(c) of
this Agreement.

 

“Proprietary Software” shall have the meaning set forth in Section 4.12(b) of
this Agreement.

 

“Purchase Price” shall have the meaning set forth in Section 2.05(a) of this
Agreement.

 

“Real Property” means the Owned Real Property and the Leased Real Property.

 

“Release” means the presence of or any release, spill, emission, leaking,
pumping, pouring, dumping, emptying, injection, deposit, disposal, discharge,
dispersal, leaching or migration of Hazardous Substances not permitted by
prevailing and applicable Environmental Laws or Environmental Permits, in or
into air, soil, water or groundwater at the Owned Real Property.

 

“Release Agreements” shall have the meaning set forth in Section 10.03(e) of
this Agreement.

 

“Rental Pool Agreement” means that certain Amended and Restated Innisbrook
Rental Pool Master Lease Agreement dated as of January 1, 2004, by and among
certain lessors and GHR, as lessee (as assigned to Seller as of July 15, 2004),
including, without limitation, that certain Amended and Restated First Addendum
dated as of January 1, 2004, and as

 

12

--------------------------------------------------------------------------------


 

supplemented, without limitation, by the Innisbrook 2005 Rental Pool Annual
Lease Agreement effective as of October 15, 2004, by and among Seller and
certain lessors, and the Innisbrook 2006 Rental Pool Annual Lease Agreement
effective as of October 1, 2005, by and among Seller and certain lessors.

 

“Required Consents” means consents related to Material Contracts, including,
without limitation, those set forth in Schedule 1.01(f).

 

“Resort” means the Westin Innisbrook Golf Resort located at 36750 U.S.
Highway 19N, Palm Harbor, Florida.

 

“Retained Assets” shall have the meaning set forth in Section 2.02 of this
Agreement.

 

“Retained Liabilities” shall have the meaning set forth in Section 2.04 of this
Agreement.

 

“Scope of Work” shall have the meaning set forth in Section 2.08(a) of this
Agreement.

 

“Seller” shall have the meaning set forth in the Preamble of this Agreement.

 

“Seller Parties” shall have the meaning set forth in Section 2.08(b) of this
Agreement.

 

“Seller Released Parties” shall have the meaning set forth in Section 5.11(b) of
this Agreement.

 

“Seller’s Escrow Amount” shall have the meaning set forth in Section 2.05(a) of
this Agreement.

 

“Separate Condo Closing” shall have the meaning set forth in Section 6.04 of
this Agreement.

 

“Software” shall have the meaning set forth in the definition of “Intellectual
Property” in this Section 1.01.

 

“Starwood” means Starwood Hotels & Resorts Worldwide, Inc.

 

“Statement of the Closing Date Working Capital” shall have the meaning set forth
in Section 2.07(c) of this Agreement.

 

“Subsidiary,” or, in the plural, “Subsidiaries,” means, with respect to any
Person, any corporation, limited liability company or other organization,
whether incorporated or unincorporated, of which (a) fifty percent (50%) or more
of the securities or other interests having by their terms ordinary voting power
to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries, or (b) such
Person or any other Subsidiary of such Person is a general partner, excluding
any such partnership where such Person or any

 

13

--------------------------------------------------------------------------------


 

Subsidiary of such party does not have fifty percent (50%) or more of the voting
interests in such partnership.

 

“Superior Proposal” shall have the meaning set forth in Section 6.07(c) of this
Agreement.

 

“Survey” shall have the meaning set forth in Section 2.08(d) of this Agreement.

 

“Taking” shall have the meaning set forth in Section 13.01(b) of this Agreement.

 

“Tangible Personal Property” shall have the meaning set forth in Section 2.01(o)
of this Agreement.

 

“Target Working Capital” shall have the meaning set forth in Section 2.07(b) of
this Agreement.

 

“Tax” means any tax, duty, fee, assessment or similar charge of any nature
whatsoever imposed by any government or taxing authority, domestic or foreign,
including, without limitation, any gross or net income, gross or net receipts,
minimum, sales, use, ad valorem, value added, stamp, transfer, franchise,
withholding, payroll, employment, excise, occupation, premium or property tax,
together with any interest, penalty, addition to tax or additional amount
imposed with respect thereto.

 

“Tax Returns” means all United States federal, state, local and foreign returns,
declarations, statements, reports, schedules, forms and information returns
relating to Taxes, including any amendments thereof.

 

“Termination Date” shall have the meaning set forth in Section 2.06 of this
Agreement.

 

“Termination Fee” shall have the meaning set forth in Section 12.02(b) of this
Agreement.

 

“Third Party Action” shall have the meaning set forth in Section 11.03(b) of
this Agreement.

 

“Title Commitment” means both (i) that certain Chicago Title Insurance Company
ALTA Commitment (Number 300507607) dated as of June 1, 2005, and (ii) that
certain Chicago Title Insurance Company ALTA Commitment (Number 300507605) dated
as of June 1, 2005.

 

“Title Company” shall have the meaning set forth in Section 10.02(g) of this
Agreement.

 

“Title Insurance Policies” shall have the meaning set forth in
Section 10.02(g) of this Agreement.

 

“Title Objection Notice” shall have the meaning set forth in
Section 2.08(e)(i) of this Agreement.

 

“Title Policy” shall have the meaning set forth in Section 10.02(g) of this
Agreement.

 

14

--------------------------------------------------------------------------------


 

“Title Report” shall have the meaning set forth in Section 2.08(d) of this
Agreement.

 

“Total Current Assets” shall have the meaning set forth in
Schedule 1.01(g) attached hereto.

 

“Total Current Liabilities” shall have the meaning set forth in
Schedule 1.01(h) attached hereto.

 

“Trade Secrets” shall have the meaning set forth in the definition of
“Intellectual Property” in this Section 1.01.

 

“Transferred Employees” shall have the meaning set forth in Section 9.01(a) of
this Agreement.

 

“Troon” means Troon Golf L.L.C., a Delaware limited liability company.

 

“Troon Estoppel Certificate” means that certain estoppel certificate
contemplated to be executed and delivered by Troon pursuant to Section 14.02 of
the Troon Management Agreement, in the form of Exhibit 1.01(a) attached hereto.

 

“Troon Institute Lease Agreement” means that certain Lease Agreement dated as of
July 15, 2004, by and between Seller and GHR.

 

“Troon Management Agreement” means that certain Facility Management Agreement
for the Resort dated as of July 15, 2004, by and among Troon, Westin and Seller.

 

“Unaudited Balance Sheet” shall have the meaning set forth in Section 4.06 of
this Agreement.

 

“Unaudited Income Statement” shall have the meaning set forth in Section 4.06 of
this Agreement.

 

“Unrestricted Cash” means all cash and cash equivalents of Seller, any of its
Affiliates or the Business with the exception of the house bank cash and the
cash held in escrow for the Condo Property.

 

“Wall Springs Land” shall have the meaning set forth in Section 2.01(m) of this
Agreement.

 

“Wall Springs Rights” shall have the meaning set forth in Section 2.01(m) of
this Agreement.

 

“WARN” shall have the meaning set forth in Section 4.17(b) of this Agreement.

 

“Warranties and Guarantees” shall have the meaning set forth in
Section 2.01(f) of this Agreement.

 

“Westin” means Westin Management Company South, a Delaware corporation.

 

15

--------------------------------------------------------------------------------


 

“Westin Estoppel Certificate” means that certain estoppel certificate
contemplated to be executed and delivered by Westin pursuant to Section 6.3 of
the Westin Management Agreement, in the form of Exhibit 1.01(b) attached hereto.

 

“Westin Management Agreement” means that certain Management Agreement dated as
of July 15, 2004, by and between Westin and Seller.

 

ARTICLE 2

PURCHASE AND SALE

 

Section 2.01                            Sale and Transfer of Assets.

 

Upon the terms and subject to the conditions of this Agreement, Seller (or, in
the case of the Condo Property, Condo Owner, in the case of the GH Securities
Stock Interests, Holding Company, and in the case of the Employees, Management
Company) agrees to sell, convey, assign, transfer and deliver to Buyer, and
Buyer shall purchase, acquire and accept from Seller (or, in the case of the
Condo Property, Condo Owner, in the case of the GH Securities Stock Interests,
Holding Company, and in the case of the Employees, Management Company), all of
Seller’s (or, in the case of the Condo Property, Condo Owner’s, in the case of
the GH Securities Stock Interests, Holding Company’s, and in the case of the
Employees, Management Company’s) right, title and interest in and to the
following property, excluding the Retained Assets (collectively, the “Acquired
Assets”), together with the related Liabilities:

 

(a)                                  all transferable and assignable rights and
benefits of Seller under contracts, purchase orders, proposals or bids relating
to the Business, including, without limitation, the rights and benefits of
Seller under and pursuant to the Parcel F Development Agreement;

 

(b)                                 all transferable and assignable rights of
Seller under all contracts and agreements written or oral pertaining to the
operation of the Business in the ordinary course or related to the Acquired
Assets, including, without limitation, (i) the Westin Management Agreement,
(ii) the Troon Management Agreement, (iii) the letter agreement dated as of
August 9, 2005, by and between Starwood and GTA, regarding GTA’s and its
Affiliates’ participation in the Automatic Hotel Charges Settlement, (iv) the
Defense and Escrow Agreement, (v) the Operational Benefits Agreement, (vi) the
Troon Institute Lease Agreement, (vii) the Assignment, Consent, Subordination
and Nondisturbance Agreement, (viii) the Parcel F Memorandum of Agreement,
(ix) the Parcel F Development Agreement, (x) the Parcel J-4 Lease, (xi) any
rental pool agreements, including, without limitation, the Rental Pool
Agreement, (xii) any agreements relating to the advertising of the Business, and
(xiii) any and all employment contracts of Employees, membership agreements,
equipment leases, guaranties, pledge agreements, contribution agreements,
service contracts and any and all other such agreements, as described in
Schedule 2.01(b) attached hereto (all contracts and agreements described in this
Section 2.01(b) are collectively referred to as the “Contracts”);

 

(c)                                  all transferable and assignable licenses
(including, without limitation, liquor licenses), Permits, certificates of
occupancy and rights under Permits, approvals, and

 

16

--------------------------------------------------------------------------------


 

allocations issued or approved by a Governmental Authority relating to the Real
Property or the Business and the operation thereof and other similar documents
described in Schedule 2.01(c) attached hereto, in each case to the extent
transferable pursuant to applicable law and subject to all regulatory or other
approvals required by any Governmental Authority in respect thereto;

 

(d)                                 all transferable and assignable agreements,
Permits, variances and approvals relating to the development of any of the Real
Property, in each case to the extent transferable pursuant to applicable law and
subject to all regulatory or other approvals required by any Governmental
Authority in respect thereto;

 

(e)                                  all transferable surveys, plans, maps,
specifications, drawings and other similar documents relating to the Owned Real
Property and owned by Seller (the “Land Plans and Specifications”);

 

(f)                                    all transferable and assignable
guarantees, Permits and warranties issued in connection with (i) the
construction, operation, use, improvement, alteration or repair of the Tangible
Personal Property and the Improvements, and (ii) the purchase or repair of any
Tangible Personal Property or Improvements (the “Warranties and Guaranties”);

 

(g)                                 all books, files and records of Seller
relating to the Business, the Acquired Assets or Assumed Liabilities, including,
without limitation, the following to the extent owned or licensed by Seller,
transferable and assignable: management information systems or software owned by
Seller, engineering information, sales and promotional literature, manuals and
data, sales and purchase correspondence, personnel and employment records,
customer lists, vendor lists, catalogs, research material, URLs, source codes,
technical information, trade secrets, technology, know-how, specifications,
designs, drawings, processes, and quality control data, if any, and any other
intangible property and applications for the same;

 

(h)                                 all Leased Real Property;

 

(i)                                     all Owned Real Property (including,
without limitation, (i) the real property on which the Resort and three and
one-half (3½) eighteen (18) hole golf courses are located, but not that certain
one half (½) (or nine (9) holes) of one such eighteen (18) hole golf course
located at the Resort that is the subject of the Pinellas County Rights (as
defined herein) (the “Innisbrook Real Property”), (ii) those certain three
(3) condominium properties located at the Resort and commonly known as Unit 301
in Building 15, Unit 104 in Building 20 and Unit 103 in Building 28 of the
Innisbrook Condominiums (the “Condo Property”) (each of (i) and (ii) as more
particularly described in Schedule 2.01(i)(1) attached hereto), and (iii) that
certain linen closet commonly described as Unit 115 in Building 28 of the
Innisbrook Condominiums as more particularly described in
Schedule 2.01(i)(2) attached hereto) and Condo Owner’s right to all accrued but
unpaid rental pool or other distributions, if any, relating to the Condo
Property;

 

(j)                                     all transferable and assignable right,
title and interest in and to that certain 0.6 acre tract, more particularly
depicted in Schedule 2.01(j) attached hereto (“Parcel J-4”), within the property
commonly referred to as Parcel J and contiguous to the eastern gatehouse of the
Resort, to be leased (the “Parcel J-4 Lease”) to Parcel F, L.L.C., a Florida
limited liability company, upon sale of Parcel F as contemplated by the Amended
and Restated Agreement for

 

17

--------------------------------------------------------------------------------


 

Sale and Purchase of Real Property – Parcel F dated as of June 29, 2004, by and
between GHR and Parcel F, L.L.C. and the Parcel F Development Agreement;

 

(k)                                  all transferable and assignable right,
title and interest in and to any and all contractual, real property or other
rights or benefits of Seller and its Affiliates, including Condo Owner, relating
to: (i) the property commonly referred to as Parcels J-1 and J-2, as such
properties are further described in that certain Agreement for Sale and Purchase
of Real Property – Multi-Family Sites last dated November 6, 2000, by and
between GHR and CKT Development Co., a Florida corporation (“CKT”) (“Parcels J-1
and J-2”), and (ii) the property commonly referred to as Parcel K, as such
property is further described in that certain Agreement for Sale and Purchase of
Real Property – Multi-Family Sites dated as of June 19, 1998, by and between GHR
and CKT (“Parcel K”), which contractual, real property or other rights or
benefits are listed in Schedule 2.01(k) attached hereto (collectively, the
“Parcel Rights”);

 

(l)                                     all transferable and assignable right,
title and interest in and to any and all contractual, real property or other
rights or benefits of Seller and its Affiliates, including Condo Owner, solely
relating to any portion of that certain real property owned by Pinellas County,
Florida in Schedule 2.01(l) attached hereto (the “Pinellas County Land”), which
contractual, real property or other rights or benefits are set forth in
Schedule 2.01(l) attached hereto, including, without limitation, those certain
easements (including, without limitation, the exclusive easement to and for the
benefit of Seller for the purposes of enabling Seller to construct, operate,
maintain, repair and replace nine (9) holes of a golf course) and other rights
set forth in that certain Agreement for Effluent Disposal dated as of April 30,
1973, by and between Golf Host South, Inc., a Florida corporation (succeeded by
GHR by merger), and Pinellas County, as amended from time to time, including,
without limitation, by the amendments thereto dated as of January 28, 1997 and
March 29, 2001, by and between GHR and Pinellas County (all such right, title
and interest collectively, the “Pinellas County Rights”);

 

(m)                               all transferable and assignable right, title
and interest in and to any and all contractual, real property or other rights or
benefits of Seller and its Affiliates, including Condo Owner, solely relating to
any portion of that certain real property which is owned (or previously owned)
by Wall Springs Conservatory, Inc. and located adjacent to part of the Real
Property, as such real property is described more particularly in
Schedule 2.01(m) attached hereto (the “Wall Springs Land”), which contractual,
real property or other rights or benefits are set forth in Schedule 2.01(m),
including, without limitation, those certain easements (including, without
limitation, the easements over and across the Wall Springs Land relating to,
among other matters, drainage matters, cart paths and utility installations) and
other rights set forth in that certain Easements and Development Agreement dated
as of February 11, 1997, by and between GHR and Wall Springs Conservatory, Inc.,
as amended and/or restated (all such right, title and interest collectively, the
“Wall Springs Rights”);

 

(n)                                 all improvements located on the Owned Real
Property, including, without limitation, the driving ranges, putting greens,
tees, fairways, cart paths, clubhouse facilities, snack bars, restaurants, pro
shops, buildings, structures, parking lots, roadways, landscaping, fixtures and
other improvements located on the Owned Real Property (collectively, the
“Improvements”);

 

18

--------------------------------------------------------------------------------


 

(o)                                 all transferable and assignable items of
tangible personal property and fixtures owned, leased or used by Seller and
located on or used in connection with the maintenance, operation and/or
management of the Business and the Owned Real Property and the golf courses
located thereon commonly known as Copperhead, Island, and Highlands North and
South Golf Courses, including, without limitation, inventory, machinery,
equipment, furniture, furnishings, movable walls or partitions, phone, utility,
electrical, mechanical, HVAC, plumbing, refrigeration, security and other
control systems, restaurant equipment, computers, trade fixtures, golf carts,
golf course operation and maintenance equipment (including pump stations,
generators and irrigation transfer lines), valves or rotors, driving range
equipment, athletic training equipment, office equipment or machines, antiques,
other decorations, and equipment or machinery of every kind or nature located on
or used in connection with the operation of the Real Property, whether on or
off-site, including all warranties and guaranties associated therewith
(collectively, the “Tangible Personal Property”) (A non-exclusive schedule of
the Tangible Personal Property as of September 30, 2005 is attached hereto as
Schedule 2.01(o).);

 

(p)                                 all transferable and assignable items of
intangible personal property owned by Seller and used in connection with the
construction, ownership, operation, leasing or maintenance of the Real Property
and the golf courses located thereon and commonly known as Copperhead, Island,
and Highlands North and South Golf Courses or the Tangible Personal Property
related thereto, including, without limitation, all goodwill attributed to the
Owned Real Property, and any and all exclusive rights to trademarks, copyrights,
tradenames, guarantees, authorizations, general intangibles, business records,
plans and specifications, surveys, licenses, Permits and approvals with respect
to the construction, ownership, operation, leasing or maintenance of the Real
Property, any unpaid award for taking by condemnation or any damage to the Owned
Real Property or Tangible Personal Property, excluding any of the aforesaid
rights that Buyer elects not to acquire by written notice to Seller delivered
prior to the expiration of the Due Diligence Period (collectively, the
“Intangible Personal Property”) (A non-exclusive schedule of the Intangible
Personal Property as of June 30, 2005 is attached hereto as Schedule 2.01(p).);

 

(q)                                 all keys, security codes, passwords and
combinations to the Real Property, the Tangible Personal Property and the
Improvements;

 

(r)                                    all of Holding Company’s direct or
indirect ownership interest in GH Securities (the “GH Securities Stock
Interests”);

 

(s)                                  all transferable and assignable
Intellectual Property relating to the operation of the Business or the Acquired
Assets, excluding any and all rights to any name representing the legal entity
(i) GTA or any of its Subsidiaries or Affiliates, other than GH Securities,
(ii) Westin, except to the extent expressly permitted by the Westin Management
Agreement, or (iii) Troon, except to the extent expressly permitted by the Troon
Management Agreement;

 

(t)                                    all transferable and assignable
advertising or promotional materials related to or used in connection with the
Acquired Assets or the Business;

 

19

--------------------------------------------------------------------------------


 

(u)                                 all transferable rights to the telephone
numbers (and related directory listings) used in connection with the Business or
the Acquired Assets;

 

(v)                                 subject to Sections 2.05(f) and 2.07 hereof,
all transferable security deposits, earnest deposits, and all other forms of
security placed with Seller or any of its Affiliates related to the Business for
the performance of a contract or agreement which otherwise constitutes a portion
of the Acquired Assets which Seller has not drawn upon prior to the Closing
Date;

 

(w)                               any transferable goodwill in or arising from
the Acquired Assets and the Business;

 

(x)                                   all of Seller’s, Condo Owner’s or any of
their Affiliates’ transferable and assignable right, title and interest with
respect to any and all insurance policies related to the Acquired Assets and the
Business set forth in Schedule 4.20 attached hereto under the heading “The
following insurance policies shall be transferred to Buyer to the extent
transferable and/or assignable”, including any net proceeds or net premium
refunds accrued and payable thereunder after the Closing Date; provided,
however, that neither Seller, Condo Owner nor any of their Affiliates shall have
any obligation to maintain any insurance with respect to the Acquired Assets or
the Business after the Closing Date nor any obligation to transfer any insurance
related to (i) Parent, Seller or Condo Owner in general, (ii) any Retained
Assets, or (iii) any Retained Liabilities; provided, further, that (w) after the
Closing Seller and any of its Affiliates, as applicable, shall retain the right,
and Buyer shall agree to Seller and any of its Affiliates, as applicable,
retaining the right, to make any claims under any of the insurance policies
transferred to Buyer pursuant to this Section 2.01(x), (x) Buyer shall add
Seller and any of its Affiliates, as applicable, as an additional insured to
each insurance policy transferred to Buyer pursuant to this Section 2.01(x), (y)
Buyer shall neither terminate nor agree to terms less favorable under, and shall
act in conformance with the terms of, any insurance policy transferred to Buyer
pursuant to this Section 2.01(x) prior to the expiration of each such insurance
policy’s current term as of the Closing Date, and (z) Buyer shall use
commercially reasonable efforts to cooperate with Seller or any of its
Affiliates, as applicable, to file, defend and/or obtain any claims to the
benefit of Seller or any of its Affiliates, as applicable, under any of the
insurance policies transferred to Buyer pursuant to this Section 2.01(x);

 

(y)                                 subject to Sections 2.05(f) and 2.07 hereof,
all accounts receivable, notes receivable, loans receivable, advances, letters
of credit and other rights to receive payments of the Business arising after the
Closing Date (collectively, “Accounts Receivable”);

 

(z)                                   subject to Sections 2.05(f) and 2.07
hereof, all prepaid expenses or deposits of the Business; and

 

(aa)                            all other transferable assets and properties
owned by Seller or any of its Affiliates used primarily in connection with the
Business.

 

Section 2.02                            Retained Assets.

 

Notwithstanding Section 2.01 hereof or anything else in this Agreement to the
contrary, all of Seller’s and its Affiliates’ right, title and interest in and
to the following properties, assets

 

20

--------------------------------------------------------------------------------


 

and rights shall be excluded from the Acquired Assets and not sold or assigned
to Buyer and shall be retained by Seller or any of its Affiliates for the period
accruing prior to and after the Closing Date (collectively, the “Retained
Assets”):

 

(a)                                  Unrestricted Cash;

 

(b)                                 all non-assignable or non-transferable
Permits of the Business (to the extent the parties are unable to obtain the
required consent to the assignment of any such Permit);

 

(c)                                  any claims arising out of any Retained
Assets or Retained Liabilities, including, without limitation, that certain
action filed by Seller to contest the property tax assessment for 2004 issued by
Pinellas County in connection with the Resort as described in
Schedule 2.02(g) attached hereto and any future actions filed by Seller, if any,
relating to the property tax assessment for 2005 by Pinellas County in
connection with the Resort;

 

(d)                                 Seller’s right to payments from Aon
Corporation in the total amount of Four Thousand Six Hundred Forty Dollars and
Sixty-Two Cents ($4,640.62) pursuant to that certain General Release dated as of
July 12, 2005, by and between Seller and Aon Corporation;

 

(e)                                  any asset of Seller or any of its
Affiliates not used in connection with the Business, including, without
limitation, all books, files, records and related documents and materials of
Seller and any of its Affiliates not related to the Business;

 

(f)                                    all personal property owned by any
Employee or any employee of Westin or Troon, including certain printers, docking
stations and fitness equipment, and the furniture and computer equipment in the
owner’s office at the Resort set forth in Schedule 2.02(f), including, without
limitation, the laptop and Blackberry used by Keith Wilt; and

 

(g)                                 the assets set forth in
Schedule 2.02(g) attached hereto.

 

In the event of a conflict between the definition of “Acquired Assets” and the
definition of “Retained Assets”, the definition of “Retained Assets” shall
control.

 

Section 2.03                            Assumed Liabilities.

 

Subject to the terms and conditions set forth in this Agreement and excluding
the Retained Liabilities (as defined herein), on the Closing Date, Buyer shall
assume all the Liabilities of the Business and the Liabilities of the Acquired
Assets that have not been paid, performed or discharged in full as of the
Closing (as defined herein) and shall be solely and exclusively liable with
respect to, and shall pay, perform or discharge, indemnify, defend and hold
harmless Seller, Parent and their Affiliates, including Condo Owner, against any
loss, liability, damage or expense arising from all Liabilities of the Business
and Liabilities of the Acquired Assets (collectively, the “Assumed
Liabilities”), including, without limitation, those Liabilities set forth below:

 

(a)                                  all Liabilities arising from or relating to
the Acquired Assets;

 

21

--------------------------------------------------------------------------------


 

(b)                                 all Liabilities that Buyer and its
Affiliates have expressly agreed to retain, pay for or be responsible for
pursuant to this Agreement;

 

(c)                                  all Liabilities of the Business arising out
of the conduct of the Business at any time on, prior to or after the Closing,
except to the extent expressly retained by Seller as Retained Liabilities
pursuant to this Agreement;

 

(d)                                 all Liabilities relating to any fees and
expenses of Buyer or any of its Affiliates incurred in connection with this
Agreement, including, without limitation, any fees or expenses of counsel to
Buyer and its Affiliates;

 

(e)                                  subject to Sections 2.05(f) and 2.07 hereof
and except as provided in Section 8.03 hereof, all Liabilities for Taxes arising
out of the Business or any of the Acquired Assets attributable to any period (or
portion thereof) ending after or on the Closing;

 

(f)                                    all Liabilities to any Employee arising
on or after the Closing, including, without limitation, all Liabilities under
the Plans and all other employee benefit plans maintained applicable to any of
the Employees under WARN or COBRA (or similar state or local laws) and all
Liabilities to any Westin or Troon employee resulting from the sale of the
Resort pursuant to this Agreement or arising on or after the Closing;

 

(g)                                 all Liabilities arising from the Contracts,
including, without limitation, (i) the Westin Management Agreement, including,
without limitation, Sections 4.4 and 4.7.2 therein, (ii) the Troon Management
Agreement, including, without limitation, Section 7.03 therein, (iii) the Rental
Pool Agreement, including, without limitation, liability for any payments to be
made after the Closing Date to any lessor thereunder regarding certain completed
refurbishments, (iv) the letter agreement dated as of August 9, 2005, by and
between Starwood and GTA, regarding GTA’s and its Affiliates’ participation in
the Automatic Hotel Charges Settlement, (v) any Contracts relating to the
advertising of the Business, and (vi) all Liabilities arising upon or in
connection with (A) the transfer, assumption and/or assignment of any or all of
the Contracts, (B) the sale of the Business, the Real Property and/or the
Acquired Assets or any portion thereof, or (C) the termination of any or all of
the Contracts;

 

(h)                                 all Liabilities arising from the Parcel F
litigation set forth in Schedule 4.09 attached hereto, all Liabilities of GTA or
any of its Affiliates arising from the Automatic Hotel Charges Settlement, and
all litigation, arbitration proceedings or claims arising from the conduct of
the Business, the Acquired Assets or the Assumed Liabilities at or after the
Closing;

 

(i)                                     all Liabilities relating to the Business
or any of the Acquired Assets and/or any services which are performed by the
Business which are Pre-Closing Environmental Liabilities or which constitute,
may constitute or are alleged to constitute a tort, breach of contract or
violation of, or noncompliance with, any applicable law, including, without
limitation, any law relating to employment, workers’ compensation, occupational
health and safety, occupational disease, occupational injury, toxic tort or
Environmental Law, in each case arising from or based on conduct, or a failure
to act, occurring at any time other than during the period of Seller’s title to
the related Acquired Assets;

 

22

--------------------------------------------------------------------------------


 

(j)                                     all Liabilities for death, personal
injury, other injury to persons or property damage relating to, resulting from,
caused by or arising out of, directly or indirectly, use of or exposure to any
of the Acquired Assets or products, or any part or component serviced,
distributed, leased or sold by or on behalf of the Business, or services
performed by the Business, at or after the Closing, including, without
limitation, any such Liabilities based on negligence, strict liability, product
liability, design or manufacturing defect, conspiracy, failure to warn, or
breach of express or implied warranties of merchantability or fitness for any
purpose or use, or any allegations concerning any of the foregoing;

 

(k)                                  all Liabilities relating to any agreement
or arrangement transferred to or acquired by Buyer pursuant to this Agreement
which requires payments to be made or benefits to be given upon or after the
Closing, including, without limitation, any Liability accruing with respect to
any time period on or prior to the Closing Date;

 

(l)                                     any premiums, reinsurance payments,
payments under reimbursement contracts or other adjustments under any insurance
policy maintained for the benefit of the Business;

 

(m)                               subject to Sections 2.05(f) and 2.07 hereof,
any premiums, reinsurance payments, payments under reimbursement contracts or
other adjustments under any insurance policy maintained for the benefit of the
Business accruing with respect to any time period ending after, on or prior to
the Closing Date and/or due on or after the Closing Date;

 

(n)                                 any and all Liabilities arising out of the
Contracts, including any Liability accruing with respect to any time period on
or prior to the Closing Date;

 

(o)                                 all Liabilities arising out of or related to
any Liens not expressly retained by Seller pursuant to Section 2.04 hereof,
including, without limitation, the Loan Agreement, dated as of July 15, 2004, by
and between Elk Funding, L.L.C. and Parent, regarding a promissory note in the
amount of Seven Hundred Thousand Dollars ($700,000) in the name of Parent
secured by the lien of that certain Assignment of Defense and Escrow Agreement
dated as of July 15, 2004, by and between Parent and Elk Funding, L.L.C.
assigning all of the right, title, interest and estate of Parent in the Defense
and Escrow Agreement to Elk Funding, L.L.C.;

 

(p)                                 notwithstanding anything to the contrary in
this Agreement, all current Liabilities on the Statement of the Closing Date
Working Capital, subject to the adjustment thereof pursuant to Section 2.07
hereof, whether or not such Liabilities are similar in nature, type or magnitude
to the Liabilities reflected on the Unaudited Balance Sheet; and

 

(q)                                 all Liabilities set forth in
Schedule 2.03(q) attached hereto.

 

Section 2.04                            Retained Liabilities.

 

Notwithstanding anything in this Agreement to the contrary and excluding the
Assumed Liabilities (unless otherwise specified below), Buyer shall not assume,
and shall not be deemed to have assumed, and Seller and its Affiliates shall be
solely and exclusively liable with respect to, and shall pay, perform or
discharge, indemnify, defend and hold harmless Buyer and its

 

23

--------------------------------------------------------------------------------


 

Affiliates against, any loss, liability, damage or expense arising from those
certain specified Liabilities of Seller set forth below (collectively, the
“Retained Liabilities”):

 

(a)                                  all Liabilities solely relating to the
Retained Assets;

 

(b)                                 all Liabilities that Seller and its
Affiliates have expressly agreed to retain, pay for or be responsible for, as
particularly set forth in this Agreement;

 

(c)                                  all Liabilities relating to any
professional fees and expenses of Seller or any of its Affiliates incurred in
connection with this Agreement, including any fees or expenses of legal counsel
to Seller and fees and expenses of Houlihan Lokey or any of its Affiliates;

 

(d)                                 any Liabilities arising from the pending
litigation set forth in Schedule 4.09, excluding the Liabilities assumed by
Buyer pursuant to Section 2.03(h) hereof;

 

(e)                                  subject to Sections 2.05(f) and 2.07 hereof
and except as provided in Section 8.03 hereof, all Liabilities for Taxes arising
out of the Business or any of the Acquired Assets attributable to any period (or
portion thereof) ending on or prior to the Closing;

 

(f)                                    any retrospective premiums, reinsurance
payments, payments under reimbursement contracts or other adjustments under any
insurance policy covering any Retained Liability;

 

(g)                                 all Liabilities relating to any agreement or
arrangement not transferred to or acquired by Buyer pursuant to this Agreement
which requires payments to be made or benefits to be given upon or after the
Closing;

 

(h)                                 subject to Sections 2.05(f) and 2.07 hereof
and except as otherwise expressly assumed by Buyer pursuant to this Agreement,
all Liabilities to Employees or former employees of the Business, including,
without limitation, all Liabilities under the Plans and all other employee
benefit plans maintained by Seller or any of its Affiliates;

 

(i)                                     subject to Sections 2.05(f) and 2.07
hereof and except as otherwise expressly assumed by Buyer pursuant to this
Agreement, all Liabilities of GH Securities attributable to any period (or
portion thereof) ending on or prior to the Closing; and

 

(j)                                     all Liabilities relating to the Business
or any of the Acquired Assets and/or any services which are performed by the
Business which are Pre-Closing Environmental Liabilities or which constitute,
may constitute or are alleged to constitute a tort, breach of contract or
violation of, or noncompliance with, any applicable law, including, without
limitation, any law relating to employment, workers’ compensation, occupational
health and safety, occupational disease, occupational injury, toxic tort or
Environmental Law, in each case arising from or based on Seller’s or any of its
Affiliates’ conduct, or failure to act, occurring during the period of Seller’s
title to the related Acquired Assets.

 

In the event of a conflict between the definition of “Assumed Liabilities” and
the definition of “Retained Liabilities”, the definition of “Assumed
Liabilities” shall control.

 

24

--------------------------------------------------------------------------------


 

Section 2.05                            Purchase Price.

 

(a)                                  Subject to the terms and conditions of this
Agreement and the adjustment provided for in Section 6.04, if any, and
Section 2.07 hereof, in consideration of the aforesaid assumption of the Assumed
Liabilities and the sale, conveyance, assignment, transfer and delivery to Buyer
of the Acquired Assets, at the Closing Buyer shall pay to Seller cash in the
amount of Forty-Five Million Dollars ($45,000,000) (the “Purchase Price”),
(i) less the Deposit Amount, upon Seller’s full receipt thereof at the Closing,
(ii) less Seller’s Escrow Amount (as defined herein), provided that Buyer
delivers to Escrow Agent cash in the amount of Five Hundred Thousand Dollars
($500,000) (the “Seller’s Escrow Amount”) to secure Seller’s obligations
pursuant to Section 2.07 and Article 11 hereof, and (iii) plus the amount, if
any, by which Estimated Closing Date Working Capital (as defined herein) is more
than Target Working Capital (as defined herein) or minus the amount, if any, by
which Estimated Closing Date Working Capital is less than Target Working Capital
(the amount paid to Seller at the Closing, the “Closing Transfer Amount”).

 

(b)                                 At least two (2) Business Days prior to the
Closing, Seller shall furnish to Buyer a certificate (the “Estimated Closing
Date Working Capital Certificate”) setting forth an estimate of the Closing Date
Working Capital (the “Estimated Closing Date Working Capital”).  Seller shall
also provide Buyer with any available supporting documentation used in the
preparation of the Estimated Closing Date Working Capital Certificate as is
reasonably requested by Buyer.

 

(c)                                  Seller and Buyer shall use commercially
reasonable efforts to reasonably allocate the Purchase Price (as it may be
adjusted pursuant to Section 2.07 hereof) plus the Assumed Liabilities (the
“Allocation”).  Schedule 2.05(c) attached hereto shall constitute the proposed
Allocation by Seller (the “Proposed Allocation”).  Within ten (10) Business Days
after the Execution Date, Buyer shall consent to the Proposed Allocation by
written notice to Seller.  If Buyer does not furnish Seller with the written
notice contemplated by the immediately preceding sentence within ten
(10) Business Days after the Execution Date, Buyer shall be deemed to have
consented to the Proposed Allocation.  In the event Buyer consents to the
Proposed Allocation pursuant to this Section 2.05(c), the Proposed Allocation
shall constitute the Allocation.  In the event Buyer objects in writing to the
Proposed Allocation within ten (10) Business Days after the Execution Date and
Seller and Buyer are unable in good faith to reach an agreement on the Proposed
Allocation, the matter shall be promptly referred to BDO Seidman, LLP, Seller’s
independent auditors, for resolution of the disagreement within ten (10) days. 
The resolution of the dispute by BDO Seidman, LLP shall be final and binding on
the parties and there shall be no right of appeal therefrom.  Seller and Buyer
shall evenly split the fees and expenses of BDO Seidman, LLP related to this
Section 2.05(c).  GTA, Seller, Parent and Buyer shall (i) be bound, and cause
their Affiliates to be bound, by the Allocation, and (ii) act, and cause their
Affiliates to act, in accordance with, and to take no position inconsistent
with, the Allocation in the preparation, filing and audit of any Tax Return
(including, without limitation, the filing of any forms, information returns,
reports or statements with any Tax Return for the taxable year that includes the
Closing Date) and for all tax and accounting purposes.

 

(d)                                 In the event Buyer elects the Extension (as
defined herein) pursuant to Section 2.06 hereof, the Purchase Price shall be
increased by an amount equal to: (i) verifiable,

 

25

--------------------------------------------------------------------------------


 

reasonable and actual out-of-pocket capital expenditure costs incurred in the
ordinary course of business consistent with past practice to maintain the
Acquired Assets in their condition as of the Execution Date paid by Seller or
any of its Affiliates, plus (ii) any payments made by Seller pursuant to the
Rental Pool Agreement for certain completed refurbishments; provided that the
costs and expenses under clauses (i) and (ii) above relate to the period
commencing on November 30, 2005 and ending on the Closing Date.

 

(e)                                  In the event Buyer elects the Extension (as
defined herein) pursuant to Section 2.06 hereof and the transactions
contemplated by this Agreement are consummated, the Purchase Price shall be
increased by an amount equal to (i) the amount for which GTA purchases from AEW
all of the GTA Series A Cumulative Convertible Redeemable Preferred Stock held
by AEW, including, without limitation, all of AEW’s rights to any liquidation
preferences, minus (ii) Twenty-Four Million Nine Hundred Fourteen Thousand
Dollars ($24,914,000).

 

(f)                                    Notwithstanding anything in this
Agreement to the contrary, as of the Closing Date, the assets and liabilities
included in the Total Current Assets and Total Current Liabilities shall
constitute Acquired Assets and Assumed Liabilities, as applicable.  On and after
the Closing Date, any change in any of the assets or liabilities included in the
Total Current Assets and Total Current Liabilities shall constitute an Acquired
Asset or an Assumed Liability, as applicable.  Nothing in this
Section 2.05(f) shall release Seller or Buyer from their respective obligations
pursuant to Section 2.07 hereof.

 

Section 2.06                            Closing.

 

The closing of the purchase and sale of the Acquired Assets hereunder (the
“Closing”) shall take place at 9:00 a.m. (Eastern time) at the offices of
O’Melveny & Myers LLP, Times Square Tower, 7 Times Square, New York, New York,
upon five (5) Business Days written notice from Buyer to Seller after the
expiration of the Due Diligence Period (the “Initial Closing Date”), subject to
the satisfaction or waiver of the conditions set forth in Article 10 hereof,
which Closing shall occur in no event later than November 30, 2005 (the
“Termination Date”), unless another date or place is agreed to in writing upon
the mutual agreement of the parties hereto; provided, however, that the parties
hereto understand and agree that no such agreement to modify the date or place
shall be contemplated or obligatory.  At the Closing, the parties shall deliver
all funds, documents and instruments required to be delivered pursuant to
Article 10 hereof.  Notwithstanding the foregoing, the Buyer may elect, in its
sole discretion, to extend the Termination Date to December 30, 2005 by
notifying Seller in writing of such extension on or before November 25, 2005
(such extension, if any, the “Extension”); provided, however, in the event that
Buyer elects the Extension, (i) Buyer shall deposit the Additional Deposit
Amount with Escrow Agent and, if prior to the expiration of the Due Diligence
Period, shall cause CWYP to deposit the Original Deposit Amount with Escrow
Agent on the date of the Extension (the “Extension Date”) as a deposit against
the Purchase Price, (ii) the Additional Deposit Amount shall be included in the
Deposit Amount and the Deposit Amount shall total Six Million Dollars
($6,000,000) from, and including, the Extension Date, and (iii) the Deposit
Amount shall become non-refundable to Buyer as of the Extension Date and
delivered to Seller forthwith as liquidated damages hereunder without demand,
deduction, offset or delay in the event that this Agreement is terminated for
any reason other than as otherwise expressly provided in this Agreement.

 

26

--------------------------------------------------------------------------------

 

Section 2.07                            Post-Closing Purchase Price Adjustment.

 

The Purchase Price is subject to adjustment (such adjustment not to result in a
duplicate accounting or calculation of any Acquired Asset, Retained Asset,
Assumed Liability or Retained Liability, respectively, in whole or in part) to
be determined as follows:

 

(a)                                  For purposes of this Agreement, the term
“Net Working Capital” shall mean (i) Total Current Assets, minus (ii) Total
Current Liabilities (excluding for this purpose all liabilities paid by or on
behalf of Seller or any of its Affiliates pursuant to this Agreement at the
Closing), all as finally determined by this Section 2.07.

 

(b)                                 The parties have heretofore mutually agreed
that the target Net Working Capital of the Business (the “Target Working
Capital”) is Zero Dollars ($0).

 

(c)                                  Within forty-five (45) days after the
Closing Date, Buyer shall deliver to Seller (the date of such delivery being the
“Adjustment Date”) a statement of the Net Working Capital as of the Closing Date
(the “Statement of the Closing Date Working Capital”), which (a) shall have been
prepared following a special purpose audit of the Net Working Capital by the
Auditor in accordance with GAAP applied on a basis consistent with that used to
prepare the Unaudited Balance Sheet and (b) shall set forth the Net Working
Capital on the Closing Date (the “Closing Date Working Capital”).  Buyer and
Seller shall each pay one half (½) of the expenses related to the special
purpose audit of the Net Working Capital.

 

(d)                                 Any dispute which may arise between Buyer
and Seller as to the Closing Date Working Capital shall be resolved in the
following manner:

 

(i)                                     If Seller disputes the calculation of
the Closing Date Working Capital or any portion thereof, Seller shall deliver a
notice (the “Objection Notice”) to Buyer within ten (10) days after the
Adjustment Date.  The Objection Notice shall specify in reasonable detail those
items or amounts as to which Seller disagrees and Seller shall be deemed to have
agreed with all other items and amounts in the Statement of the Closing Date
Working Capital delivered pursuant to this Section 2.07.

 

(ii)                                  During the ten (10) day period following
the delivery of the Objection Notice, Buyer and Seller shall attempt to resolve
such dispute.  In attempting to resolve such dispute, Buyer and the Auditor
shall permit Seller and its auditors, at the earliest practicable date, access
to and copies of the work papers and calculations related thereto of Buyer which
Buyer and the Auditor used to determine the Closing Date Working Capital.

 

(iii)                               If at the end of the ten (10) day period
specified in clause (ii) above, the parties shall have failed to reach agreement
with respect to such dispute, the matter shall be referred to an internationally
recognized accounting firm of independent certified public accountants, which
will be different from the Auditor and the firms currently used by each of
Seller or Buyer as the parties mutually agree (the “Independent Accounting
Firm”) for resolution.  The Independent Accounting Firm shall be instructed to
use every reasonable effort to perform such services within thirty (30) days of
the submission to it of the Statement of the Closing Date Working Capital

 

27

--------------------------------------------------------------------------------


 

and related dispute and, in any case, as soon as practicable after such
submission.  Each of Seller and Buyer shall submit evidence in support of its
position on each item in dispute as well as the procedures to be followed by the
Independent Accounting Firm, and the Independent Accounting Firm shall decide
the dispute in accordance therewith.  The Independent Accounting Firm shall
establish such procedures giving due regard to the intention of Seller and Buyer
to resolve disputes as quickly, efficiently and inexpensively as possible, which
procedures may be, but need not be, those proposed by either Seller or Buyer. 
In reaching a decision on each item in dispute, the Independent Accounting
Firm’s decision is expressly limited to the selection of either Seller’s or
Buyer’s position on each such disputed item.  Upon final resolution of all
disputed issues, the Independent Accounting Firm shall issue a report showing
the calculation of the Net Working Capital based on its determinations pursuant
to this Section 2.07(d).  The resolution of the dispute by the Independent
Accounting Firm shall be final and binding on the parties and there shall be no
right of appeal therefrom.

 

(iv)                              Seller shall bear the percentage of the fees
and expenses of the Independent Accounting Firm that equals the difference
between Seller’s calculation of the Closing Date Working Capital and the Final
Working Capital (as defined herein) divided by the difference between Seller’s
calculation and Buyer’s calculation of the Closing Date Working Capital.  Buyer
shall bear the percentage of the expenses of the Independent Accounting Firm
that equals the difference between the Final Working Capital and Buyer’s
calculation of the Closing Date Working Capital divided by the difference
between Seller’s calculation and Buyer’s calculation of the Closing Date Working
Capital.

 

(v)                                 The final working capital shall be, (i) in
the event of a dispute, the final amount determined pursuant to either
Section 2.07(d)(ii) or 2.07(d)(iii) hereof or, (ii) in the event there is no
dispute, the Closing Date Working Capital (the “Final Working Capital”).

 

(vi)                              Within five (5) Business Days after the later
of (i) thirty (30) days following the Adjustment Date if there is no Objection
Notice, (ii) the date of the settlement of any dispute made in accordance with
the provisions of Section 2.07(d)(ii) hereof, or (iii) the date of the decision
of the Independent Accounting Firm in connection with any dispute made in
accordance with the provisions of Section 2.07(d)(iii) hereof: (x) Seller shall
reimburse Buyer, by wire transfer of immediately available funds, to such bank
as indicated by Buyer in an amount by which the Final Working Capital is less
than the Estimated Closing Date Working Capital or (y) Buyer shall reimburse
Seller, by wire transfer of immediately available funds, to such bank as
indicated by Seller in an amount by which the Final Working Capital is greater
than the Estimated Closing Date Working Capital.  The amount of any payment to
be made pursuant to this Section 2.07 shall bear interest from, and including,
the Closing Date until, but excluding, the date of payment at a rate per annum
equal to the rate of interest publicly announced by Bank of America, N.A. from
time to time as its “reference rate” during the period from the Closing Date to
the date of payment.  Such interest shall be payable at the same time as the
payment to which it relates and shall be calculated daily on the basis of a year
of three hundred sixty-five (365) days and the actual number of days elapsed.

 

28

--------------------------------------------------------------------------------


 

(e)                                  Buyer and Seller agree that they will, and
agree to cause their respective auditors and Affiliates to, cooperate and assist
in the preparation of the calculation of the Final Working Capital and the
Closing Date Working Capital and in the conduct of the audits and reviews
referred to in this Section 2.07, including, without limitation, making
available to the extent necessary all books, records, work papers and personnel,
including, without limitation, the execution of customary release or
indemnification letters required by the auditors in connection with the
foregoing.

 

(f)                                    If an adjustment is made with respect to
the Purchase Price pursuant to this Section 2.07, the allocations in
Schedule 2.05(c) attached hereto shall be adjusted in accordance with the Code
and any other applicable state or local Tax law and as mutually agreed by Buyer
and Seller.  In the event that an agreement is not reached within twenty (20)
days after the later of (i) the Adjustment Date, (ii) the date of the settlement
of any dispute made in accordance with the provisions of
Section 2.07(d)(ii) hereof, or (iii) the date of the decision of the Independent
Accounting Firm in connection with any dispute made pursuant to
Section 2.07(d)(iii) hereof, any disputed items shall be referred to the
Independent Accounting Firm to resolve.  Upon resolution of the disputed items,
the allocation reflected in Schedule 2.05(c) attached hereto shall be adjusted
to reflect such resolution.  The costs, fees and expenses of resolving the
allocation disputes described in this Section 2.07(f) by the Independent
Accounting Firm shall be borne equally by Buyer and Seller.  Buyer and Seller
agree to file any additional Tax Return required to be filed pursuant to the
Code and any state, local or foreign Tax law, regardless of whether any Tax is
required to be paid in connection with such filing, and Buyer and Seller shall
cooperate with each other in the preparation, execution and filing of such Tax
Returns.

 

Section 2.08                            Due Diligence.

 

(a)                                  Due Diligence Period.  As used in this
Agreement, the term “Due Diligence Period” shall mean the period commencing on
the Execution Date and ending at 5:00 p.m. (Eastern time) on November 25, 2005
or such earlier date as Buyer may elect in writing.  Between the Execution Date
and the Closing Date, subject to applicable contracts and Seller’s right to
prior written notice of and attendance at all meetings (including, without
limitation, telephonic or other forms of communication) with third parties and
employees of the Business, during normal business hours Buyer and its agents,
contractors and representatives shall be entitled to enter the Real Property to
perform any and all reasonable inspections and tests required by Buyer of the
Business, the Real Property and the structural and mechanical systems within any
Improvements located on the Real Property, including, without limitation,
environmental tests; provided, however, that (i) any inspections or tests of the
Leased Real Property leased or subleased by Seller or any of its Affiliates
shall be conducted only upon receipt by Seller and Buyer of the prior written
consent of the owner of such Leased Real Property, which consent may be withheld
at such owner’s sole election, (ii) such inspections or tests shall be conducted
at Buyer’s sole risk, cost and expense, (iii) such inspections or tests shall
not materially disrupt or disturb the ongoing operation of the Business, the
Real Property or the rights of any tenants or users thereof beyond a de minimis
extent, (iv) Buyer or its agents, contractors or representatives shall not drill
or bore on or through the surface of the Real Property unless, and only to the
extent that, Seller has provided its prior written consent allowing Buyer to do
so, which consent shall not be unreasonably withheld, and at Seller’s election,
may

 

29

--------------------------------------------------------------------------------


 

be subject to reasonable conditions imposed by Seller, and (v) Buyer shall
provide Seller with an original certificate of insurance, in a form reasonably
approved by Seller, naming Seller, and each such other Person as Seller may
name, as an additional named insured.  Buyer shall not conduct any material
environmental or physically intrusive inspection or test pursuant to this
Section 2.08 without Seller’s specific prior written consent to the underlying
scope of work, which consent shall not be unreasonably withheld.  Prior to
performing any material environmental or physically intrusive inspections or
tests, Buyer shall furnish Seller with a detailed scope of work in respect of
such inspection or test (a “Scope of Work”).  Within two (2) Business Days of
Seller’s receipt of a Scope of Work from Buyer, Seller shall, pursuant to a
written notice to Buyer, consent or reasonably withhold Seller’s consent to such
Scope of Work.  If Seller does not furnish Buyer with the written notice
contemplated by the immediately preceding sentence in the time and in the manner
provided in this Section 2.08, Seller shall be deemed to have consented to the
applicable Scope of Work.  At Seller’s election, Seller may subject Seller’s
consent to certain reasonable conditions.  After making any tests and
inspections pursuant to this Section 2.08, Buyer agrees to promptly restore the
Real Property to substantially the same condition prior to such tests and
inspections, which obligation shall survive any termination of this Agreement
and shall be an exception to the limitations on liquidated damages provided in
Section 3.01 hereof.

 

(b)                                 Indemnification.  Buyer agrees to keep the
Real Property free from all liens and to indemnify, defend and hold harmless
each of GTA, Seller, Parent, Condo Owner, Holding Company, Management Company,
Westin, Troon and their Affiliates and their respective officers, directors,
managers, employees, agents, advisors, representatives, successors and assigns
(collectively, the “Seller Parties”) from and against all damages, loss,
charges, judgments, penalties, fines, cost, liability, fees and expense
(including, without limitation, reasonable expenses of investigation or
remediation, any reasonable consulting or engineering fees in connection with
any investigation or remediation and reasonable attorneys’ fees and expenses in
connection with any action, suit or proceeding) (“Damages”) incurred or suffered
by the Seller Parties, or any of them, by reason of any damage to the Real
Property or injury to Persons caused solely by Buyer and/or any of its
Affiliates, agents, contractors or other representatives in exercising their
rights under this Section 2.08.  The indemnity provided pursuant to this
Section 2.08(b) shall survive the Closing and any termination of this
Agreement.  Notwithstanding the foregoing, the indemnity provided pursuant to
this Section 2.08(b) shall not cover existing liabilities for matters merely
discovered by Buyer, including latent environmental contamination, provided that
the inspections, tests or other activities performed by Buyer were properly
conducted by Buyer or it agents in accordance with the standard of care
applicable to trained professionals and such activities were performed in
accordance with the Scope of Work approved in writing by Seller prior to the
commencement thereof.

 

(c)                                  Due Diligence Documents and Information.

 

(i)                                     Between the Execution Date and the
Closing Date, Seller shall make available on a confidential basis pursuant to
this Agreement and the Confidentiality Agreement to Buyer and its agents,
contractors and other representatives in the Data Room, in hard or electronic
copy, at Seller’s Charleston, South Carolina office or at the location of the
Real Property all material documents in Seller’s actual possession pertaining to
the Business, the Acquired Assets and the Assumed Liabilities as Buyer

 

30

--------------------------------------------------------------------------------


 

shall reasonably request, including, without limitation, the items set forth in
Schedule 2.08(c) attached hereto (collectively, the “Due Diligence Materials”);
provided, however, Buyer shall not be entitled to receive from Seller, and
Seller shall not be obligated to deliver to Buyer, (A) any corporate or other
books, records or documents related to GTA, Parent or any of their Affiliates or
related to assets or properties of GTA, Parent or any of their Affiliates not
related to the Business, the Acquired Assets or the Assumed Liabilities, or
(B) any information or analysis pertaining to the valuation of the Business, the
Acquired Assets or the Assumed Liabilities or any other bid or bidder therefor
whether prepared for the benefit of Seller, by the management of Seller, counsel
of Seller, the Board of Directors of GTA, Houlihan Lokey, any of the Seller
Parties, any of their Affiliates or otherwise.  In the event Seller provides to
Buyer any document, information or analysis described in this
Section 2.08(c)(i)(A) or (B), such document, information or analysis shall be
included as part of the Due Diligence Materials for all purposes.

 

(ii)                                  Buyer further acknowledges and agrees
that, subject to the additional investigations, examinations and inspections to
be conducted during the Due Diligence Period as provided in this Agreement,
Seller has afforded Buyer the opportunity for full and complete investigations,
examinations and inspections of the Real Property, the Business, the Acquired
Assets and the Assumed Liabilities and all documentation relating to the Real
Property, the Business, the Acquired Assets and the Assumed Liabilities (the
“Property Information”) and has advised Buyer to review all matters of public
record with respect to the Real Property, the Business, the Acquired Assets and
the Assumed Liabilities.

 

(iii)                               Buyer acknowledges and agrees that (A) the
Due Diligence Materials and the Property Information (including, without
limitation, any environmental reports) delivered or made available to Buyer and
its representatives by the Seller Parties may have been prepared by third
parties and may not be the work product of the Seller Parties (or any of them),
(B) none of the Seller Parties has made any independent investigation or
verification of, or has any actual knowledge of, the accuracy or completeness of
the Property Information or the Due Diligence Materials prepared by third
parties and not the work product of the Seller Parties (or any of them) and no
representations, warranties or covenants are made by Seller, any of the Seller
Parties or any other Person with respect thereto, (C) the Due Diligence
Materials and Property Information delivered or made available to Buyer and
Buyer’s representatives are furnished to each of them at the request, and for
the convenience, of Buyer, (D) except as otherwise expressly represented by
Seller in this Agreement, Buyer is relying solely on its own investigations,
examinations and inspections of the Real Property, the Business, the Acquired
Assets and the Assumed Liabilities and those of Buyer’s representatives, (E) the
Due Diligence Materials and Property Information shall be made available by
Seller on a confidential basis solely to accommodate and facilitate Buyer’s
investigations relating to the Real Property, the Business, the Acquired Assets
and the Assumed Liabilities, (F) the contents of the Due Diligence Materials and
Property Information shall not constitute representations, warranties or
covenants of Seller or any other Person, and (G) any further distribution of the
Due Diligence Materials and the Property Information is subject to the
confidentiality provisions of this Agreement and the

 

31

--------------------------------------------------------------------------------


 

Confidentiality Agreement.  In no event and under no circumstances shall Buyer’s
alleged or actual failure to receive or obtain access to any Due Diligence
Materials or Property Information extend the Due Diligence Period or be deemed a
breach of this Agreement by Seller.  In the event of Buyer’s alleged or actual
failure to receive or obtain access to any Due Diligence Materials or Property
Information, and notwithstanding anything in this Agreement to the contrary,
including, without limitation, Sections 12.02 and 13.15 hereof, Buyer’s sole
remedy shall be either to (x) waive any such alleged or actual failure and close
the transaction on the Closing Date, or (y) terminate this Agreement prior to
the expiration of the Due Diligence Period.  This Section 2.08(c) shall survive
any Closing and any termination of this Agreement.  Seller’s and Parent’s
representations and warranties set forth in this Agreement are qualified in
their entirety by the Due Diligence Materials and the Property Information.

 

(d)                                 Title Reports; Surveys.  During the Due
Diligence Period, Buyer may obtain, if Buyer so desires in its sole discretion,
title reports or commitments for the Real Property, together with the documents
supporting exceptions referenced therein (each, a “Title Report”), and any
current as-built surveys of any parcel or parcels of the Real Property (each, a
“Survey”); provided, however, that except for the Title Commitment, which shall
be made available to Buyer at Seller’s expense prior to the Execution Date, all
such Title Reports and Surveys shall be obtained at Buyer’s sole cost and
expense.

 

(e)                                  Permitted Title Exceptions.

 

(i)                                     Buyer shall have until the expiration of
the Due Diligence Period to object to any exceptions to title to, or any Survey
matters affecting, the Real Property or any part thereof, which objection shall
be made, if at all, by Buyer’s delivery of written notice thereof to Seller,
such notice to expressly state that Buyer objects to such title exception
pursuant to this Section 2.08(e) by the expiration of the Due Diligence Period
and which shall not be made to any Permitted Title Exception.  In addition, if
Buyer obtains an update or continuation of its title insurance commitment
subsequent to the expiration of the Due Diligence Period, which update or
continuation discloses matters, other than Permitted Title Exceptions or
exceptions caused by Buyer, to which Buyer objects, Buyer shall, within three
(3) Business Days of Buyer’s receipt of such update or continuation, object to
such title exception upon written notice to Seller, such notice to expressly
state that Buyer objects to such title exception pursuant to this
Section 2.08(e).  (Any written notice to Seller of an objection by Buyer as
described above in this Section 2.08(e)(i) to be referred to herein as a “Title
Objection Notice”.)  Upon Seller’s receipt of a Title Objection Notice, Seller
shall have three (3) Business Days to notify Buyer in writing whether Seller
elects to (A) seek to cure or to seek to acquire a title endorsement over the
exception and/or matter, if possible, on or before the Closing, (B) terminate
this Agreement, or (C) reduce the Purchase Price by the amount of any liquidated
claim, in which case Buyer shall have no further objection thereto and shall
close the transactions contemplated by this Agreement on the Closing Date;
provided, however, that in no event shall Seller be obligated to seek to cure or
seek to acquire a title endorsement over an exception and/or matter or reduce
the Purchase Price by the amount of any liquidated claim in regards to an
exception or matter controlled by the owners of any Leased Real Property leased
or subleased by Seller or any of its

 

32

--------------------------------------------------------------------------------


 

Affiliates.  In the event Seller notifies Buyer that Seller elects to terminate
this Agreement, Buyer shall have three (3) Business Days from Seller’s written
notice thereof to elect by written notice to Seller to irrevocably withdraw and
waive its objection in writing and proceed to the Closing pursuant to this
Agreement without any further objection to any such exception and/or matter.  In
the event Seller notifies Buyer that it elects either to seek to cure or to seek
to acquire a title endorsement over the exception and/or matter, if possible, on
or before the Closing, then so long as Seller accomplishes, in a reasonable
manner, such cure and/or title endorsement over such title exception and/or
Survey matter on or prior to the Closing, such exception and/or matter shall
thereafter be automatically deemed a Permitted Title Exception; provided,
however, that Seller’s failure, if any, to cure or to acquire a title
endorsement over such title exception and/or matter shall not constitute a
breach of this Agreement by Seller or any of its Affiliates and, in the event of
such failure, Seller may elect, by written notice to Buyer within three
(3) Business Days after Seller’s notice of such failure, to proceed pursuant to
either clause (B) or (C) of this Section 2.08(e)(i).  If Seller notifies Buyer
that it elects to reduce the Purchase Price by the amount of any liquidated
claim, such exception and/or matter shall thereafter be automatically deemed a
Permitted Title Exception.  If Seller notifies Buyer in writing within the
initial three (3) Business Day period that Seller does not elect any of clauses
(A), (B) or (C) of this Section 2.08(e)(i), or Seller does not respond to Buyer
within the initial three (3) Business Day period or elects not to seek to cure
the same, then Seller shall not be deemed in breach of this Agreement and Buyer,
notwithstanding anything in this Agreement to the contrary, including, without
limitation, Sections 12.02 and 13.15 hereof, as its sole remedy, may either (y)
terminate this Agreement by delivering a written termination notice to Seller,
in which case Buyer’s rights and obligations to purchase the Acquired Assets and
this Agreement shall be terminated and Seller may thereafter sell the Acquired
Assets to any third party without any obligation to Buyer whatsoever and Buyer
shall have timely terminated this Agreement and the Deposit Amount shall be
returned to Buyer in accordance with the provisions of Section 3.01 hereof, or
(z) irrevocably withdraw and waive its objections in writing and proceed
pursuant to this Agreement.  In addition, (1) any exceptions to title to, or
Survey matters affecting, any portion of the Real Property not timely objected
to in writing by Buyer within the aforesaid time period, (2) any exceptions to
title to, or Survey matters affecting, the Real Property or any part thereof
timely objected to by Buyer but cured and/or a title endorsement acquired over,
if possible, in a reasonable manner by Seller pursuant to this Section 2.08(e),
(3) any exceptions to title to, or Survey matters affecting, such portion of the
Real Property that are objected to by Buyer within the aforesaid time period,
but Seller elects not to seek to, or to, cure or acquire a title endorsement
over and Buyer irrevocably withdraws and waives its objections pursuant to this
Section 2.08(e), (4) all building codes and other applicable governmental laws,
ordinances, rules and regulations affecting any portion of the Real Property,
(5) all items set forth in the Title Commitment, and (6) all Permitted Liens
shall be “Permitted Title Exceptions”.

 

(ii)                                  Notwithstanding anything to the contrary
set forth in this Agreement, Seller shall use commercially reasonable efforts to
obtain, at or prior to the Closing, the termination and release of all Liens
other than Permitted Liens.  Notwithstanding anything in this
Section 2.08(e)(ii) to the contrary, Seller shall have no

 

33

--------------------------------------------------------------------------------


 

obligation to take any action with respect to the termination or release of the
Permitted Liens, or liens arising as a result of any claim of a plaintiff in any
litigation in which Seller or any of its Affiliates is a named defendant.

 

(iii)                               Notwithstanding anything in this Agreement
to the contrary, Buyer may, upon written notice to Seller at any time at or
prior to the Closing, elect to accept such title to the Real Property as Seller
can convey, notwithstanding the existence of title defects (other than with
respect to any Permitted Liens).  In such event, (x) this Agreement shall remain
in full force and effect and unmodified, (y) the parties shall close the
transactions contemplated by this Agreement on the Closing Date, and (z) Buyer
shall not be entitled to any abatement of the Purchase Price or any claim for
damages or otherwise against Seller by reason of the existence of title defects
or alleged title defects.

 

(f)                                    Termination Prior to Expiration of the
Due Diligence Period.  During the Due Diligence Period, Buyer may terminate this
Agreement for any reason or for no reason by notifying Seller in writing of
Buyer’s election to terminate this Agreement pursuant to this Section 2.08(f) no
later than 5:00 p.m. (Eastern time) on the last day of the Due Diligence
Period.  If Buyer timely terminates this Agreement pursuant to this
Section 2.08(f) and Buyer is not then in material breach of its obligations
under this Agreement and Seller has no outstanding claims pursuant to
Section 2.08(b) hereof, CWYP shall transfer to Buyer the Deposit Amount net of
all amounts payable by Buyer under this Agreement and Buyer shall promptly
deliver copies of the Due Diligence Materials to Seller (or furnish Seller with
a certificate to the effect that Buyer has destroyed the Due Diligence
Materials), together with a waiver of all right, title and interest in and to
the Business, the Acquired Assets and the Real Property whereupon the parties
thereafter shall have no further rights, liabilities or obligations under this
Agreement except as otherwise provided in this Agreement.  If Buyer does not
notify Seller in writing of Buyer’s election to terminate this Agreement
pursuant to this Section 2.08(f) by 5:00 p.m. (Eastern time) on the last day of
the Due Diligence Period, Buyer is deemed to have waived its right to terminate
this Agreement pursuant to this Section 2.08(f).

 

ARTICLE 3

DEPOSIT

 

Section 3.01                            Deposit.

 

(a)                                  In the event that Buyer waives its rights
or otherwise fails to terminate this Agreement pursuant to
Section 2.08(f) hereof, Buyer shall cause CWYP to deposit the Original Deposit
Amount with Escrow Agent no later than 5:00 p.m. (Eastern time) on the last day
of the Due Diligence Period; provided, however, in the event that Buyer elects
the Extension, (i) on the Extension Date, Buyer shall deposit the Additional
Deposit Amount with Escrow Agent and, if prior to the expiration of the Due
Diligence Period, shall cause CWYP to deposit the Original Deposit Amount with
Escrow Agent as a deposit against the Purchase Price, (ii) the Additional
Deposit Amount shall be included in the Deposit Amount and the Deposit Amount
shall total Six Million Dollars ($6,000,000) from, and including, the Extension
Date, and (iii) the Deposit Amount shall become non-refundable to Buyer as of
the Extension Date and delivered to Seller forthwith as liquidated damages
hereunder without demand, deduction, offset or delay in the

 

34

--------------------------------------------------------------------------------


 

event that this Agreement is terminated for any reason other than as otherwise
expressly provided in this Agreement.  If termination of this Agreement occurs
prior to the expiration of the Due Diligence Period and the Extension has not
occurred, then CWYP shall transfer the Deposit Amount to Buyer upon Seller’s
receipt from Buyer of copies of all Due Diligence Materials (or a certificate
from Buyer to Seller to the effect that Buyer has destroyed all Due Diligence
Materials), together with a waiver of all right, title and interest in and to
the Business, the Acquired Assets and the Real Property.  Except as otherwise
expressly provided in this Agreement, including, without limitation, in
Section 12.02 hereof, the Deposit Amount shall become non-refundable to Buyer
upon the expiration of the Due Diligence Period or as of the Extension Date, if
any, and shall be delivered to Seller as liquidated damages hereunder forthwith
without demand, deduction, offset or delay upon termination of this Agreement on
or after the expiration of the Due Diligence Period or on or after the Extension
Date, if any.

 

(b)                                 Upon deposit of the Deposit Amount with
Escrow Agent, Escrow Agent shall hold and invest the Deposit Amount in:
(i) United States government obligations or obligations of agencies of the
United States government which are guaranteed by the United States government,
(ii) interest-bearing certificates of deposit of banks having capital and
surplus in excess of Five Hundred Million Dollars ($500,000,000) and rated at
least AAA by Standard & Poor’s Corporation and AAA by Moody’s Investors
Service, Inc., (iii) a money market fund registered under the Investment Company
Act of 1940, as amended, the portfolio of which is limited to the obligations
described in clause (i) above, or (iv) commercial paper rated at least P-1 by
Moody’s Investors Service, Inc. and A-1 by Standard & Poor’s Corporation. 
Interest on the Deposit Amount shall be paid to the party entitled to receive
the Deposit Amount at such time as such party receives the Deposit Amount,
except that interest shall be credited against the cash balance of the Purchase
Price due at the Closing in the event of a Closing.  The party receiving
interest on the Deposit Amount shall pay any income taxes payable thereon.

 

(c)                                  In the event that a Closing hereunder is
not consummated, the party with rights pursuant to this Agreement to the Deposit
Amount (such party, the “Demanding Party”) may make a written demand upon Escrow
Agent for payment of the Deposit Amount (a “Demand”).  Upon receipt of a Demand,
Escrow Agent shall furnish a copy thereof to the non-Demanding Party.  Unless
the non-Demanding Party, upon written notice to Escrow Agent and the Demanding
Party within five (5) Business Days of its receipt of a copy of a Demand,
objects in writing to payment of the Deposit Amount pursuant to the Demand
(together with a detailed written explanation of the reason for the objection),
(i) the Deposit Amount (without deduction, offset or delay) shall be transferred
to the Demanding Party, and (ii) if Seller is the Demanding Party the Deposit
Amount shall be transferred to Seller as liquidated damages hereunder without
demand, deduction, offset or delay, and Buyer (on behalf of itself and its
Affiliates, as applicable) hereby covenants and agrees to execute, acknowledge
and deliver to Seller any and all instruments and documents requested by Seller
in order to legally transfer such Deposit Amount to Seller and/or evidence such
transfer (this clause (ii) shall survive any Closing and any termination of this
Agreement).  If the non-Demanding Party objects to payment of the Deposit Amount
pursuant to the Demand (together with a detailed written explanation of the
reason for the objection), Escrow Agent shall continue to hold the Deposit
Amount in accordance with the provisions of this Article 3 until otherwise
directed by joint written instructions of Seller and Buyer or final judgment of
a court of competent jurisdiction.  Escrow Agent may, however, upon written
notice of Seller and Buyer, deposit the Deposit Amount with the clerk of the
United

 

35

--------------------------------------------------------------------------------


 

States District Court for the Middle District of Florida or any state court
located in the 13th Judicial Circuit of the State of Florida.  ANY DEPOSIT
AMOUNT PAID TO OR RETAINED BY SELLER AS LIQUIDATED DAMAGES UNDER THIS AGREEMENT
SHALL, EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, BE SELLER’S SOLE
MONETARY REMEDY IF BUYER FAILS TO CLOSE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  THE PARTIES HERETO EXPRESSLY AGREE AND ACKNOWLEDGE THAT SELLER’S
ACTUAL MONETARY DAMAGES IN SUCH EVENT WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO ASCERTAIN AND THAT THE LIQUIDATED DAMAGES (I.E., THE VALUE OF
THE DEPOSIT AMOUNT) STATED ABOVE REPRESENT THE PARTIES’ REASONABLE ESTIMATE OF
SUCH DAMAGES, EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT.  THE PAYMENT OF
ANY SUCH DEPOSIT AMOUNT BY BUYER TO SELLER AS LIQUIDATED DAMAGES IS NOT INTENDED
AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER.

 

Section 3.02                            Seller’s Escrow Amount.

 

(a)                                  Escrow Agent shall hold and invest Seller’s
Escrow Amount, or a portion thereof, from and after the Closing Date until
November 30, 2006 (the “Escrow Period”) in: (i) United States government
obligations or obligations of agencies of the United States government which are
guaranteed by the United States government, (ii) interest-bearing certificates
of deposit of banks having capital and surplus in excess of Five Hundred Million
Dollars ($500,000,000) and rated at least AAA by Standard & Poor’s Corporation
and AAA by Moody’s Investors Service, Inc., (iii) a money market fund registered
under the Investment Company Act of 1940, as amended, the portfolio of which is
limited to the obligations described in clause (i) above, or (iv) commercial
paper rated at least P-1 by Moody’s Investors Service, Inc. and A-1 by
Standard & Poor’s Corporation.  Interest on Seller’s Escrow Amount shall be paid
automatically without demand, deduction, offset or delay to Seller within five
(5) Business Days of the expiration of the Escrow Period.  Seller shall pay any
income taxes on the interest.  Within five (5) Business Days of the expiration
of the Escrow Period, Escrow Agent shall deliver automatically without demand,
deduction, offset or delay to Seller any portion of Seller’s Escrow Amount not
subject to a reasonable, good faith Buyer’s Escrow Demand at the expiration of
the Escrow Period.

 

(b)                                 Except as otherwise expressly provided in
this Agreement, in the event that Seller becomes liable to Buyer pursuant to any
of Section 2.07 or Article 11 hereof during the Escrow Period, Escrow Agent
shall deliver to Buyer the portion of Seller’s Escrow Amount held by Escrow
Agent that equals such liability pursuant to the terms of this Article 3.  At
any time during the Escrow Period, if Buyer is entitled to payment by Seller
pursuant to any of Section 2.07 or Article 11 hereof and Buyer has filed a
judicial action in relation thereof in the United States District Court for the
Middle District of Florida or any state court located in the 13th Judicial
Circuit of the State of Florida, then Buyer shall make a written demand
detailing the claim and attaching all available evidence and proof upon Escrow
Agent for payment of the amount of Seller’s liability from Seller’s Escrow
Amount, or portion thereof held by Escrow Agent (a “Buyer’s Escrow Demand”). 
Upon receipt of a reasonable, good faith Buyer’s Escrow Demand, Escrow Agent
shall furnish a copy thereof to Seller.  Unless Seller, upon written notice to
Escrow Agent within five (5) Business Days of its receipt of a copy of a

 

36

--------------------------------------------------------------------------------


 

Buyer’s Escrow Demand, objects in writing to payment of the applicable portion
of Seller’s Escrow Amount pursuant to Buyer’s Escrow Demand, the applicable
portion of Seller’s Escrow Amount shall be transferred to Buyer.  If Seller
objects to payment of the applicable portion of Seller’s Escrow Amount pursuant
to Buyer’s Escrow Demand, Escrow Agent shall continue to hold the applicable
portion of Seller’s Escrow Amount in accordance with the provisions of this
Article 3 until otherwise directed by joint written instructions of Seller and
Buyer or final judgment of a court of competent jurisdiction.  Escrow Agent may,
however, upon written notice of Seller and Buyer, deposit Seller’s Escrow
Amount, or applicable portion thereof, with the clerk of the United States
District Court for the Middle District of Florida or any state court located in
the 13th Judicial Circuit of the State of Florida.

 

Section 3.03                            Escrow Agent.

 

(a)                                  The parties acknowledge that (i) Escrow
Agent is acting solely as a stakeholder at their request and for their
convenience, (ii) Escrow Agent shall not be deemed to be the agent of any of the
parties, and (iii) Escrow Agent shall not be liable to any of the parties for
any act or omission on its part unless taken or suffered in bad faith, in
willful disregard of this Agreement or involving gross negligence.  Seller and
Buyer shall jointly and severally indemnify and hold Escrow Agent harmless from
and against all costs, claims and expenses, including, without limitation,
reasonable attorneys’ fees, incurred in connection with the performance of
Escrow Agent’s duties hereunder, except with respect to actions or omissions
taken or suffered by Escrow Agent in bad faith, in willful disregard of this
Agreement or involving gross negligence.

 

(b)                                 Escrow Agent shall not be bound by any
modification to this Article 3 unless Escrow Agent shall have agreed to such
modification in writing.  Escrow Agent shall be entitled to rely or act upon any
written notice, instrument or document reasonably believed by Escrow Agent in
good faith to be genuine and to be executed and delivered by the proper person,
and shall have no obligation to verify any statements contained in any written
notice, instrument or document or the accuracy or due authorization of the
execution of any written notice, instrument or document.

 

(c)                                  Escrow Agent has acknowledged agreement to
the foregoing provisions of this Article 3 by signing this Agreement on the
signature page hereof.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT

 

Except as specifically set forth in the schedules attached hereto prepared by
Seller or Parent, Seller and Parent, jointly and severally, represent and
warrant to Buyer that all of the statements contained in this Article 4 are true
and correct as of the Execution Date and will be true and correct as of the
Closing Date as though made on the Closing Date, except as modified or amended
from time to time in writing to Buyer or as otherwise provided.  Each
schedule prepared by Seller or Parent attached hereto specifically refers to the
particular section or subsection of this Agreement to which the information set
forth in such schedule relates; any information set forth in a schedule attached
hereto prepared by Seller or Parent shall be deemed

 

37

--------------------------------------------------------------------------------


 

to apply to each other section or subsection thereof or hereof to which its
relevance is readily apparent on its face.  No reference to or disclosure of any
item or other matter set forth in the schedules attached hereto prepared by
Seller or Parent shall be construed as an admission or indication that (i) such
item or other matter is material, that it could have a Material Adverse Effect
or that such item or other matter is required to be referred to or disclosed in
such schedule, or (ii) such agreement or document is enforceable or currently in
effect or that there are any obligations remaining to be performed or any rights
that may be exercised under such agreement or document.  No disclosure in the
schedules attached hereto prepared by Seller and Parent relating to any possible
breach or violation of any agreement, law or regulation shall be construed as an
admission or indication that any such breach or violation exists or has actually
occurred.  The schedules attached hereto prepared by Seller or Parent are
qualified in their entirety by any materials or information provided to Buyer or
any of its Affiliates by Seller or any of its Affiliates as part of the due
diligence process (including, without limitation, the Due Diligence Materials
and Property Information) or otherwise in connection with this Agreement;
provided, however, that in the event Buyer fails to review any such material or
information due to Seller’s gross negligence, such material or information shall
not qualify the schedules attached hereto.

 

Section 4.01                            Corporate Existence and Power.

 

GTA is duly organized, validly existing and in good standing under the laws of
the State of Maryland, and is duly authorized to conduct its business in the
State of Maryland.  Seller is duly organized, validly existing and in good
standing under the laws of the State of Florida, and is duly authorized to
conduct the Business in the State of Florida.  Parent is duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
duly authorized to conduct its business in the State of Delaware.  Holding
Company is duly organized, validly existing and in good standing under the laws
of the State of Florida, and is duly authorized to conduct its business in the
State of Florida.  Condo Owner is duly organized, validly existing and in good
standing under the laws of the State of Florida, and is duly authorized to
conduct its business in the State of Florida.  Management Company is duly
organized, validly existing and in good standing under the laws of the State of
Florida, and is duly authorized to conduct its business in the State of Florida.

 

Section 4.02                            Corporate Authorization.

 

The execution, delivery and performance by GTA, Seller, Parent, Holding Company,
Condo Owner and Management Company of this Agreement and the consummation of the
transactions contemplated hereby by GTA, Seller, Parent, Holding Company, Condo
Owner and Management Company are within the corporate powers of GTA, Seller,
Parent, Holding Company, Condo Owner and Management Company and have been duly
authorized by all necessary corporate action on the part of GTA, Seller, Parent,
Holding Company, Condo Owner and Management Company; provided, however, that
Seller shall obtain the Final Board Approval (as defined herein) pursuant to
Section 6.05 hereof.  This Agreement has been duly executed and delivered by
GTA, Seller, Parent, Holding Company, Condo Owner and Management Company, and,
assuming the due authorization, execution and delivery by Buyer, this Agreement
constitutes a valid and binding agreement of GTA, Seller, Parent, Holding
Company, Condo Owner and Management Company, enforceable against GTA, Seller,
Parent,

 

38

--------------------------------------------------------------------------------


 

Holding Company, Condo Owner and Management Company in accordance with its
terms, except as (i) the enforceability hereof may be limited by bankruptcy,
insolvency, moratorium or other similar applicable laws affecting the
enforcement of creditors’ rights generally, and (ii) the availability of
equitable remedies may be limited by equitable principles of general
applicability.

 

Section 4.03                            Governmental Authorizations.

 

The execution, delivery and performance by GTA, Seller, Parent, Holding Company,
Condo Owner and Management Company of this Agreement and the consummation of the
transactions contemplated hereby require no material action by or in respect of,
or material filing with, any Governmental Authority, except as set forth in
Schedule 4.03 attached hereto.

 

Section 4.04                            Noncontravention.

 

The execution, delivery and performance by GTA, Seller, Parent, Holding Company,
Condo Owner and Management Company of this Agreement and the consummation of the
transactions contemplated hereby by GTA, Seller, Parent, Holding Company, Condo
Owner and Management Company, where applicable, do not and will not in
connection with the Closing, in a manner which has had, or could reasonably be
expected to constitute or result in, a Material Adverse Effect, (i) violate any
provision of the certificate of incorporation, bylaws or any other
organizational document of GTA, Seller, Parent, Holding Company, Condo Owner or
Management Company, (ii) assuming compliance with the matters referenced in
Section 4.03 hereof, violate any applicable law, rule, regulation, judgment,
injunction, order or decree, or agreement with or condition imposed by any
Governmental Authority, (iii) assuming receipt of all Required Consents listed
in Schedule 1.01(f) attached hereto and except as disclosed in Schedule 4.04
attached hereto, require any approval or consent or other action by any Person
under, constitute a breach or default under (or with notice, lapse of time, or
both would result in such a breach or default), or give rise to any right of
termination, material amendment, cancellation or acceleration of any right or
obligation of GTA, Seller, Parent, Holding Company, Condo Owner or Management
Company or to a loss of any benefit to which GTA, Seller, Parent, Holding
Company, Condo Owner or Management Company is entitled under any provision of
any Material Contract to which GTA, Seller, Parent, Holding Company, Condo Owner
or Management Company is a party or to which GTA, Seller, Parent, Condo Owner,
Management Company or any of the Acquired Assets is subject, or (iv) result in
the creation or imposition of any Lien on any of the Acquired Assets, except for
any Permitted Liens or Assumed Liabilities.

 

Section 4.05                            Capitalization; Subsidiaries.

 

(a)                                  All of Seller’s, Condo Owner’s and GH
Securities’ equity interests are owned by Holding Company, in each case as sole
member or sole stockholder.  All of Holding Company’s equity interests are owned
by Parent.  Substantially all of Parent’s equity interests are owned directly or
indirectly by GTA.

 

(b)                                 Neither Seller, Condo Owner nor GH
Securities has or beneficially owns any Subsidiaries.

 

39

--------------------------------------------------------------------------------


 

Section 4.06                            Financial Statements.

 

Set forth in Schedule 4.06 attached hereto are (i) true and correct copies of
(A) the unaudited balance sheet of the Business prepared by Westin for the
quarter ended June 30, 2005 (the “Unaudited Balance Sheet”), (B) the related
unaudited statement of operations and cash flows of the Business prepared by
Westin for the quarter ended June 30, 2005 (the “Unaudited Income Statement”),
(C) the financial statements and footnotes of the Business filed in Seller’s
quarterly report on Form 10-Q for the quarter ended June 30, 2005, representing
the Unaudited Balance Sheet and Unaudited Income Statement adjusted for certain
quarter-end adjustments or reclassifications, (D) the unaudited balance sheet of
the Business prepared by Westin for the year ended December 31, 2004 (the
“Historical Balance Sheet”), (E) the related unaudited statement of operations
and cash flows of the Business prepared by Westin for the year ended
December 31, 2004 (the “Historical Financials”), and (F) the financial
statements and footnotes of the Business filed in Seller’s annual report on
Form 10-K for the year ended December 31, 2004, representing the Historical
Balance Sheet and Historical Financials adjusted for audit adjustments and
certain year-end adjustments or reclassifications, and (ii) copies of the
unaudited balance sheet and related unaudited statement of operations and cash
flows of the Business prepared by Westin for the month ended September 30,
2005.  The Unaudited Balance Sheet and the Unaudited Income Statement, subject
to certain quarter-end adjustments and reclassifications and represented in
final form in the statements and footnotes provided pursuant to clause
(i)(C) above, present fairly, in all material respects, the financial condition
of the Business as at such dates in accordance with GAAP consistently applied
subject to year-end adjustments.  The Historical Balance Sheet and Historical
Financials, subject to certain year-end adjustments and reclassifications and
represented in final form in the statements and footnotes provided pursuant to
clause (i)(F) above, present fairly, in all material respects, the financial
condition of the Business as of such dates in accordance with GAAP consistently
applied.  Neither Seller, Parent nor any of their Affiliates makes any
representation, warranty or covenant with respect to the statements provided
pursuant to clause (ii) above.

 

Section 4.07                            No Undisclosed Liabilities.

 

To the Knowledge of Seller, neither Seller nor any of its Affiliates has any
material Liabilities arising out of or relating to the Business, other than:

 

(a)                                  Liabilities reflected on the Unaudited
Balance Sheet, including to the extent reserved therefor therein;

 

(b)                                 Liabilities disclosed in Schedule 4.07
attached hereto;

 

(c)                                  Liabilities incurred since the Balance
Sheet Date which (i) resulted from transactions in the ordinary course of
business generally consistent with past practice and are of a nature, type and
magnitude generally consistent with the Liabilities reflected on the Unaudited
Balance Sheet after accounting for seasonal fluctuations, (ii) were incurred in
accordance with the terms of this Agreement, or (iii) do not and will not
materially impair the ability of Seller or Parent to perform any of their
respective obligations under this Agreement; and

 

40

--------------------------------------------------------------------------------


 

(d)                                 Liabilities otherwise disclosed in this
Agreement, including, without limitation, in the Due Diligence Materials,
Property Information or schedules and exhibits attached hereto.

 

Section 4.08                            Material Contracts.

 

(a)                                  Schedule 4.08 attached hereto contains a
true and correct list of all the Material Contracts.  The Material Contracts
represent all of the material contracts and agreements entered into by Seller or
any of its Affiliates in connection with the Business or which otherwise
materially affect the Owned Real Property.

 

(b)                                 Seller has made available to Buyer true and
correct copies of all items listed in Schedule 4.08 attached hereto, including
all amendments, supplements and modifications to each Material Contract listed
in Schedule 4.08 attached hereto.  Except as disclosed in Schedule 4.08 attached
hereto or as otherwise provided in this Agreement and the schedules attached
hereto, (i) all of the Material Contracts are in full force and effect,
(ii) each Material Contract is a valid and binding obligation of Seller or its
Affiliate, enforceable against Seller or its Affiliate in accordance with its
terms, and, to the Knowledge of Seller, each Material Contract is a valid and
binding obligation of the third party which is a party thereto, enforceable
against such third party in accordance with its terms, (iii) neither Seller nor
its Affiliate nor, to the Knowledge of Seller, any other party to a Material
Contract is in material default under, or in violation of, any of the terms of
any of the Material Contracts, and no event has occurred which, with the passage
of time or giving of notice or both, would result in Seller, or to the Knowledge
of Seller, any other party to any Material Contract, being in material default
under or in material violation of, any of the terms of any of the Material
Contracts, (iv) in respect of any Material Contract, neither Seller nor its
Affiliate nor any other party thereto has furnished any other party thereto with
a written notice of material default thereunder which written notice pertains to
a default which, as of the Execution Date, remains uncured, and (v) no Material
Contract requires the consent of any other party thereto in connection with any
of the transactions contemplated by this Agreement.

 

Section 4.09                            Litigation.

 

Except as disclosed in Schedule 4.09 attached hereto, there is no material
action, suit, investigation, inquiry, arbitration, claim or proceeding pending
against or affecting, or to the Knowledge of Seller, threatened against or
relating to Seller or any of its Affiliates with respect to the Business or any
of the Acquired Assets before or by any court or administrative agency or
arbitrator or any Governmental Authority, or which in any manner challenges or
seeks to prevent, enjoin, alter or materially delay any of the transactions
contemplated by this Agreement and, to the Knowledge of Seller, there is no
basis for any such action, suit, investigation, arbitration, claim or
proceeding.  Except as otherwise set forth in this Agreement, neither Seller,
Parent, Holding Company, Condo Owner, GH Securities nor any of their Affiliates
is subject to any judgment order or decree which may have a Material Adverse
Effect on the Acquired Assets or the ability of the Business to acquire any
property or conduct its business in any area, or a Material Adverse Effect on
the ability of GTA, Seller, Parent, Holding Company, Condo Owner or Management
Company to consummate any of the transactions contemplated hereby.

 

41

--------------------------------------------------------------------------------


 

Section 4.10                            Compliance with Laws, Court Orders and
Permits.

 

(a)                                  Except as disclosed in
Schedule 4.10(a) attached hereto, to the Knowledge of Seller, GTA, Seller,
Parent, Holding Company, Condo Owner, Management Company and their Affiliates
have complied, and will seek to continue to comply, in a timely manner and in
all material respects with all laws, rules and regulations, ordinances,
judgments, decrees, orders, writs and injunctions of all United States federal,
state, local and foreign governments and agencies thereof that affect the
business, properties, operations or assets of the Business or any of the
Acquired Assets and to the Knowledge of Seller there are no circumstances that,
if not remedied or modified, would prevent or materially interfere with such
compliance in a manner which could reasonably be expected to constitute or
result in a Material Adverse Effect.

 

(b)                                 Schedule 4.10(b) attached hereto sets forth
a list of all Permits currently held by Seller related to the conduct of the
Business.  To the Knowledge of Seller, each such Permit has been duly obtained
and is in full force and effect.  Seller will seek to continue to obtain and
renew such Permits as may be reasonably practicable until the Closing Date.  To
the Knowledge of Seller, (i) no notice of material violation of the terms of any
Permit related to the Acquired Assets has been received by Seller, which notice
pertains to a default which, as of the Execution Date, remains uncured, (ii) no
violation has been alleged by any Governmental Authority, which violation
remains, as of the Execution Date, uncured, and (iii) no proceeding is pending
or, to the Knowledge of Seller, threatened, to revoke or materially limit any
such Permit.

 

Section 4.11                            Real Property.

 

(a)                                  Schedule 4.11(a) attached hereto sets forth
a true and correct list of all of the real property, together with all
undeveloped real property, all buildings and Improvements and all easements and
other rights and interests appurtenant thereto, which are directly or indirectly
owned by Seller or Condo Owner, without regard to whether such real property is
used solely in the operation or conduct of the Business (the “Owned Real
Property”).  Schedule 4.11(a) attached hereto shall also include a general
description of the Owned Real Property.  To the Knowledge of Seller, the Owned
Real Property is not subject to any Liens other than Permitted Liens or Liens
otherwise disclosed in this Agreement.  Other than those documents set forth as
exceptions to title on the Title Commitment, Seller has made available to Buyer
true and correct copies of (i) all material deeds, mortgages, deeds of trust,
certificates of occupancy, title insurance policies and surveys relating to the
Owned Real Property and (ii) all material Liens, occupancy agreements,
possessory rights, options and rights of first refusal, other than the Permitted
Liens, relating to or affecting any parcel of the Owned Real Property.

 

(b)                                 Other than those documents set forth as
exceptions to title on the Title Commitment, Schedule 4.11(b) attached hereto
sets forth a true and correct list of all of the real property leases, subleases
and other occupancy agreements (the “Leases”) in effect as of the Execution Date
under which Seller or any of its Affiliates is a lessor, sublessor, lessee or
sublessee regarding real property that will be transferred to Buyer on the
Closing Date (collectively, the “Leased Real Property”); provided, however, that
the Rental Pool Agreement shall not be considered a Lease for purposes of this
Agreement.  Seller has made available to Buyer true and correct copies of all
such Leases, including all material amendments, modifications, assignments,
supplements and renewals thereof.  To the Knowledge of Seller,

 

42

--------------------------------------------------------------------------------


 

there are no oral agreements in effect as to any Lease.  To the Knowledge of
Seller, all such Leases are valid, binding and enforceable in accordance with
their terms, and are in full force and effect free and clear of all Liens, other
than Permitted Liens.  There are no existing defaults by Seller or any of its
Affiliates beyond any applicable grace periods under such Leases, except for
defaults which, individually or in the aggregate, have not had, and could not
reasonably be expected to have, a Material Adverse Effect, and neither Seller
nor any of its Affiliates has received any notice of default, except for
defaults which have not had, and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  To the Knowledge
of Seller, there are no existing defaults by any landlord or tenant, as
applicable, under such Leases.  Except as set forth in Schedule 4.11(b) attached
hereto, (i) the consummation of the transactions contemplated by this Agreement
will not constitute a default, or give rise to a right of termination,
cancellation or acceleration of any right under, any of the Leases, and (ii) no
Lease requires the consent of the applicable landlord under such Lease in order
to transfer such Lease to Buyer in accordance with the terms of such Lease. 
Each guaranty, if any, by Seller or its applicable Affiliate with respect to a
Lease is in full force and effect.

 

(c)                                  Other than those documents set forth as
exceptions to title on the Title Commitment and except as set forth in
Schedule 4.11(c) attached hereto, neither Seller nor any of its Affiliates has
assigned its interests under any of the Leases, sublet any interest in any
premises demised thereunder, or otherwise encumbered its interest therein. 
Seller and its Affiliates have, and shall have as of the Closing Date, good and
valid leasehold title to the Leased Real Property not directly owned by Seller
or any of its Affiliates free and clear of all Liens, other than Permitted
Liens.

 

(d)                                 Neither Seller nor any of its Affiliates has
received any written notice from any Governmental Authority with jurisdiction
that any certificate of occupancy or Permits with respect to the buildings,
structures and improvements on any of the Owned Real Property and the occupancy
and use thereof have not been obtained and are not in full force and effect, and
there is no presently pending or, to the Knowledge of Seller, threat of
modification, suspension or cancellation of any of the same which has had, or
could reasonably be expected to have, a Material Adverse Effect.

 

(e)                                  Except as set forth in
Schedule 4.11(e) attached hereto, neither Seller nor any of its Affiliates has
received written notice from any Governmental Authority with jurisdiction of any
outstanding condemnation, expropriation or other proceedings in eminent domain
pending, proposed or threatened with respect to any of the Real Property.

 

(f)                                    Neither Seller nor any of its Affiliates
has given any notice to any landlord under any of the Leases indicating that
Seller or any of its Affiliates will not exercise any expansion or renewal
options under the Leases, except such non-extension or non-renewal of such
options that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(g)                                 Except as set forth in
Schedule 4.11(g) attached hereto, there are no tax reduction proceedings pending
in respect of the Owned Real Property of which Seller has received notice from
the applicable taxing authority.

 

43

--------------------------------------------------------------------------------


 

(h)                                 Neither Seller nor any of its Affiliates has
received any written notice of default from any other party to any reciprocal
easement agreement, which default remains uncured, as of the Execution Date.

 

Section 4.12                            Intellectual Property.

 

(a)                                  To the Knowledge of Seller,
Schedule 4.12(a) attached hereto sets forth a true and correct list of all
United States, state and foreign Intellectual Property owned by Seller and used
in the Business, including all: (i) patents and patent applications,
(ii) trademark and service mark registrations (including Internet domain name
registrations and “Innisbrook”), trademark and service mark applications and
material unregistered trademarks and service marks, and (iii) copyright
registrations, copyright applications and material unregistered copyrights.

 

(b)                                 To the Knowledge of Seller,
Schedule 4.12(b) attached hereto lists all material Software which is licensed,
leased or otherwise used in or by the Business, and all material Software owned
by Seller (“Proprietary Software”).

 

(c)                                  Schedule 4.12(c) attached hereto sets forth
a true and correct list of all agreements granting or obtaining any right to use
or practice any rights under any material Intellectual Property to which Seller
is a party or otherwise bound, as licensee or licensor thereunder, including,
without limitation, license agreements, settlement agreements and covenants not
to sue (collectively, the “License Agreements”).

 

(d)                                 To the Knowledge of Seller:

 

(i)                                     Seller owns or possesses adequate
licenses or other legal rights to use all Intellectual Property owned or used by
Seller, free and clear of all liens or other encumbrances that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

 

(ii)                                  any Intellectual Property owned or used by
Seller and its Affiliates that is material to the Business has been duly
maintained, is valid and subsisting, in full force and effect and has not been
cancelled, expired or abandoned;

 

(iii)                               neither Seller nor any of its Affiliates has
received notice from any third party regarding any actual or potential
infringement by Seller or any of its Affiliates of any intellectual property of
such third party;

 

(iv)                              neither Seller nor any of its Affiliates has
received notice from any third party regarding any assertion or claim
challenging the validity of any Intellectual Property owned by Seller or used in
the Business; and

 

(v)                                 no third party is misappropriating,
infringing, diluting or violating any Intellectual Property owned by Seller.

 

(e)                                  Seller has not licensed or sublicensed its
rights in any material Intellectual Property, or received or been granted any
such rights, other than pursuant to the License

 

44

--------------------------------------------------------------------------------


 

Agreements and the Contracts, including, without limitation, the Westin
Management Agreement.

 

(f)                                    Each License Agreement is a valid and
binding obligation of Seller or its Affiliate party thereto, enforceable in
accordance with its terms, and, to the Knowledge of Seller, there exists no
event or condition which will result in a violation or breach of, or constitute
a default by Seller or its Affiliate party thereto or, to the Knowledge of
Seller, the other party or parties thereto, under such License Agreement.

 

Section 4.13                            Finders’ Fees.

 

Except for Houlihan Lokey or its Affiliates, whose fees shall be paid by Seller
or any of its Affiliates at the Closing, there is no investment banker, broker,
finder, financial advisor or other intermediary which is or might be entitled to
any fee, commission or compensation from, or which has been retained by or is
authorized to act on behalf of, Seller or any of its Affiliates in connection
with any of the transactions contemplated by this Agreement.  In the event of
any claims therefor, Seller shall indemnify, defend and hold Buyer and its
Affiliates harmless from and against all such claims, losses, costs or expenses,
including, without limitation, reasonable attorneys’ fees, arising as a result
thereof.

 

Section 4.14                            Employees.

 

(a)                                  Schedule 4.14 attached hereto sets forth a
true and correct list of all Employees of the Business as of September 20, 2005,
as well as certain employees of Westin, Troon and other third parties as set
forth in Schedule 4.14 attached hereto.

 

(b)                                 The employment of no managers of the
Business has been terminated, voluntarily or involuntarily, since September 21,
2005.

 

Section 4.15                            Employee Benefit Plans.

 

(a)                                  Schedule 4.15(a) attached hereto contains a
true and correct list of each material employment, bonus, deferred compensation,
incentive compensation, stock purchase, stock option, stock appreciation right
or other stock-based incentive, severance, change-in-control, or termination
pay, hospitalization or other medical, retiree medical, disability, life or
other insurance, supplemental unemployment benefits, profit-sharing, pension,
retention, or retirement plan, program, agreement or arrangement and each other
material employee benefit plan, program, agreement or arrangement, sponsored,
maintained or contributed to or required to be contributed to by Seller, or by
any trade or business, whether or not incorporated (an “ERISA Affiliate”), that
together with Seller would be deemed a “single employer” within the meaning of
Section 4001(b)(1) of ERISA, for the benefit of any Employee or former employee
of the Business, whether formal or informal and whether legally binding or not
(the “Plans”).  Schedule 4.15(a) attached hereto includes each of the Plans, if
any, that is an “employee welfare benefit plan” or “employee pension benefit
plan” as such terms are defined in Sections 3(1) and 3(2) of ERISA (such plans
collectively, the “ERISA Plans”).  Except as disclosed in
Schedule 4.15(a) attached hereto, none of Seller nor any ERISA Affiliate has any
formal plan or commitment, whether legally binding or not, to create any
additional Plan or modify or change any existing Plan that would affect any
Employee or former employee or director of the Business

 

45

--------------------------------------------------------------------------------


 

in a manner which could reasonably be expected to constitute or result in a
Material Adverse Effect.

 

(b)                                 With respect to each of the Plans, Seller
shall make available to Buyer upon Buyer’s request true and correct copies of
each of the following documents, as applicable:

 

(i)                                     a copy of the Plan document, including
all amendments thereto, for each written Plan or a written description of any
Plan that is not otherwise in writing;

 

(ii)                                  a copy of the annual report or Internal
Revenue Service Form 5500 Series, if required under ERISA, with respect to each
ERISA Plan for the last two Plan years ending prior to the Execution Date; and

 

(iii)                               all contracts relating to the Plans with
respect to which Buyer may have any liability, including insurance contracts,
investment management agreements, subscription and participation agreements and
record keeping agreements.

 

(c)                                  To the Knowledge of Seller, no liability
under Title IV of ERISA has been incurred by Seller or any ERISA Affiliate since
the effective date of ERISA that has not been satisfied in full, and no
condition exists that presents a material risk to Seller or any ERISA Affiliate
of incurring any liability under such Title, other than liability for premiums
due to the Pension Benefit Guaranty Corporation (the “PBGC”), which payments
have been or will be made when due.

 

(d)                                 To the Knowledge of Seller, none of Seller,
any ERISA Affiliate, any of the ERISA Plans, any trust created thereunder nor
any trustee or administrator thereof has engaged in a transaction or has taken
or failed to take any action in connection with which Seller or any ERISA
Affiliate could be subject to any material liability for either a civil penalty
assessed pursuant to Section 409 or 502(i) of ERISA or a tax imposed pursuant to
Section 4975, 4976 or 4980B of the Code.

 

(e)                                  No Plan is a “multi-employer pension plan”,
as such term is defined in Section 3(37) of ERISA.

 

(f)                                    To the Knowledge of Seller, each of the
Plans has been operated and administered in all material respects in accordance
with applicable laws, including, but not limited to, ERISA and the Code.

 

(g)                                 Each of the ERISA Plans that is an “employee
pension benefit plan” as defined in Section 3(2) of ERISA that is intended to
qualify under Section 401(a) of the Code has (i) received a favorable
determination letter that such Plan satisfied the requirements of the Tax Reform
Act of 1986 and the statutes referenced in IRS Announcement 2001 104 and any
amendments thereto or (ii) has submitted a request for a determination within
the applicable remedial amendment period.

 

(h)                                 No Plan provides benefits, including,
without limitation, death or medical benefits whether or not insured, with
respect to any Employee or former employee of Seller or any ERISA Affiliate
after retirement or other termination of service other than (i) coverage

 

46

--------------------------------------------------------------------------------


 

mandated by applicable laws or (ii) benefits the full direct cost of which are
borne by the Employee or former employee or beneficiary thereof.

 

(i)                                     Except as set forth in
Schedule 4.15(i) attached hereto, the consummation of the transactions
contemplated by this Agreement will not, either alone or in combination with any
other event, (i) entitle any Employee or former employee, officer, director or
consultant of Seller or any ERISA Affiliate to severance pay, unemployment
compensation or any other similar termination payment, or (ii) accelerate the
time of payment or vesting, or increase the amount of, or otherwise enhance, any
benefit due to any such employee, officer, director or consultant.

 

(j)                                     Except as set forth in Schedule 4.15(j)
attached hereto, there are no pending, or to the Knowledge of Seller, threatened
or anticipated claims by or on behalf of any Plan, by any employee or
beneficiary under any such Plan or otherwise involving any such Plan other than
routine claims for benefits.

 

Section 4.16                            Environmental Matters.

 

Except as set forth in any environmental report made available to Buyer or
disclosed in Schedule 4.16 attached hereto or other matters which may be
customary in the operation of golf courses or could not reasonably be expected
to constitute or result in a Material Adverse Effect:

 

(a)                                  no written claim, notice, request for
information, order, complaint or penalty has been sent to or, to the Knowledge
of Seller, is threatened against, Seller or any of its Affiliates relating to
the Business and there are no judicial, administrative or other actions, suits
or proceedings pending or threatened against Seller which relate to the Acquired
Assets and allege a violation of or a liability under any Environmental Law, in
each case arising out of any Environmental Law or relating to the disposal or
Release of any Hazardous Substances and relating to (i) Seller or any of its
Affiliates or (ii) any other Person whose liability for such matter Seller or
any of its Affiliates has assumed or retained contractually or by operation of
law;

 

(b)                                 to the Knowledge of Seller, Seller has
received no written notice that, in relation to the Business or the Acquired
Assets, Seller or any of its Affiliates is not in material compliance with
applicable Environmental Laws and, to the Knowledge of Seller, there are no
facts or circumstances that would materially increase the cost of maintaining
such compliance in the future;

 

(c)                                  to the Knowledge of Seller, neither Seller
nor any of its Affiliates has Released or threatened to Release a Hazardous
Substance at (i) any parcel of Owned Real Property or (ii) any other location as
a result of the operation of the Business or with respect to which Seller or any
of its Affiliates has assumed or retained liability contractually or by
operation of law relating to the Business, which in the case of either (i) or
(ii) is reasonably likely to result in a material Environmental Liability, and
neither Seller nor any of its Affiliates has filed any notice with any
Governmental Authority under any Environmental Law reporting a Release or
threatened Release of any Hazardous Substance relating to the Business;

 

(d)                                 Seller has made available for inspection by
Buyer copies of all material audits, reports (including any Phase I
Environmental Site Assessments and Phase II

 

47

--------------------------------------------------------------------------------


 

Environmental Site Assessments), studies, analyses, tests, or monitoring to the
extent addressed to Seller and in the possession of Seller and its Affiliates
and relating to (i) Hazardous Substances in, on, beneath or adjacent to any
property where any portion of the Business is operated or (ii) any compliance
with or Liability under Environmental Law of Seller or any of its Affiliates
relating to the Business;

 

(e)                                  without in any way limiting the generality
of the foregoing, (i) all on-site and off-site locations where, with respect to
the Business, Seller or any of its Affiliates has stored, disposed or arranged
for the disposal of Hazardous Substances are identified in
Schedule 4.16(e) attached hereto, and (ii) all underground storage tanks located
on the Owned Real Property are identified in Schedule 4.16(e) attached hereto,
except as set forth in any environmental report made available to Buyer; and

 

(f)                                    to the Knowledge of Seller, Seller has
received no written notice that, during the time period of Parent’s lender
relationship with GHR, GHR was not in material compliance with applicable
Environmental Law in relation to the Business or the Acquired Assets.

 

Section 4.17                            Labor Matters.

 

(a)                                  Except as set forth in Schedule 4.17
attached hereto, (i) there are no collective bargaining agreements or agreed
upon work rules or practices in effect relating to the Employees (other than any
employee handbook, workplace publication or similar materials) or any other
contract or commitment to any labor union or association representing any
Employee, (ii) no labor union or association or collective bargaining agent
represents or claims to represent any Employee, (iii) there is no organizational
effort currently being made or, to the Knowledge of Seller, threatened to
organize any Employee, nor was there any within the two (2) years prior to the
Execution Date, (iv) there has been no strike, slowdown, work stoppage, lockout,
arbitration or other material work-related dispute involving any Employee, and
no such action is now pending or affecting the Business, nor, to the Knowledge
of Seller, is any such action threatened, (v) there are no grievances arising
out of any collective bargaining or similar agreement or other grievance
procedure, (vi) neither Seller nor any of its Affiliates has received notice of
the intent of any national, federal, state, local or foreign agency responsible
for the enforcement of labor or employment laws to conduct an investigation with
respect to or relating to the Business, and no such investigation is in
progress, (vii) no proceeding against Seller or any of its Affiliates relating
to the Business, or controversy or dispute between Seller or any of its
Affiliates and any Employee or former employee, or any applicant for employment
in the Business, has been filed or, to the Knowledge of Seller, threatened,
relating to the alleged violation of any law pertaining to labor relations or
employment matters, including any charge, complaint or petition filed by any
Employee or former employee of the Business or applicant for employment in the
Business or labor organization or labor union with the National Labor Relations
Board, the Equal Employment Opportunity Commission, the United States Department
of Labor or any other Governmental Authority, and (viii) there are no written
personnel policies, rules or procedures applicable to Employees, other than any
employee handbook, workplace publication or similar material and the items set
forth in Schedule 4.17 attached hereto, true and correct copies of which shall
be made available to Buyer.  To the Knowledge of Seller, Seller and its
Affiliates are, and have at all times been, in compliance in all material
respects with the

 

48

--------------------------------------------------------------------------------


 

terms and requirements of, and are not currently in default in any material
respect under, (i) any collective bargaining agreement or other labor union
contract covering any Employee or (ii) any applicable laws respecting employment
and employment practices, terms and conditions of employment, wages, hours of
work and occupational safety and health, and are not engaged in any unfair labor
practices as defined in the National Labor Relations Act or other applicable
law, ordinance or regulation with respect to any Employee or former employee of
the Business.

 

(b)                                 Neither Seller nor any of its Affiliates has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act (“WARN”) or similar state or local laws, including with respect
to the provision of any notice of any plant closing or mass layoff taking place
up to and including the Closing Date, which remains unpaid or unsatisfied or
which has not been accrued and which relates to any Employee or former employee
of the Business.  Neither Seller nor any of its Affiliates has ordered a plant
closing or mass layoff (as defined in WARN) in the past six (6) months involving
any Employee or former employee of the Business nor has the Business laid off
more than forty-nine (49) full-time employees accounting for thirty-three
percent (33%) or more of the total number of employees at any single site of
employment in any thirty (30) day period during the last twelve (12) months.

 

Section 4.18                            Tax Matters.

 

Except as set forth in Schedule 4.18 attached hereto or other matters which
could not reasonably be expected to constitute or result in a Material Adverse
Effect:

 

(a)                                  Seller is and always has been classified as
a “disregarded entity” for United States federal, state and local income Tax
purposes;

 

(b)                                 Seller has duly filed, or has had filed, all
Tax Returns required to be filed by or in respect of Seller in a timely manner,
and, to the Knowledge of Seller, all such Tax Returns are true and correct in
all material respects;

 

(c)                                  to the Knowledge of Seller, Seller has duly
paid or has had paid, all Taxes required to be paid by or in respect of Seller
in a timely manner, whether or not shown or required to be shown on any Tax
Return or has adequate reserves to pay any contested Taxes;

 

(d)                                 there is no outstanding request, agreement,
waiver or consent providing for an extension of the statutory period of
limitations with respect to any Taxes or Tax Returns of or in respect of Seller,
and no power of attorney granted by or in respect of Seller with respect to any
Tax matter relating to the Business or the Acquired Assets is currently in
force;

 

(e)                                  no Tax liens (except for statutory liens
for current Taxes not yet due and payable) on any of the Acquired Assets have
been filed and there is no action, suit, proceeding, investigation, audit or
claim now pending or threatened against or in respect of Seller with respect to
any Tax or Tax Return nor are there any Taxes for which Seller could be liable
under Treasury Regulation Section 1.1502-6 or any comparable provision of state,
local or foreign Tax law;

 

(f)                                    Seller is not a party to or otherwise
bound by any agreement or understanding providing for the allocation or sharing
of Taxes, nor does Seller have any

 

49

--------------------------------------------------------------------------------


 

obligation or liability under any such agreement or understanding to which it
was once a party or otherwise bound; and

 

(g)                                 Seller is not a “foreign person” as defined
in Section 1445(b)(2) of the Code.

 

Section 4.19                            Accounts Receivable.

 

All of the Accounts Receivable of Seller and its Affiliates that are reflected
in the Unaudited Balance Sheet have been recorded, net of reserves, in
accordance with GAAP, and all Accounts Receivable that have arisen since the
date of the Unaudited Balance Sheet, have arisen only from bona fide
transactions with independent third parties in the ordinary course of business
consistent with past practice.  The Accounts Receivable used in the preparation
of the Statement of the Closing Date Working Capital shall be net of the
respective reserves used in the preparation of the Statement of the Closing Date
Working Capital shown thereon, which reserves shall be adequate and calculated
in accordance with GAAP in a manner generally consistent with past practice. 
Subject to such reserves, to the Knowledge of Seller, each of the Accounts
Receivable used in the preparation of the Statement of the Closing Date Working
Capital is expected to be collectible generally consistent with the history of
collections for the Business during the prior twelve (12) month period.

 

Section 4.20                            Insurance.

 

(a)                                  Schedule 4.20 attached hereto contains a
true and correct list of all policies of property, fire and casualty, product
liability, workers’ compensation and other forms of insurance owned or held by
Seller or any of its Affiliates in relation to the Business or the Acquired
Assets.  As of the Execution Date, Seller is not aware of any occurrence or
incident that could reasonably be expected to give rise to a claim for insurance
by Seller or any of its Affiliates under any “claims made” insurance policy that
has not been reported to the primary carrier and, if applicable, excess carrier
issuing any such policy.

 

(b)                                 Seller and its Affiliates have paid all
premiums due and, to the Knowledge of Seller, have otherwise performed all of
their respective material obligations under the insurance policies listed in
Schedule 4.20 attached hereto, except to the extent that any failure to pay or
perform thereunder could not reasonably be expected to constitute or result in a
Material Adverse Effect.  Neither Seller nor any of its Affiliates has received
any notice of cancellation or any other indication that any material insurance
policy listed in Schedule 4.20 attached hereto is no longer in full force and
effect or will not be renewed or that the issuer of any such policy is not
willing or able to perform its obligations thereunder.  To the Knowledge of
Seller, there is no material claim asserted by Seller or any of its Affiliates
pending under the insurance policies listed in Schedule 4.20 attached hereto as
to which coverage has been finally denied by the underwriters of any such policy
or arrangement.

 

Section 4.21                            Transactions with Affiliates.

 

As of the Execution Date, no Material Contracts or material transactions
relating to the Business, other than employment or consulting contracts, between
any Employee, partner,

 

50

--------------------------------------------------------------------------------


 

limited partner, officer or director of Seller or any of their relatives, on the
one hand, and Seller or any of its Affiliates, on the other hand, existed.

 

Section 4.22                            Knowledge of Westin.

 

At any time prior to the Closing, upon reasonable prior written notice to
Seller, Buyer is free to meet and confer with Westin respecting the Business and
the Westin Management Agreement, subject to the availability of Westin and
Seller’s right to attend all such meetings and conferences; provided, however,
Seller’s attendance shall not be a condition to Buyer’s right to any such
meeting or conference if Seller has received from Buyer reasonable prior written
notice of such meeting or conference, together with the full agenda for such
meeting or conference.

 

Section 4.23                            Knowledge of Troon.

 

At any time prior to the Closing, upon reasonable prior written notice to
Seller, Buyer is free to meet and confer with Troon respecting the Business and
the Troon Management Agreement, subject to the availability of Troon and
Seller’s right to attend all such meetings and conferences; provided, however,
Seller’s attendance shall not be a condition to Buyer’s right to any such
meeting or conference if Seller has received from Buyer reasonable prior written
notice of such meeting or conference, together with the full agenda for such
meeting or conference.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer and Buyer’s Guarantor, if any, represent and warrant to GTA, Seller,
Parent, Holding Company, Condo Owner and Management Company that all of the
statements contained in this Article 5 are true and correct as of the Execution
Date, and will be true and correct in all material respects as of the Closing
Date as though made on the Closing Date.

 

Section 5.01                            Corporate Existence and Power.

 

Buyer is a limited liability company duly formed, validly existing and in good
standing under the laws of its jurisdiction of formation, and is duly authorized
to conduct the business in which it is engaged and to own and use the properties
owned and used by it and has, in all material respects, all the permits required
to carry on its business as now conducted.

 

Section 5.02                            Corporate Authorization.

 

The execution, delivery and performance by Buyer of this Agreement and the
consummation of the transactions contemplated hereby by Buyer are within the
corporate powers of Buyer and have been duly authorized by all necessary
corporate action on the part of Buyer.  This Agreement has been duly executed
and delivered by Buyer, and assuming the due authorization, execution and
delivery by GTA, Seller, Parent, Holding Company, Condo Owner and Management
Company, this Agreement constitutes a valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as (i) the
enforceability hereof or thereof may be limited by bankruptcy, insolvency,
moratorium or other similar applicable laws

 

51

--------------------------------------------------------------------------------


 

affecting the enforcement of creditors’ rights generally, and (ii) the
availability of equitable remedies may be limited by equitable principles of
general applicability.

 

Section 5.03                            Governmental Authorizations.

 

The execution, delivery and performance by Buyer of this Agreement and the
consummation of the transactions contemplated hereby require no material action
by or in respect of, or material filing with, any Governmental Authority, except
as set forth in Schedule 5.03 attached hereto.

 

Section 5.04                            Noncontravention.

 

The execution, delivery and performance by Buyer of this Agreement and the
consummation of the transactions contemplated hereby by Buyer do not and will
not (i) violate any provision of the organizational documents of Buyer,
(ii) assuming compliance with the matters referred to in Section 5.03 hereof,
violate any applicable law, rule, regulation, judgment, injunction, order or
decree, or agreement with or condition imposed by any Governmental Authority,
(iii) require any approval or consent or other action by any Person under,
constitute a default under (or with notice, lapse of time, or both would result
in such a breach or default), or give rise to any right of termination, material
amendment, cancellation or acceleration of any right or obligation of Buyer or
to a loss of any benefit to which Buyer is entitled under any provision of any
agreement or other instrument binding upon Buyer, (iv) result in the creation or
imposition of any lien on any Acquired Asset after the Closing Date, or
(v) result in a breach or violation of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment or a revocation of,
any permit to be utilized in the operation of the Business after the Closing
Date.

 

Section 5.05                            Financing.

 

As of the expiration of the Due Diligence Period, Buyer shall provide Seller
with evidence of Buyer’s efforts and progress with respect to securing the
financing necessary to consummate the transactions contemplated by this
Agreement and any ancillary agreements to which Buyer shall be a party.  As of
the Closing, Buyer shall have sufficient unrestricted funds available or
committed lines of credit or other financing necessary to consummate the
transactions contemplated by this Agreement and any ancillary agreements to
which Buyer shall be a party.  There shall be no financing contingency for the
benefit of Buyer.  Notwithstanding anything to the contrary set forth in this
Agreement, the parties acknowledge and agree that it shall not be a condition to
the obligations of Buyer to consummate the transactions contemplated hereby that
Buyer have sufficient funds for payment of the Purchase Price and any
adjustments thereto.

 

Section 5.06                            Finders’ Fees.

 

There is no investment banker, broker, finder, financial advisor or other
intermediary which is or might be entitled to any fee, commission or
compensation from, or which has been retained by or is authorized to act on
behalf of, Buyer or any of its Affiliates in connection with any of the
transactions contemplated by this Agreement.  In the event of any claims by any
investment banker, broker, finder, financial advisor or other intermediary which
is or might be

 

52

--------------------------------------------------------------------------------


 

entitled to any fee, commission or compensation from, or which has been retained
by or is authorized to act on behalf of, Buyer or any of its Affiliates in
connection with any of the transactions contemplated by this Agreement, Buyer
shall indemnify, defend and hold Seller and its Affiliates harmless from and
against all such claims, losses, costs or expenses, including, without
limitation, reasonably attorneys’ fees, arising as a result thereof.

 

Section 5.07                            No Undisclosed Liabilities.

 

Neither Buyer nor any Affiliate of Buyer has any material liabilities arising
out of or relating to Buyer’s business, other than:

 

(a)                                  liabilities disclosed in Schedule 5.07
attached hereto; and

 

(b)                                 liabilities incurred in connection with the
terms of this Agreement which do not and will not materially impair the ability
of Buyer to perform any of its respective obligations under this Agreement.

 

Section 5.08                            Litigation.

 

Except as disclosed in Schedule 5.08 attached hereto, there is no action, suit,
investigation, inquiry, arbitration, claim or proceeding pending against or
affecting, or, to the Knowledge of Buyer, threatened against or affecting, its
business or assets before or by any court or administrative agency or arbitrator
or any Governmental Authority, which may have a material adverse effect on the
Buyer, or which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay any of the transactions contemplated by this Agreement and, to
the Knowledge of Buyer, there is no basis for any such action, suit,
investigation, arbitration, claim or proceeding.  Except as otherwise set forth
in this Agreement, Buyer is not subject to any judgment order or decree which
may have a material adverse effect on the Acquired Assets or the ability of the
Business to acquire any property or conduct its business in any area after the
Closing Date, or an adverse effect on the ability of Buyer to consummate this
Agreement or any of the transactions contemplated hereby.

 

Section 5.09                            Compliance with Laws, Court Orders and
Permits.

 

Buyer has complied, and will continue to comply, in a timely manner and in all
material respects, with all laws, rules and regulations, ordinances, judgments,
decrees, orders, writs and injunctions of all United States federal, state,
local and foreign governments and agencies thereof that will affect the
business, properties, operations or assets of Buyer or any of the Acquired
Assets after the Closing Date and, to the Knowledge of Buyer, there are no
circumstances that, if not remedied or modified, would prevent or materially
interfere with such compliance.

 

Section 5.10                            No Liability Under Confidential
Information Memorandum.

 

No statement in the Confidential Information Memorandum, any other document
provided to Buyer or any of its agents or representatives by Houlihan Lokey or
any of its Affiliates or any other document provided or made available as a part
of the Due Diligence Materials or Property Information constitutes a
representation, warranty or covenant of GTA, Seller, Parent, Holding Company,
Condo Owner, Management Company or any of their

 

53

--------------------------------------------------------------------------------


 

Affiliates or any other Person.  Neither the Confidential Information
Memorandum, any other document provided to Buyer by Houlihan Lokey or any of its
Affiliates or any other document provided or made available as a part of the Due
Diligence Materials or Property Information nor any statement therein may result
in a breach or default by GTA, Seller, Parent, Holding Company, Condo Owner or
Management Company pursuant to this Agreement or the transactions contemplated
hereby.  Seller’s and Parent’s express representations and warranties set forth
in this Agreement are qualified in their entirety by the Due Diligence Materials
and the Property Information.

 

Section 5.11                            As-Is Sale; Release.

 

(a)                                  Seller Disclaimer.  Other than as
specifically set forth in this Agreement, each of the Seller Parties hereby
disclaims the making of any representations or warranties, express or implied,
regarding the Acquired Assets, Assumed Liabilities, Business or Real Property or
any part thereof or any matters affecting the Acquired Assets, Assumed
Liabilities, Business or Real Property or any part thereof, including, without
limitation, the physical condition of the Acquired Assets, Assumed Liabilities,
Business or Real Property or any part thereof, title to or boundaries of the
Acquired Assets, Assumed Liabilities, Business or Real Property or any part
thereof, pest control, soil conditions, hazardous wastes, toxic substances or
other environmental matters, compliance with building, health, safety, land use
or zoning laws, regulations and orders, structural and other engineering
characteristics, traffic patterns and all other information pertaining to the
Acquired Assets, Assumed Liabilities, Business or Real Property or any part
thereof.  Moreover, Buyer acknowledges that (i) Buyer is a sophisticated
investor, knowledgeable and experienced in the financial and business risks
attendant with an investment in real property and capable of evaluating the
merits and risks of entering into this Agreement and acquiring the Acquired
Assets, Assumed Liabilities, Business and Real Property, (ii) except with
respect to the representations and warranties expressly contained in this
Agreement and in the certificates or other writings delivered by Seller pursuant
to Article 10 hereof, Buyer has entered into this Agreement with the intention
of making and relying upon its own, or its experts’, investigation of the
physical, environmental, economic, and legal condition of the Acquired Assets,
Assumed Liabilities, Business and Real Property or any part thereof, including,
without limitation, any mechanical, electrical, HVAC, life support, fire safety,
fire control and other systems, and all documents relating to the leasing,
management and operation of the Acquired Assets, Assumed Liabilities, Business
or Real Property or any part thereof, the compliance of the Acquired Assets,
Assumed Liabilities, Business or Real Property or any part thereof with all
authorizations of any Governmental Authority and other governmental laws,
rules and regulations and the operation of the Acquired Assets, Assumed
Liabilities, Business or Real Property or any part thereof, (iii) Buyer is not
relying upon any representation or warranty, other than as expressly set forth
in this Agreement and in the certificates or other writings delivered by Seller
pursuant to Article 10 hereof, made by any of the Seller Parties or anyone
acting or claiming to act on their behalf concerning the Acquired Assets,
Assumed Liabilities, Business or Real Property or any part thereof, and
(iv) except with respect to the representations and warranties of Seller
expressly set forth in this Agreement and in the certificates or other writing
delivered by Seller pursuant to Article 10 hereof, Buyer has not relied on, or
been induced to enter into this Agreement or any transaction contemplated herein
by, any duty, obligation or responsibility on the part of any of the Seller
Parties to disclose any fact or circumstance relating to the Acquired Assets,
Assumed Liabilities, Business or Real Property or

 

54

--------------------------------------------------------------------------------


 

any part thereof.  Buyer further acknowledges that it has not received from any
of the Seller Parties any accounting, tax, legal, securities, architectural,
engineering, property management, real property or any other advice with respect
to the transactions contemplated by this Agreement and is relying solely upon
the advice of Buyer’s own accounting, tax, legal, securities, architectural,
engineering, property management, real property and other advisors with respect
to the transactions contemplated by this Agreement.  Except as otherwise
expressly set forth in this Agreement and in the certificates or other writings
delivered by Seller pursuant to Article 10 hereof, and except as otherwise
provided in Section 5.11(c) hereof with respect to fraud claims, Buyer shall
acquire the Acquired Assets, Assumed Liabilities, Business and Real Property and
each part thereof “AS IS-WHERE IS” and with all faults on the Closing Date and
assume the risk that adverse physical, environmental, economic or legal
conditions may not have been revealed to Buyer.  Except with respect to a
material breach of the representations and warranties expressly made by any of
the Seller Parties in this Agreement and as otherwise provided in
Section 5.11(c) hereof with respect to fraud claims, none of the Seller Parties
shall have any liability of any kind or nature for any subsequently discovered
defects in the physical condition of the Acquired Assets, Assumed Liabilities,
Business or Real Property or any part thereof, whether such defects were latent
or patent.  This Section 5.11(a) shall survive any Closing and any termination
of this Agreement.

 

(b)                                 Buyer Releases of Seller and Seller
Affiliates.  Except as specifically set forth in this Agreement, at the
expiration of the period for the survival of the same as more fully described
herein, Buyer and its Affiliates and anyone claiming by, through or under them,
each hereby fully and irrevocably releases each of the Seller Parties, and their
respective officers, directors, employees, agents, consultants and other
representatives (collectively, the “Seller Released Parties”), from any and all
claims, whether known or unknown, foreseen or unforeseen, now existing or
hereafter arising, that it or they may then have against any of the Seller
Released Parties for any cost, loss, liability, damage, expense, action or cause
of action at law, in equity or otherwise, arising from or relating in any way to
(i) the parcels or any of them, including, without limitation, any and all
claims, whether known or unknown, foreseen or unforeseen, now existing or
hereafter arising, relating in any way to or arising under or in connection with
any of the Leases or management agreements and/or any claim relating in any way
to or arising from the physical or environmental condition of such parcels, the
operation of such parcels and/or the repair or maintenance of such parcels, or
arising from any breach of an express representation, warranty or covenant of
Seller contained in this Agreement, except for claims arising from any breach of
an express representation, warranty or covenant of Seller contained in this
Agreement that expressly survives the Closing by the terms of this Agreement, or
(ii) the partnership agreement of Seller, or any relationship of any of the
Seller Released Parties with Buyer or any of its Affiliates, including, without
limitation, as partners in Seller or any other relationship among any of the
Seller Released Parties with Buyer and/or its Affiliates, whether as partners,
co-members, shareholders or any other relationship, including, without
limitation, any and all claims, whether known or unknown, foreseen or
unforeseen, now existing or hereafter arising, that any such Seller Released
Parties may have accrued as fiduciaries of Buyer or any of its Affiliates, or
arising in any manner whatsoever; provided, however, that this release shall no
longer be effective if this Agreement is terminated and (A) a court of competent
jurisdiction determines on a final, non-appealable basis that Seller materially
breached this Agreement, (B) Buyer’s closing conditions set forth in Article 10
hereof have not been satisfied or waived by Buyer, or (C) Seller’s closing
conditions set forth in Article 10 hereof have not

 

55

--------------------------------------------------------------------------------


 

been satisfied or waived by Seller.  Buyer and its Affiliates further agree that
the releases hereunder shall be given full force and effect according to each of
their express terms and provisions, including, without limitation, any unknown
and suspected claims, damages and causes of action.  Notwithstanding any
provisions at law or by statute pertaining to releases and waivers of claims,
the releases contained herein shall each constitute a full release in accordance
with its terms.  Buyer and its Affiliates hereby knowingly and voluntarily waive
any and all statutes, laws, rules and/or regulations that in any way would
otherwise limit, restrict or nullify the effect of the releases and waivers
contained herein, and acknowledge that each release and waiver contained herein
is an essential and material term of this Agreement, and without such release or
waiver this Agreement would not have been entered into by Seller.  Buyer and its
Affiliates hereby respectively represent and warrant that they have been advised
by their legal counsel or have had the opportunity to obtain advice of legal
counsel of their choice, and understand and acknowledge the significance of the
releases and waivers contained herein and the specific waiver of any and all
statutes, laws, rules and/or regulations that in any way would otherwise limit,
restrict or nullify the effect of any release or waiver contained herein.  This
Section 5.11(b) shall survive any Closing and any termination of this Agreement.

 

(c)                                  No Fraud Waiver.  Notwithstanding anything
to the contrary set forth in this Agreement, including, without limitation, this
Section 5.11(c), in no event shall Buyer or Seller or any of their Affiliates
waive hereby, or be deemed to have waived hereby, any right, claim or cause of
action that Buyer or Seller or any of their Affiliates may have or assert
against the other or any of its Affiliates relating to active fraud, and the
waivers in this Agreement shall not be deemed to waive or absolve Seller or
Buyer or any of their Affiliates from any liability for the active fraud of
Seller.

 

ARTICLE 6

COVENANTS OF SELLER AND PARENT

 

Section 6.01                            Conduct of the Business.

 

(a)                                  Between the Execution Date and the Closing
Date, except as set forth in this Agreement, to the extent permitted under the
Westin Management Agreement and the Troon Management Agreement, GTA, Seller,
Parent, Holding Company, Condo Owner and Management Company shall use
commercially reasonable efforts to (i) operate and preserve the Business in the
ordinary course of business on a basis generally consistent with past practice,
(ii) preserve the goodwill of suppliers and service providers with respect to
the Business, (iii) maintain the books, records and accounts of the Business in
the usual, regular and ordinary course of business generally consistent with
past practice, (iv) enforce all Contracts to be assigned to and assumed by Buyer
in the ordinary course of business generally consistent with past practice
(provided, however, Seller shall not be obligated to commence any litigation or
terminate any such Contracts), and (v) maintain the Real Property (subject to
normal wear and tear) generally consistent with past practice; provided,
however, that GTA, Seller, Parent, Holding Company, Condo Owner and Management
Company shall not be required to make or commit to make any capital
improvements, repairs or replacements to the Acquired Assets, except
improvements, repairs or replacements that GTA, Seller, Parent, Holding Company,
Condo Owner or Management Company reasonably determines to be of an emergency
nature.

 

56

--------------------------------------------------------------------------------


 

Between the Execution Date and the Closing Date, neither GTA, Seller, Parent,
Holding Company, Condo Owner, Management Company nor any of their Affiliates
shall enter into any new lease affecting the Owned Real Property, or modify any
existing Lease, without first obtaining the prior written consent of Buyer,
which consent shall not be unreasonably withheld or delayed; provided, however,
that Seller may enter into any Innisbrook 2006 Rental Pool Annual Lease
Agreement in the form set forth in Exhibit 6.01 attached hereto without the
prior written consent of Buyer.  Between the Execution Date and the Closing
Date, neither GTA, Seller, Parent, Holding Company, Condo Owner, Management
Company nor any of their Affiliates shall enter into any new contracts or
agreements not in the ordinary course of business affecting the Business or the
Owned Real Property, or modify any of the existing Contracts other than in the
ordinary course of business; provided, however, that GTA, Seller, Parent,
Holding Company, Condo Owner, Management Company and their Affiliates may enter
or modify any contracts or agreements that may be terminated upon not more than
thirty (30) days’ notice without payment of a penalty.

 

(b)                                 After the expiration of the Due Diligence
Period, except in the case of emergencies and capital expenditures committed
prior to the expiration of the Due Diligence Period, Seller shall notify Buyer
in writing of any capital expenditure of a non-emergency nature that GTA,
Seller, Parent, Holding Company, Condo Owner, Management Company or any of their
Affiliates propose to make relating to the Acquired Assets.  Within three
(3) Business Days of Buyer’s receipt of such notice, Buyer shall, pursuant to a
written notice to Seller, consent or reasonably withhold its consent to such
capital expenditure.  In the event Buyer does not furnish Seller with written
notice pursuant to this Section 6.01(b), Buyer shall be deemed to have consented
to the applicable capital expenditure and the obligations of Seller thereunder
shall be assumed by Buyer at the Closing.  In the event Buyer reasonably
withholds its consent by written notice to Seller pursuant to this
Section 6.01(b), Seller shall not make the applicable capital expenditure.

 

Section 6.02                            Access to Information.

 

From the Execution Date until the Closing Date, and otherwise subject to the
limitations, restrictions and exceptions provided in Sections 2.08(c) hereof,
upon reasonable notice, Seller shall (i) make available to Buyer reasonable
access to the books and records of Seller related to the Acquired Assets and
Assumed Liabilities; (ii) make available to Buyer such financial and operating
data and other information relating to the Business as Buyer may reasonably
request and Seller may have, (iii) to the extent not otherwise available under
this Section 6.02, allow Buyer reasonable access to Seller’s senior executive
officers for Buyer’s reasonable investigation of the Business, and (iv) abide by
the terms set forth in Section 2.08 hereof; provided, however, that any such
access or furnishing of information shall be conducted during normal business
hours upon reasonable notice to Seller, under the supervision of Seller’s
personnel or designees in such a manner as to not unreasonably interfere with
the conduct of the Business or the normal operations of Seller or any of its
Affiliates and at Buyer’s sole cost and expense, except that Buyer shall not
compensate Seller for any payment made by Seller for the time or reasonable
travel, lodging or meal expenses of Seller’s executives, employees, agents or
representatives in relation thereof.  Notwithstanding anything to the contrary
in this Agreement, Seller shall not be required at any time to disclose any
information to Buyer (1) that is, in Seller’s sole discretion, confidential,
including, without limitation, any information regarding other bids, bidders or

 

57

--------------------------------------------------------------------------------


 

analysis or advice with respect thereto, or (2) if such disclosure would (A) in
Seller’s sole discretion jeopardize any applicable privilege, including
attorney-client privilege or work-product privilege, or (B) contravene any duty
imposed by applicable laws.

 

Section 6.03                            Estoppel Certificates.

 

(a)                                  Within three (3) Business Days after the
Execution Date, Seller shall request of each landlord under each Lease that an
executed copy of any estoppel certificate that is an obligation pursuant to the
terms of the applicable Lease be delivered to Buyer prior to expiration of the
Due Diligence Period.  In the event that any or all landlords under any Lease do
not provide such certificates under this Section 6.03(a), such event shall not
in any way constitute a breach of this Agreement by Seller or any of its
Affiliates.

 

(b)                                 Within three (3) Business Days after the
Execution Date, Seller shall request of Westin that an executed copy of the
Westin Estoppel Certificate be delivered by Westin to Buyer prior to expiration
of the Due Diligence Period.  In the event that Westin does not provide the
Westin Estoppel Certificate to Buyer or to Seller as provided under this
Section 6.03(b) for any reason, such event shall not in any way constitute a
breach of this Agreement by Seller or any of its Affiliates.

 

(c)                                  Within three (3) Business Days after the
Execution Date, Seller shall request of Troon that an executed copy of the Troon
Estoppel Certificate be delivered by Troon to Buyer prior to expiration of the
Due Diligence Period.  In the event that Troon does not provide the Troon
Estoppel Certificate to Buyer or to Seller as provided under this
Section 6.03(c) for any reason, such event shall not in any way constitute a
breach of this Agreement by Seller or any of its Affiliates.

 

Section 6.04                            Condo Association Approval.

 

Within three (3) Business Days after the Execution Date, Condo Owner shall
notify Condo Association, pursuant to Section 11.2(a)(i) of the Declaration of
Condominium, of its intention to sell the Condo Property to Buyer and shall
request that Condo Association approve such sale.  Pursuant to
Section 11.2(b)(i) of the Declaration of Condominium, Condominium Association
has thirty (30) days after receipt of such notice from Condo Owner to approve or
disapprove the sale of the Condo Property.  In the event that Condominium
Association has not approved the sale of the Condo Property prior to the Closing
Date, Seller and Buyer shall (i) close all of the transactions contemplated by
this Agreement, other than the purchase and sale of the Condo Property, on the
Closing Date with a reduction of One Million Four Hundred Seventy-Seven Thousand
Dollars ($1,477,000) in the Purchase Price (such reduction amount, the “Condo
Property Purchase Price”) and (ii) close the purchase and sale of the Condo
Property separately from the other Acquired Assets (the “Separate Condo
Closing”).  In the event of a Separate Condo Closing, the closing of the
purchase and sale of the Condo Property and the payment of the Condo Property
Purchase Price by Buyer to Seller shall take place at 10:00 a.m. (Eastern time)
at the offices of O’Melveny & Myers LLP, Times Square Tower, 7 Times Square, New
York, New York, on the third Business Day immediately following receipt of the
Condominium Association’s approval, if any, of the sale of the Condo Property to
Buyer.  In the event that Condominium Association does not approve the sale of
the Condo Property, such

 

58

--------------------------------------------------------------------------------


 

event shall not in any way constitute a breach of this Agreement by Seller,
Condo Owner or any of their Affiliates and the balance of the transaction for
the purchase and sale of the Acquired Assets, other than the Condo Property,
shall continue to occur on the Closing Date.

 

Section 6.05                            Approval of GTA Board of Directors.

 

The GTA Board of Directors approved this Agreement and the transactions
contemplated hereby (the “Initial Board Approval”), subject to the GTA Board of
Director’s receipt of a fairness opinion, in a form satisfactory to the GTA
Board of Directors in their sole discretion, from Houlihan Lokey Howard & Zukin
Financial Advisors, Inc. concluding that the transactions contemplated by this
Agreement are fair to Seller from a financial point of view (the “Fairness
Opinion”).  Within two (2) Business Days after the expiration of the Due
Diligence Period and the deposit of the Deposit Amount with Escrow Agent, Seller
(i) shall cause Houlihan Lokey Howard & Zukin Financial Advisors, Inc. to
deliver the Fairness Opinion and (ii) shall submit the Fairness Opinion to the
GTA Board of Directors for its consideration.  Seller shall advise Buyer of the
GTA Board of Director’s determination (whether it is an approval or a
disapproval thereof) within one (1) Business Day thereafter (such approval of
the GTA Board of Directors, if any, the “Final Board Approval”).  In the event
Seller does not obtain the Final Board Approval within the aforesaid time
period, and Buyer is not in material breach under this Agreement, this Agreement
shall automatically terminate and Seller shall pay to Buyer the Termination Fee
(as defined below).  Seller’s failure to obtain any approval of the GTA Board of
Directors, including, without limitation, the Final Board Approval, shall not
constitute a breach of this Agreement by Seller or any of its Affiliates and
Buyer shall have no claim against Seller or any of its Affiliates in the event
thereof, or any right, title or interest in the Business, the Acquired Assets or
the Real Property, other than to the payment of the Termination Fee in the case
of the Final Board Approval provided that Buyer is not in material breach of
this Agreement.

 

Section 6.06                            Disclosure Supplements.

 

Prior to the Closing, Seller shall supplement or amend the schedules attached
hereto from time to time with respect to any material matter, condition or
occurrence to the Knowledge of Seller or Parent arising after the Execution Date
which, if existing at, or occurring prior to or on, the Execution Date, would
have been required to be set forth or described by Seller or Parent in the
schedules attached hereto.  All such supplements or amendments, if any, shall be
deemed to cure any breach of and/or modify (i) any representation or warranty
made in this Agreement by Seller or Parent, and (ii) any covenants of Seller or
Parent set forth in this Agreement.

 

Section 6.07                            No Solicitation.

 

(a)                                  GTA, Seller, Parent, Condo Owner, Holding
Company and Management Company shall not, nor shall they authorize or permit any
of their Affiliates, directors or officers to, and shall use their commercially
reasonable efforts to cause any director, employee, investment banker, financial
advisor, attorney, accountant or other representative retained by them or any of
their Affiliates not to, directly or indirectly, (i) solicit, initiate,
knowingly encourage or knowingly take any other action designed to facilitate
any inquiries or the making of any proposal that constitutes an Acquisition
Proposal (as defined below), (ii) participate in any negotiations or discussions
regarding, or furnish to any Person any nonpublic information with

 

59

--------------------------------------------------------------------------------


 

respect to, any Acquisition Proposal, (iii) approve, endorse or recommend any
Acquisition Proposal, or (iv) enter into any letter of intent or similar
document or any contract, agreement or commitment accepting any Acquisition
Proposal or relating to any Acquisition Proposal (other than a confidentiality
agreement entered into with a party making an Acquisition Proposal contemplated
by clause (x) below); provided, however, that if, at any time prior to the
Closing (the “Applicable Period”), GTA, Seller, Parent, Condo Owner, Holding
Company or Management Company receives a bona fide Acquisition Proposal that did
not result from a breach of this Section 6.07(a), and the Board of Directors of
GTA, Seller, Parent, Condo Owner, Holding Company or Management Company
determines in good faith (A) that such Acquisition Proposal may result in a
Superior Proposal (as defined below), and (B) that failure to do so may result
in a breach of such Board of Directors’ fiduciary obligations under applicable
law, GTA, Seller, Parent, Condo Owner, Holding Company or Management Company may
(x) furnish information with respect to the Acquired Assets to the Person making
such Acquisition Proposal (and its representatives) pursuant to a
confidentiality agreement containing terms no less favorable to the interests of
GTA, Seller, Parent, Condo Owner, Holding Company or Management Company than
those set forth in the Confidentiality Agreement (such confidentiality agreement
may allow such party to submit to GTA, Seller, Parent, Condo Owner, Holding
Company or Management Company a proposal or offer relating to a transaction;
provided, however, that such confidentiality agreement shall not in any way
restrict GTA, Seller, Parent, Condo Owner, Holding Company or Management Company
from complying with their disclosure obligations under this Agreement, including
with respect to such Acquisition Proposal) and (y) participate in discussions or
negotiations regarding such Acquisition Proposal.  For purposes of this
Agreement, “Acquisition Proposal” means any bona fide inquiry, proposal, request
or offer from any third party relating to (i) any direct or indirect acquisition
or purchase of the Acquired Assets that constitutes ten percent (10%) or more of
the net value of the Acquired Assets taken as a whole, or (ii) any merger,
consolidation, business combination, recapitalization, liquidation, dissolution
or similar transaction involving GTA, Seller, Parent, Condo Owner, Holding
Company or Management Company.

 

(b)                                 Except as expressly permitted by this
Section 6.07, neither the Board of Directors of GTA, Seller, Parent, Condo
Owner, Holding Company nor Management Company nor any committee thereof shall
(i) withdraw or modify, or propose publicly to withdraw or modify, in a manner
adverse to Buyer, the approval or recommendation by such Board of Directors or
such committee of this Agreement or Buyer’s purchase of the Acquired Assets,
(ii) approve or recommend, or propose publicly to approve or recommend, any
Acquisition Proposal, or (iii) cause Seller to enter into any letter of intent,
agreement in principle, acquisition agreement or other similar agreement (each,
an “Acquisition Agreement”) related to any Acquisition Proposal.

 

(c)                                  Notwithstanding the foregoing, in response
to an Acquisition Proposal that did not otherwise result from a breach of
Section 6.07(a) or 6.07(b) hereof, during the Applicable Period, the Board of
Directors of GTA, Seller, Parent, Condo Owner, Holding Company or Management
Company may, if it determines in good faith that the failure to take such action
may result in a breach of such Board of Directors’ fiduciary obligations under
applicable law, (A) withdraw or modify, or propose publicly to withdraw or
modify, the approval or recommendation by such Board of Directors or any
committee thereof of this Agreement or Buyer’s purchase of the Acquired Assets,
(B) approve or recommend, or propose to approve or

 

60

--------------------------------------------------------------------------------


 

recommend, such Superior Proposal (any of the foregoing actions contemplated by
clause (A) or (B), a “Change of Recommendation”), or (C) terminate this
Agreement pursuant to Section 12.01(h) hereof, but only after:

 

(i)                                     such Board of Directors has determined
in good faith that such Acquisition Proposal constitutes a Superior Proposal;

 

(ii)                                  Seller or Parent shall have delivered to
Buyer written notice at least one (1) Business Day prior to publicly effecting
such Change of Recommendation or terminating this Agreement which shall state
expressly (1) that GTA, Seller, Parent, Condo Owner, Holding Company or
Management Company has received a Superior Proposal, (2) the material terms and
conditions of the Superior Proposal, and (3) that GTA, Seller, Parent, Condo
Owner, Holding Company or Management Company intends to effect a Change of
Recommendation or terminate this Agreement if Buyer does not, within five
(5) Business Days of receipt of the written notice delivered pursuant to this
Section 6.07(c)(ii), unequivocally confirm in writing, in a manner reasonably
satisfactory to Seller, that Buyer shall (A) modify and amend the terms of the
transactions contemplated by this Agreement in a manner and on terms which the
Board of Directors determines is more favorable than the Superior Proposal, and,
(B) if prior to the expiration of the Due Diligence Period: (x) waive Buyer’s
rights pursuant to Section 2.08(f) hereof, (y) cause CWYP to deposit the
Original Deposit Amount with Escrow Agent, and (z) acknowledge without
qualification or condition that the Deposit Amount shall become non-refundable
to Buyer upon Seller’s disapproval of the Superior Proposal and shall be
delivered to Seller forthwith as liquidated damages hereunder without demand,
deduction, offset or delay in the event that this Agreement is terminated for
any reason other than as otherwise expressly provided in this Agreement;
provided, however, that in no event shall Seller be obligated to provide the
name of the Person offering the Superior Proposal or any Acquisition Proposal to
Buyer; and

 

(iii)                               Buyer does not, within five (5) Business
Days of receipt of the written notice delivered pursuant to
Section 6.07(c)(ii) hereof, unequivocally confirm in writing, in a manner
reasonably satisfactory to Seller, that Buyer shall (A) modify and amend the
terms of the transactions contemplated by this Agreement in a manner and on
terms which the Board of Directors determines is more favorable than the
Superior Proposal, and, (B) if prior to expiration of the Due Diligence Period:
(x) waive Buyer’s rights pursuant to Section 2.08(f) hereof, (y) cause CWYP to
deposit the Original Deposit Amount with Escrow Agent, and (z) acknowledge
without qualification or condition that the Deposit Amount shall become
non-refundable to Buyer upon Seller’s disapproval of the Superior Proposal and
shall be delivered to Seller forthwith as liquidated damages hereunder without
demand, deduction, offset or delay in the event that this Agreement is
terminated for any reason other than as otherwise expressly provided in this
Agreement.

 

For purposes of this Agreement, “Superior Proposal” means any written bona fide
offer made by a third party to acquire, directly or indirectly, pursuant to an
asset purchase, merger, consolidation or other business combination, all or
substantially all of the Acquired Assets, on terms that the Board of Directors
of Seller, Parent, Condo Owner or Holding Company determines in good faith to be
more favorable (taking into account (i) all financial

 

61

--------------------------------------------------------------------------------


 

considerations, including relevant legal, financial, regulatory and other
aspects of such Acquisition Proposal and the transactions contemplated by this
Agreement deemed relevant by the Board of Directors, (ii) the identity of the
third party making such Acquisition Proposal, and (iii) the conditions and
prospects for completion of such Acquisition Proposal) to its equity holders
than the transactions contemplated by this Agreement (taking into account all of
the terms of any proposal by Buyer to amend or modify the terms of the
transactions contemplated by this Agreement).

 

(d)                                 In addition to the obligations of GTA,
Seller, Parent, Condo Owner, Holding Company and Management Company set forth in
paragraphs (a) and (b) of this Section 6.07, GTA, Seller, Parent, Condo Owner,
Holding Company or Management Company shall as promptly as practicable
(i) advise Buyer of any Acquisition Proposal, (ii) advise Buyer of the principal
terms and conditions of any Acquisition Proposal, and any changes thereto, that,
in the determination of the Board of Directors of GTA, Seller, Parent, Condo
Owner, Holding Company or Management Company constitutes or is reasonably likely
to lead to a Superior Proposal, (iii) provide Buyer with notice of GTA, Seller,
Parent, Condo Owner, Holding Company or Management Company’s intention to enter
into negotiations with any third party with respect to an Acquisition Proposal,
and (iv) contemporaneously with furnishing any nonpublic information with regard
to GTA, Seller, Parent, Condo Owner, Holding Company or Management Company and
its Affiliates to such third party, furnish such nonpublic information to Buyer
(to the extent such nonpublic information has not been previously furnished to
Buyer); provided, however, that in no event shall Seller be obligated to provide
the name of the Person offering the Superior Proposal or any Acquisition
Proposal to Buyer.

 

(e)                                  Nothing contained in this Section 6.07
shall prohibit GTA, Seller, Parent, Condo Owner, Holding Company or Management
Company (i) from taking and disclosing to its respective equity holders a
position contemplated by Rule 14e-2(a) promulgated under the Exchange Act or
from making any disclosure to its equity holders if, in the good faith judgment
of the Board of Directors of GTA, Seller, Parent, Condo Owner, Holding Company
or Management Company failure so to disclose would be inconsistent with the
respective entity’s obligations under applicable law, including such Board of
Directors’ duty of candor to its equity holders, or (ii) from taking actions
permitted by Section 6.01 hereof.

 

(f)                                    The parties hereto agree that irreparable
damage would occur in the event that the provisions of this Section 6.07 were
not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed by the parties hereto that Buyer shall be
entitled to seek an immediate injunction or injunctions, subject to proving the
inadequacy of money damages as a remedy and the posting of a bond or other
security, to prevent breaches of the provisions of this Section 6.07 and to
enforce specifically the terms and provisions hereof in the United States
District Court for the Middle District of Florida or any state court located in
the 13th Judicial Circuit of the State of Florida, this being in addition to any
other remedy to which Buyer may be entitled at law or in equity.

 

62

--------------------------------------------------------------------------------

 

Section 6.08                            Conduct of GTA, Seller, Parent, Holding
Company, Condo Owner and Management Company.

 

Except as otherwise provided in this Agreement, including, without limitation,
Section 6.07 hereof, GTA, Seller, Parent, Holding Company, Management Company
and Condo Owner shall not take, or agree or commit to take, any action that
would (i) or is reasonably likely to result in, any of the conditions to the
Closing set forth in Article 10 hereof not being satisfied, (ii) make any
representation or warranty of Seller or Parent contained herein inaccurate in
any material respect as of the Closing Date, (iii) materially impair the ability
of Seller or Buyer to consummate the Closing in accordance with the terms of
this Agreement, or (v) materially delay the consummation of the Closing in
accordance with the terms of this Agreement.

 

Section 6.09                            GTA Mortgage.

 

On the Closing Date, Seller shall cause (i) the GTA Mortgage to be fully paid,
satisfied, released and discharged with a portion of the Purchase Price from
Buyer, and (ii) the Real Property secured thereby to be released from the lien
of the GTA Mortgage.

 

ARTICLE 7

COVENANTS OF BUYER

 

Section 7.01                            Access.

 

(a)                                  Buyer and its Affiliates shall, on and
after the Closing Date, upon reasonable advance notice, afford GTA, Seller,
Parent, Condo Owner, Holding Company and Management Company and their respective
representatives and agents, at Seller’s sole cost and expense (except that
Seller shall not compensate Buyer for any payment made by Buyer for the time or
reasonable travel, lodging or meal expenses of Buyer’s executives, employees,
agents or representatives in relation thereof), reasonable access during
extended business hours (i.e., 7:00 a.m. to 10:00 p.m. (Eastern time)) and/or on
weekends to Buyer and its Affiliates’ properties, books, records, employees and
auditors, including, without limitation, the Acquired Assets transferred
pursuant to Section 2.01(g) hereof, to the extent reasonably necessary to permit
GTA, Seller, Parent, Condo Owner, Holding Company or Management Company and
their respective representatives and agents to determine any matter relating
(i) to GTA’s, Seller’s, Parent’s, Condo Owner’s, Holding Company’s, Management
Company’s or any of their Affiliates’ rights and obligations hereunder, (ii) to
GTA’s, Seller’s, Parent’s, Condo Owner’s, Holding Company’s, Management
Company’s or any of their Affiliate’s obligations to any Governmental Authority,
including, without limitation, any filings or reports to be made with the
Internal Revenue Service of the United States or the Securities and Exchange
Commission (including, without limitation, GTA’s and Seller’s quarterly reports
on Form 10-Q for the quarter ended September 30, 2005 and GTA’s and Seller’s
annual reports on Form 10-K for the year ended December 31, 2005), (iii) to any
period ending on or prior to the Closing Date with respect to the Business, or
(iv) to any litigation, arbitration proceeding or claim relating to the Acquired
Assets or the Business in which GTA, Seller, Parent, Condo Owner, Holding
Company, Management Company or any of their Affiliates are involved.  Any such
access by GTA, Seller, Parent, Condo Owner, Holding Company, Management Company
or any of their respective

 

63

--------------------------------------------------------------------------------


 

representatives and agents shall (x) not unreasonably interfere with the conduct
of the Business by Buyer or the conduct of any other business of Buyer, (y) be
performed in an adequate place to work specified by Buyer, and (z) be subject to
Buyer’s right to have a representative or agent present at all times; provided,
however, Buyer’s presence shall not be a condition to the access rights of GTA,
Seller, Parent, Condo Owner, Holding Company or Management Company pursuant to
this Section 7.01.  Pursuant to Section 13.03 hereof, GTA, Seller, Parent, Condo
Owner, Holding Company and Management Company shall hold, and shall use their
commercially reasonable efforts to cause their officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence,
unless compelled to disclose pursuant to court order, subpoena or other legal
process (in which case GTA, Seller, Parent, Condo Owner, Holding Company or
Management Company shall give Buyer written notice as soon as reasonably
practicable upon receipt of the subpoena or court order prior to such
disclosure), all confidential documents and information concerning the Business
provided to them pursuant to this Section 7.01, except to the extent such
documents were already in the possession of GTA, Seller, Parent, Condo Owner,
Holding Company or Management Company or are in the public domain.

 

Section 7.02                            Plan of Liquidation.

 

Buyer, on behalf of itself and each of its Affiliates, hereby covenants and
agrees that none of Buyer nor any of its Affiliates shall act or fail to act in
any manner that adversely interferes with the Plan of Liquidation, including,
without limitation, (i) casting any votes against any proposal submitted by GTA
to its stockholders and (ii) without Seller’s prior written consent,
communicating in any way with any stockholder of GTA or any partner of Parent
prior to six (6) months after the Closing.

 

Section 7.03                            Conduct of Buyer.

 

Buyer shall neither:

 

(a)                                  take, or agree to or commit to take, any
action that would or is reasonably likely to result in any of the conditions to
the Closing set forth in Article 10 hereof not being satisfied, or would make
any representation or warranty of Buyer contained herein inaccurate in any
respect at, or as of any time prior to, the Closing Date, or that would
materially impair the ability of Seller or Buyer to consummate the Closing in
accordance with the terms hereof or materially delay such consummation;

 

(b)                                 take, or agree to or commit to take, any
action that would or is reasonably likely to materially impact Seller’s or any
of its Affiliate’s ability to sell the Acquired Assets to a third party in the
event that the transactions contemplated by this Agreement are not consummated;
nor

 

(c)                                  enter into any agreement, contract,
commitment or arrangement to do any of the foregoing, or in writing or otherwise
agree, authorize, recommend, propose or announce an intention to do any of the
foregoing.

 

64

--------------------------------------------------------------------------------


 

Section 7.04                            Notice of Changes in Original Deposit
Amount.

 

From and after the Execution Date until the date, if any, that CWYP deposits the
Original Deposit Amount with Escrow Agent, Buyer shall cause CWYP to hold the
Original Deposit Amount solely and exclusively in accordance with the terms of
that certain reliance letter from CWYP to Seller and Seller’s legal counsel, a
copy of which is set forth as Exhibit 7.04 attached hereto.  Buyer acknowledges
and agrees that Seller may rely thereon and Buyer shall issue no instructions to
CWYP or any successor thereto inconsistent therewith.

 

Section 7.05                            Guarantee.

 

In the event a Person becomes party to this Agreement as Nominee pursuant to
Section 8.09 hereof, Buyer’s Guarantor irrevocably and unconditionally
guarantees the performance by Buyer of Buyer’s obligations under this Agreement,
both prior to and following the Closing Date, if any.  CMI hereby acknowledges
and understands that Seller is entering into this Agreement, including, without
limitation, Section 8.09 hereof, in reliance on the covenant in this
Section 7.05.

 

ARTICLE 8

COVENANTS OF BUYER, PARENT AND SELLER

 

Buyer, Parent and Seller agree that:

 

Section 8.01                            Efforts and Actions to Cause the
Transactions Contemplated by this Agreement to Occur.

 

(a)                                  Subject to the terms and conditions of this
Agreement, Buyer, Parent and Seller shall use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, and
cooperate with each other to do, all things reasonably necessary or desirable
under applicable laws and regulations to consummate the transactions
contemplated by this Agreement as promptly as reasonably practicable, including,
without limitation, any obligations of any of their respective Affiliates under
this Agreement.

 

(b)                                 Seller, Parent and Buyer shall reasonably
cooperate with one another in determining whether any action by or in respect
of, or filing with, any Governmental Authority is required, or any actions,
consents, approvals or waivers are required to be obtained from any third party,
in connection with the consummation of the transactions contemplated by this
Agreement.  Seller, Parent and Buyer agree to take commercially reasonable
actions necessary to obtain any required approvals, authorizations, consents,
orders, licenses, permits, qualifications, exemptions or waivers by any third
party or Governmental Authority.  If required, each party shall as promptly as
reasonably practicable, in cooperation with the other parties, but at its own
expense (except as otherwise provided in this Agreement, including, without
limitation, Section 8.03 hereof), file any reports or notifications or furnish
information and pay any fees that may be required to be paid by it under
applicable law.

 

65

--------------------------------------------------------------------------------


 

(c)                                  Prior to the Closing, Seller, Parent and
Buyer shall promptly consult with the other party or parties hereto with respect
to, provide any necessary information with respect to, and provide the other
party or parties or their respective legal counsel with copies of, all filings
made by such party with any Governmental Authority or any information supplied
by such party or parties to any Governmental Authority in connection with this
Agreement and the transactions contemplated hereby.  Each party hereto shall
promptly provide the other parties with copies of any written communication
received by such party from any Governmental Authority regarding this Agreement
or any of the transactions contemplated hereby.

 

(d)                                 Seller and Parent shall reasonably cooperate
with Buyer to transfer any liquor licenses in the name of the Resort to Buyer,
including execution of a right of occupancy and management agreement
substantially in a form to be provided to Buyer during the Due Diligence Period;
provided, however, that Buyer shall indemnify Seller and Parent for any and all
taxes, fees and costs incurred by Seller, Parent or any of their Affiliates,
including attorneys’ fees, in connection with such transfer.  Buyer shall be
solely responsible for the process with respect to the transfer of any liquor
licenses and shall indemnify, defend and hold Seller and its Affiliates harmless
from and against all claims, losses, costs or expenses related to such transfer,
including, without limitation, any interruption in the sale of liquor at the
Resort.  Transfer of any liquor licenses shall not be a condition to Closing of
either Buyer or Seller.

 

Section 8.02                            Notices of Certain Events.

 

From the Execution Date until the Closing Date, Seller and Parent, on the one
hand, and Buyer, on the other hand, shall promptly, after becoming aware of the
following, notify the other of:

 

(a)                                  any notice or other communication from any
Person alleging that the consent of such Person is or may be required in
connection with any of the transactions contemplated by this Agreement;

 

(b)                                 any notice or other communication from any
Governmental Authority in connection with any of the transactions contemplated
by this Agreement; and

 

(c)                                  any event, transaction or circumstance that
such party learns has caused or will cause any covenant or agreement of such
party under this Agreement to be breached or that renders or will render untrue
any representation or warranty of such party contained in this Agreement in each
case so as to cause a condition to Closing not to be satisfied.

 

Section 8.03                            Transfer and Other Taxes.

 

All transfer, documentary, recording, sales, use, registration and other such
Taxes, including all applicable real estate transfer Taxes, and related fees
incurred in connection with any of the transactions contemplated by this
Agreement shall be paid by Buyer; Parent, Seller and Buyer shall each prepare
and file any Tax Returns required to be filed in connection with any of the
transactions contemplated by this Agreement regardless of whether any Tax is
required to be paid in connection with such filing, and Parent, Seller and Buyer
shall cooperate with each other in the preparation, execution and filing of such
Tax Returns.

 

66

--------------------------------------------------------------------------------


 

Section 8.04                            Escrow Fees.

 

Buyer and Seller shall each pay one half (½) of the customary escrow fees
incurred by Escrow Agent with respect to the services of Escrow Agent under this
Agreement.  Buyer shall be solely responsible to pay all fees and costs incurred
by CWYP with respect to the services of CWYP performed in relation to the
Original Deposit Amount.

 

Section 8.05                            Further Assurances.

 

Each party hereto shall reasonably cooperate with the other parties hereto, and
execute and deliver, or use its commercially reasonable efforts to cause to be
executed and delivered, all such other reasonable instruments, including
instruments of conveyance, assignment and transfer, and to make all reasonable
filings with and to obtain all reasonable consents, approvals or authorizations
of any Governmental Authority or other regulatory authority or any other Person
under any Permit, agreement or other instrument, and take all such other
reasonable actions as such party may reasonably be requested to take by the
other parties hereto from time to time, consistent with the terms of this
Agreement, in order to effectuate the provisions and purposes of this Agreement
and the transactions contemplated hereby.

 

Section 8.06                            Transfers Not Effected as of the
Closing.

 

Nothing in this Agreement shall be deemed to require the conveyance, assignment
or transfer of any of the Acquired Assets or Assumed Liabilities that by the
terms of such Acquired Asset or Assumed Liability or by operation of applicable
law cannot be freely conveyed, assigned, transferred or assumed.  To the extent
any party hereto has been unable to obtain any governmental or any third party
consents or approvals required under applicable law for the transfer of any of
the Acquired Assets or Assumed Liabilities, and to the extent not otherwise
prohibited by the terms of any Acquired Asset or Assumed Liability, Seller and
its Affiliates shall continue to be bound by the terms of such applicable
Acquired Asset or Assumed Liability and Buyer shall pay, perform and discharge
fully all of the obligations, to the extent such obligations are Assumed
Liabilities, of Seller and its Affiliates thereunder from and after the Closing
to the extent that the corresponding benefit is received.  Subject to and in
accordance with Section 8.01 hereof and except as otherwise provided in
Section 10.02(j) hereof, for not more than ninety (90) days following the
Closing Date, each party hereto shall continue to use commercially reasonable
efforts to obtain all such unobtained consents or approvals required to be
obtained by it at the earliest reasonably practicable date.  If and when any
such consents or approvals shall be obtained, Seller and its Affiliates shall
promptly assign their rights and obligations thereunder and transfer any such
Acquired Assets free and clear of all liens other than Permitted Liens to Buyer
without payment of consideration and Buyer shall, without the payment of any
consideration therefor, assume such rights and obligations to the extent such
obligations are Assumed Liabilities.  The relevant party or parties shall
execute such good and sufficient instruments as may be reasonably necessary to
evidence such assignment and assumption.

 

67

--------------------------------------------------------------------------------


 

Section 8.07                            Certain Post-Closing Assistance.

 

On and after the Closing, and subject to Section 13.03 hereof, upon reasonable
advance notice and during normal business hours, Seller and Buyer shall permit
the other and its respective authorized representatives, to have access to and
examine and make copies of all books and records relating to the Acquired Assets
and Assumed Liabilities, including correspondence, memoranda, books of account,
Tax records and the like for such purposes as required under this Agreement.

 

Section 8.08                            Litigation Arising After the Execution
Date.

 

In the event litigation is commenced after the Execution Date in which Seller or
any of its Affiliates is a named defendant, Seller shall have the right, in
Seller’s sole discretion, to extend the Termination Date from time to time by no
more than forty-five (45) days in the aggregate, provided that the Due Diligence
Period has expired and Buyer is not in material breach of this Agreement.  By
written notice, Seller may request Buyer’s consent to a further extension of the
Termination Date from time to time for an additional one hundred thirty-five
(135) days in the aggregate.  Within three (3) Business Days of Buyer’s receipt
of such written notice from Seller, Buyer shall consent or reasonably withhold
its consent to such additional extension by written notice to Seller.  If Buyer
does not furnish Seller with the written notice contemplated in the immediately
preceding sentence in the time and in the manner provided in this Section 8.08,
Buyer shall be deemed to have consented to such additional extension. 
Notwithstanding anything to the contrary in this Section 8.08, in the event
litigation is commenced after the Execution Date in which Seller or any of its
Affiliates is a named defendant, Seller may terminate this Agreement at any
time, provided that Seller reimburses Buyer for reasonably and actually incurred
and verifiable professional fees, not to exceed an aggregate amount of Two
Hundred Fifty Thousand Dollars ($250,000), incurred in connection with this
Agreement.

 

Section 8.09                            Nominee.

 

Prior to the expiration of the Due Diligence Period, any Person satisfying the
definition of Nominee as set forth in Section 1.01 hereof may become the
Nominee; provided, however, that such Person shall not become the Nominee unless
and until such Person executes an assignment and assumption agreement by and
among CMI, Nominee, GTA, Seller, Parent, Holding Company, Condo Owner and
Management Company, and agreed as to Article 3 hereof by Escrow Agent, in a form
approved by Seller whereby Nominee assumes all of the obligations of Buyer under
this Agreement and Buyer and Nominee shall be jointly and severally liable to
Seller and its Affiliates under this Agreement.

 

ARTICLE 9

EMPLOYEE BENEFITS MATTERS

 

Section 9.01                            Employee and Employee Benefit Matters.

 

(a)                                  Prior to the Closing Date, Buyer shall make
an offer of employment to each Employee other than those listed in Schedule 9.01
attached hereto, such employment to be effective as of the Closing Date.  Such
offer shall be for employment at the same rate of base pay

 

68

--------------------------------------------------------------------------------


 

as is applicable at the Closing Date and with such other terms and conditions of
employment, including, without limitation, employee benefits, as are determined
by the Buyer in its sole discretion.  Those Employees who have been offered
employment by Buyer and who accept such offers of employment shall be referred
to herein as the “Transferred Employees”, and the parties hereto intend that
there shall be continuity of employment following the Closing with respect to
all Transferred Employees.  Following the Closing Date, Buyer shall, or, as
applicable, shall cause its Subsidiaries or Affiliates, to, honor all
obligations under any contracts, agreements, collective bargaining agreements,
Plans (as such may be amended in accordance with this Agreement) and commitments
of Seller and its Affiliates that exist on the Closing Date (or as established
or amended in accordance with or as permitted by this Agreement) that apply to
any Employee or former employee of Seller or any of its Affiliates; provided,
however, that this undertaking is not intended to prevent Buyer from amending,
modifying, suspending, revoking or terminating any such contract, agreement,
collective bargaining agreement or commitment.  For the first seventy-five (75)
days after the Closing, Buyer shall provide, or shall cause to be provided, to
each Transferred Employee (exclusive of any Employees who are subject to a
collective bargaining agreement) compensation and benefits from time to time
that are no less favorable, in the aggregate, than the compensation and benefits
provided to each such Transferred Employee immediately prior to the Closing.

 

(b)                                 For the first seventy-five (75) days after
the Closing, the Employees, other than Employees who are party to individual
agreements providing for severance benefits, shall be eligible to receive
severance benefits in amounts and on terms and conditions no less favorable than
those provided to Employees pursuant to policies (severance benefit provisions
contained in individual agreements with Employees may be used for purposes of
determining comparability of severance policies) in effect immediately prior to
the Closing.

 

(c)                                  Subject to its obligations under applicable
law and applicable collective bargaining agreements, Buyer and its Affiliates
shall give credit under each of their respective employee benefit plans,
programs and arrangements in which Employees participate to Employees for all
service prior to the Closing with Seller or any of its Affiliates, or any
predecessor employer to the extent that such credit was given under similar
plans, programs and arrangements by Seller or any of its Affiliates for all
purposes for which such service was taken into account or recognized by Seller
or any of its Affiliates, but not (i) to the extent crediting such service would
result in duplication of benefits, or (ii) for purposes of benefit accrual under
any defined benefit pension plan.

 

(d)                                 Buyer hereby agrees to pay, and to indemnify
Seller from, (i) any and all termination or severance liability relating to any
Employee with respect to any such liability incurred on or after the Closing
Date, including, without limitation, any liability related to or arising out of
WARN, the continuation coverage rules of Section 4980B of the Code and part 6 of
Subtitle B of Title I of ERISA (“COBRA”), and any similar state or local laws
with respect to the Employees, and (ii) any liability under any of the Plans. 
Subject to Sections 2.05(f) and 2.07 hereof and except as provided in
Section 2.03 or 2.04 hereof, Seller hereby agrees to pay, and to indemnify Buyer
from, (x) any Liabilities relating to Employees with respect to any periods
prior to the Closing, excluding any Liability payable after the Closing relating
to or arising out of WARN or any similar state or local laws with respect to
Employees, and (y) any Liability under any of the Plans with respect to any
periods prior to the Closing.

 

69

--------------------------------------------------------------------------------


 

ARTICLE 10

CONDITIONS TO CLOSING

 

Section 10.01                     Conditions to Obligations of Buyer and Seller.

 

The obligations of Buyer and Seller to consummate the Closing are subject to the
satisfaction or waiver by Buyer and Seller of the following conditions: (i) no
statute, rule or regulation shall have been enacted or promulgated by any
Governmental Authority which specifically prohibits the consummation of the
Closing, and (ii) no judgment, decree, order or injunction of a court of
competent jurisdiction sponsored by a Person other than Buyer or any of its
Affiliates or Governmental Authority shall be in effect seeking to prohibit or
prohibiting the consummation of the Closing.

 

Section 10.02                     Conditions to Obligation of Buyer.

 

The obligation of Buyer to consummate the Closing is subject to the satisfaction
or waiver by Buyer of the following further conditions:

 

(a)                                  Representations and Warranties; Covenants. 
The representations and warranties of Seller and Parent contained in this
Agreement and in any certificate executed by Seller or Parent pursuant to this
Agreement shall be true and correct in all material respects as of the Execution
Date and as of the Closing Date, as modified or amended from time to time
pursuant to this Agreement, as though made on the Closing Date except (i) to the
extent such representations and warranties expressly relate to an earlier date,
in which case as of such earlier date, (ii) for any failure of such
representations and warranties to be true and correct that would not, either
individually or in the aggregate, constitute a Material Adverse Effect, and
(iii) to the extent such representations and warranties are qualified by the Due
Diligence Materials and Property Information.  Seller and Parent shall have
materially complied with all agreements and materially satisfied all conditions
on their part to be performed or satisfied under this Agreement at or prior to
the Closing.

 

(b)                                 Officer’s Certificate and Certificate of
General Partner.  Receipt of certificates, substantially in the form of
Exhibit 10.02(b) attached hereto, executed by a duly authorized officer of each
of Seller and GTA GP, Inc., the general partner of Parent, to the effect that
the conditions set forth in Sections 10.02(a) hereof shall have been satisfied.

 

(c)                                  Bill of Sale.  Receipt of a bill of sale
and assignment, substantially in the form of Exhibit 10.02(c) attached hereto
(the “Bill of Sale”), duly executed by Seller, which shall provide for the sale,
transfer, assignment, conveyance and delivery of the Acquired Assets that are
not Real Property to Buyer.

 

(d)                                 Assignment and Assumption Agreements. 
Receipt of the assignment and assumption agreements duly executed by Seller with
respect to the assignable Material Contracts assumed by Buyer pursuant to this
Agreement, substantially in the form of Exhibit 10.02(d) attached hereto
(collectively, the “Assignment and Assumption Agreements”), which shall provide
for the assumption of the Assumed Liabilities under each such Material Contract
by Buyer.

 

70

--------------------------------------------------------------------------------


 

(e)                                  Real Property.  Receipt of a duly executed
special warranty deed with respect to the Innisbrook Real Property and the Condo
Property, substantially in the form of Exhibit 10.02(e) attached hereto
(collectively, the “Deeds”).

 

(f)                                    Leases.  Receipt of the assignment and
assumption agreements duly executed by Seller with respect to any Lease assumed
by Buyer pursuant to this Agreement, substantially in the form of
Exhibit 10.02(f) attached hereto (collectively, the “Lease Assignments”), which
shall provide for the assumption of the Assumed Liabilities under each such
Lease by Buyer.

 

(g)                                 Title Insurance.  There shall have been
issued and delivered to Buyer at Seller’s expense, from Chicago Title Insurance
Company (the “Title Company”), a fee owner’s title insurance policy (each, a
“Title Policy” and collectively, the “Title Insurance Policies”) with respect to
the Innisbrook Real Property and the Condo Property in form and substance
reasonably satisfactory to Buyer, together with endorsements reasonably
requested by Buyer, in the aggregate amount of the Purchase Price, insuring
Buyer and issued as of the Closing Date by the Title Company, showing Buyer to
have fee simple title to the Innisbrook Real Property and the Condo Property, in
each case subject only to Permitted Liens.  Buyer and Seller shall deliver to
the Title Company any instruments, affidavits or indemnities required by the
Title Company in connection with the issuance and delivery of the Title
Insurance Policies.

 

(h)                                 1445 Certificate.  Receipt of a duly
executed valid certificate of non-foreign status of Parent in compliance with
Section 1445 of the Code, substantially in the form of Exhibit 10.02(h) attached
hereto.

 

(i)                                     Consents.  Receipt or delivery of all
Required Consents listed in Schedule 10.02(i) attached hereto.

 

(j)                                     GH Securities Regulatory Approvals.

 

(i)                                     Holding Company shall (i) have filed, or
shall have caused GH Securities to file, an application for change of ownership
with the NASD, and (ii) have diligently pursued, or caused GH Securities to
diligently pursue, such application through all appropriate channels, including
participating in any interviews requested by the NASD.  Holding Company shall
have filed, or shall have caused GH Securities to file and diligently pursue,
all applications and notifications relating to the change of ownership that may
be required by the securities authorities of the State of Florida and any other
state in which GH Securities is licensed as a securities broker and/or as a real
estate broker.  Such applications and notifications need not be approved by the
NASD or the applicable state securities authorities before the Closing.

 

(ii)                                  In light of NASD Rule 1017, which requires
that the application for change of ownership be filed no less than thirty (30)
days before such change is effected, until the 31st day after the date on which
such application is filed, title to the GH Securities Stock Interests shall
remain in the name of Holding Company, notwithstanding the delivery of a stock
certificate or other documentation respecting the GH Securities Stock Interests
to Buyer at the Closing Date.

 

71

--------------------------------------------------------------------------------


 

(iii)                               Upon receipt of NASD approval of such change
of ownership, which need not occur prior to the Closing, Holding Company shall
deliver to Buyer letters of resignation from all officers and directors of GH
Securities.

 

(iv)                              In the event that NASD approval of such change
of ownership has not been obtained within nine (9) months of the Closing Date,
Buyer shall have the right to require Holding Company to transfer the GH
Securities Stock Interests for nominal consideration to any transferee
designated by Buyer for a period of thirty (30) days, beginning at the end of
nine (9) months after the Closing Date.

 

The foregoing conditions are for the sole benefit of Buyer and may be waived by
Buyer, in whole or in part, at any time and from time to time in the sole
discretion of Buyer.  The failure by Buyer at any time to exercise any of the
foregoing rights shall be deemed a waiver of any such right.  Buyer shall use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, and cooperate with Seller, Holding Company and their
Affiliates to do all things reasonably necessary or desirable to effect the
receipt of NASD approval of the change of ownership of GH Securities
contemplated in this Section 10.02(j).

 

(k)                                  Condition of Acquired Assets and Business. 
No Material Adverse Effect with respect to the Acquired Assets or the Business
exists as of the Closing Date.

 

(l)                                     Legal Opinion.  Seller shall cause
Seller’s Maryland counsel to issue to Buyer a legal opinion as to GTA’s due
authorization and execution of this Agreement.

 

Section 10.03                     Conditions to Obligation of Seller.

 

The obligation of Seller to consummate the Closing is subject to the
satisfaction or waiver by Seller of the following further conditions:

 

(a)                                  Representations and Warranties; Covenants. 
The representations and warranties of Buyer and Buyer’s Guarantor, if any,
contained in this Agreement and in any certificate executed by Buyer or Buyer’s
Guarantor, if any, pursuant to this Agreement shall be true and correct in all
material respects as of the date of the Execution Date and as of the Closing
Date as though made on the Closing Date except (i) to the extent such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date, and (ii) for any failure of such representations
and warranties to be true and correct that would not, either individually or in
the aggregate, constitute a Material Adverse Effect.  Buyer and Buyer’s
Guarantor, if any, shall have materially complied with all agreements and
materially satisfied all conditions on its part to be performed or satisfied
under this Agreement at or prior to the Closing.

 

(b)                                 Officer’s Certificates.  Receipt of
certificates, substantially in the form of Exhibit 10.03(b) attached hereto,
executed by a duly authorized officer of each of Buyer and Buyer’s Guarantor, if
any, to the effect that the conditions set forth in Section 10.03(a) hereof have
been satisfied.

 

(c)                                  Bill of Sale.  Receipt of the Bill of Sale
duly executed by Buyer.

 

72

--------------------------------------------------------------------------------


 

(d)                                 Assignment and Assumption Agreements. 
Receipt of the Assignment and Assumption Agreements duly executed by Buyer,
including, without limitation, the Assignment and Assumption Agreements
regarding the Rental Pool Agreement, the Troon Management Agreement and the
Westin Management Agreement.

 

(e)                                  Release Agreements.  Receipt of certain
release agreements with respect to the Contracts, including, without limitation,
the Rental Pool Agreement, the Troon Management Agreement and the Westin
Management Agreement, substantially in the form of Exhibit 10.03(e) attached
hereto (collectively, the “Release Agreements”), which shall provide for the
release of Seller of the Assumed Liabilities under each such Contract by the
relevant third party.

 

(f)                                    Leases.  Receipt of the Lease Assignments
duly executed by Buyer.

 

(g)                                 Consents.  Receipt of all Required Consents
listed in Schedule 10.03(g) attached hereto.

 

(h)                                 Fairness Opinion.  Seller and Parent shall
have received from Houlihan Lokey Howard & Zukin Financial Advisors, Inc. a
fairness opinion in a form satisfactory to the GTA Board of Directors in their
sole discretion concluding that the transactions contemplated by this Agreement
are fair to Seller from a financial point of view and Seller shall have received
the Final Board Approval.

 

(i)                                     Closing Transfer Amount.  Receipt of the
Closing Transfer Amount in immediately available funds by wire transfer to an
account of Seller with a bank designated by Seller, by notice to Buyer, which
notice shall be delivered not later than two (2) Business Days prior to the
Closing Date, or if not so designated, then by certified or official bank check
payable in immediately available funds to the order of Seller in such amount;
provided, however, that the amount of funds to be delivered shall be reduced to
the extent that Buyer is required to withhold any portion of the Purchase Price
in respect of Taxes in any jurisdiction.

 

(j)                                     Escrow Funds.  Buyer shall have
delivered to Escrow Agent in immediately available same-day funds by wire
transfer to an account of Escrow Agent designated by Escrow Agent any amounts
required by this Agreement.

 

(k)                                  Westin Termination Fee.  In the event
Westin elects to terminate the Westin Management Agreement as a result of the
sale of the Resort to Buyer, Buyer shall deliver to Westin the Westin
Termination Fee without demand, deduction, offset of delay; provided, however,
that Buyer’s payment of the Westin Termination Fee is not intended as between
Buyer and Seller to constitute a waiver by Buyer of any rights Buyer may have
under the Westin Management Agreement as assigned to and assumed by Buyer as of
the Closing Date.  Buyer’s failure to pay the Westin Termination Fee, if any, to
Westin in a timely manner shall be a material breach of this Agreement.

 

(l)                                     Legal Opinion.  Buyer shall cause
Buyer’s counsel to issue to Seller a legal opinion as to the due authorization
and execution of CMI and Nominee, if any, of this Agreement.

 

73

--------------------------------------------------------------------------------


 

ARTICLE 11

SURVIVAL; INDEMNIFICATION

 

Section 11.01                     Survival.

 

The representations, warranties and covenants of the parties contained in this
Agreement or in any certificate delivered pursuant to this Agreement shall
survive the Closing until November 30, 2006, unless otherwise provided in this
Agreement, at which point they shall automatically expire.

 

Section 11.02                     Indemnification.

 

(a)                                  Subject to the other provisions of this
Article 11, GTA, Seller and Parent, jointly and severally, hereby indemnify
Buyer and its Affiliates (collectively, the “Buyer Parties”) against and agree
to hold each of them harmless from any and all Damages incurred or suffered
after the Closing by the Buyer Parties, or any of them, arising out of (i) any
misrepresentation or breach of warranty by Seller or Parent, (ii) any breach of
covenant or agreement made or to be performed by Seller or Parent pursuant to
this Agreement, or (iii) any Retained Liability (collectively, the
“GTA/Seller/Parent Indemnified Claims”); provided, however, that with respect to
indemnification by GTA, Seller or Parent for any GTA/Seller/Parent Indemnified
Claims, (1) GTA, Seller and Parent shall not be liable unless the aggregate
amount of Damages with respect to such GTA/Seller/Parent Indemnified Claims
exceeds One Hundred Seventy-Five Thousand Dollars ($175,000) and then from the
first dollar after the first One Hundred Seventy-Five Thousand Dollars
($175,000) of such Damages, and (2) GTA’s, Seller’s and Parent’s aggregate
maximum liability for all such GTA/Seller/Parent Indemnified Claims shall not
exceed Three Million Dollars ($3,000,000).  Neither GTA, Seller nor Parent shall
have any liability for matters for which Buyer received a Title Policy.

 

(b)                                 Subject to the other provisions of this
Article 11, Buyer and Buyer’s Guarantor, if any, hereby indemnify the Seller
Parties against and agree to hold each of them harmless from any and all Damages
incurred or suffered after the Closing by the Seller Parties, or any of them,
arising out of (i) any misrepresentation or breach of warranty by Buyer or
Buyer’s Guarantor, if any, (ii) any breach of covenant or agreement made or to
be performed by Buyer or Buyer’s Guarantor, if any, pursuant to this Agreement,
or (iii) any Assumed Liability (collectively, the “Buyer Indemnified Claims”);
provided, however, that with respect to indemnification by Buyer or Buyer’s
Guarantor, if any, for any Buyer Indemnified Claims, (1) Buyer and Buyer’s
Guarantor, if any, shall not be liable unless the aggregate amount of Damages
with respect to such Buyer Indemnified Claims exceeds One Hundred Seventy-Five
Thousand Dollars ($175,000) and then from the first dollar after the first One
Hundred Seventy-Five Thousand Dollars ($175,000) of such Damages, and (2) the
aggregate maximum liability of Buyer and Buyer’s Guarantor, if any, for all such
Buyer Indemnified Claims shall not exceed Three Million Dollars ($3,000,000),
except that Buyer and Buyer’s Guarantor, if any, shall be liable for the full
amount (such amounts, if any, not to count toward the Three Million Dollar
($3,000,000) aggregate maximum liability provided above in this
Section 11.02(b)) of certain Buyer Indemnified Claims pursuant to clause
(iii) of this Section 11.02(b), including all Liabilities arising from (A) the
Westin Management Agreement, including, without limitation,

 

74

--------------------------------------------------------------------------------


 

Sections 4.4 and 4.7.2 therein, (B) the Troon Management Agreement, including,
without limitation, Section 7.03 therein, (C) the Rental Pool Agreement,
including, without limitation, liability for any payments to be made after the
Closing Date to any lessor thereunder regarding certain completed
refurbishments, and (D) the Loan Agreement dated as of July 15, 2004, by and
between Elk Funding, L.L.C. and Parent, regarding a promissory note in the
amount of Seven Hundred Thousand Dollars ($700,000) in the name of Parent. 
Notwithstanding anything to the contrary set forth in this Agreement, any
Liability of Buyer or Buyer’s Guarantor, if any, for any Assumed Liability shall
terminate upon termination of such Assumed Liability by Buyer.

 

Section 11.03                     Procedures.

 

(a)                                  The party seeking indemnification under
Section 11.02 hereof (the “Indemnified Party”) agrees to give reasonably prompt
written notice to the party against whom indemnity is sought (the “Indemnifying
Party”) of the assertion of any claim, or the commencement of any suit, action
or proceeding (each, an “Action”) in respect of which indemnity may be sought
under Section 11.02 hereof and will provide the Indemnifying Party such
information with respect thereto that the Indemnifying Party may reasonably
request.  The parties hereby acknowledge and agree that the failure by any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its indemnification obligation under this Agreement except
to the extent that (i) such failure results in a failure of actual notice to the
Indemnifying Party and (ii) such Indemnifying Party is prejudiced as a result of
such failure to give notice.

 

(b)                                 The Indemnifying Party shall be entitled to
participate in the defense of, investigation of, or corrective action required
to be undertaken in response to, any Action asserted by a third party, including
any Governmental Authority (a “Third Party Action”) and, subject to the
limitations set forth in this Section 11.03 or in Section 11.04 hereof, shall be
entitled to control and appoint lead counsel for such defense, in each case at
its own expense subject to the “basket” and “cap”, if applicable, as described
in Section 11.02 hereof.

 

(c)                                  If the Indemnifying Party shall assume the
control and cost of the defense of any Third Party Action in accordance with the
provisions of this Section 11.03 or of Section 11.04 hereof, (i) the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party, which shall not be unreasonably withheld, before entering into any
settlement of such Third Party Action if the settlement does not provide for the
unconditional written release of the Indemnified Party from any and all
liabilities and obligations with respect to such Third Party Action or if the
settlement imposes any form of relief other than monetary against the
Indemnified Party and (ii) the Indemnified Party shall be entitled to
participate in the defense of such Third Party Action and to employ separate
legal counsel of its choice for such purpose.  The fees and expenses of such
separate counsel shall be paid by the Indemnified Party, subject to the “basket”
and “cap”, if applicable, as described in Section 11.02 hereof.  In the event
that the Indemnified Party shall in good faith determine that the conduct of the
defense of any claim subject to indemnification hereunder or any proposed
settlement of any such claim by the Indemnifying Party might be expected to
affect adversely the ability of the Indemnifying Party to conduct its business,
or that the Indemnified Party may have available to it one or more defenses or
counterclaims that are inconsistent with one or more of those that may be
available to the Indemnifying Party in respect of such claim or any litigation
relating thereto, the Indemnified

 

75

--------------------------------------------------------------------------------


 

Party shall have the right at all times to take over and assume control over the
defense, settlement, negotiations or litigation relating to any such claim at
the sole cost of the Indemnifying Party subject to the “basket” and “cap”, if
applicable, as described in Section 11.02 hereof, provided that if the
Indemnified Party does so take over and assume control, the Indemnified Party
shall not settle such claim or litigation without the written consent of the
Indemnifying Party, such consent not to be unreasonably withheld.

 

(d)                                 Each party shall cooperate, and cause their
respective Affiliates to cooperate, in the defense or prosecution of any Third
Party Action, including any counterclaims filed by Seller, Parent or Buyer, and
shall provide access to properties and individuals as reasonably requested and
furnish or cause to be furnished records, information and testimony, and attend
such conferences, discovery proceedings, hearings, trials or appeals, as may be
reasonably requested in connection therewith.  This cooperation shall be
provided without cost or expense of the other party other than reimbursement of
out-of-pocket travel or similar expenses subject to Section 11.02 hereof.

 

(e)                                  Each Indemnified Party shall use reasonable
efforts to collect any amounts available under insurance coverage, or from any
other Person alleged to be responsible, for any Damages payable under
Section 11.02 hereof.

 

Section 11.04                     Additional Procedures.

 

(a)                                  Except as required by law or to prevent
injury to human health or the environment, no party to this Agreement shall, and
each such party agrees to use commercially reasonable efforts to ensure that,
its Affiliates do not, voluntarily or by discretionary action, accelerate the
timing or increase the cost of any obligations of the other party under this
Article 11.

 

(b)                                 Any Damages payable by Seller or Parent
pursuant to this Article 11 shall be paid first from Seller’s Escrow Amount.

 

Section 11.05                     Calculation of Damages.

 

The Indemnifying Party shall not be liable under Section 11.02 hereof for any
Damages relating to any matter to the extent that the Indemnified Party had
otherwise been compensated for such matter pursuant to the Purchase Price
adjustment under Section 2.07 hereof.

 

Section 11.06                     Dispute Resolutions.

 

If the parties cannot resolve any claim for indemnification within thirty (30)
days after the notification of such claim pursuant to Section 11.03 hereof,
excluding any Third Party Action, the parties agree to settle such claim by
arbitration in accordance with the then-prevailing Commercial Arbitration
Rules of the American Arbitration Association, as modified herein.  The place of
arbitration shall be Tampa, Florida.  There shall be three neutral and impartial
arbitrators and each arbitrator shall be a duly admitted and practicing attorney
with at least ten (10) years experience as an attorney in the field of
commercial law.  Seller and Buyer shall each appoint one arbitrator within
fifteen (15) days after the commencement of the arbitration and the two
arbitrators selected shall select the third arbitrator within fifteen (15) days

 

76

--------------------------------------------------------------------------------


 

of their appointment.  The arbitrators shall permit and facilitate such
pre-hearing discovery and exchange of documents and information to which the
parties in writing agree or that the arbitrators determine is relevant to the
dispute between the parties and is appropriate taking into account the needs of
the parties and desirability of making discovery expeditious and cost
effective.  Any discovery permitted hereunder shall be completed within
forty-five (45) days from the date on which the respondent(s) communicate(s) its
or their answer(s) to the claimant(s).  The arbitration shall be governed by the
United States Arbitration Act, 9 U.S.C. §§ 1-16.  Judgment upon the award of the
arbitrators may be entered in the United States District Court for the Middle
District of Florida or any state court located in the 13th Judicial Circuit of
the State of Florida, provided such court is a court of competent jurisdiction. 
The decision of the arbitrators shall be binding and non-appealable.  Nothing
herein shall justify, allow, excuse or give rise to any extension of the Closing
Date or the parties’ obligations to close the transactions contemplated by this
Agreement as of the Closing Date.  The cost of such arbitration shall be split
equally and the parties shall be responsible for their own attorneys’ and other
fees and expenses.

 

Section 11.07                     Effect of Investigation.

 

The right to indemnification, payment of Damages or other remedies based on any
representation, warranty, covenant or obligation of Seller or Parent contained
in or made pursuant to this Agreement shall not be affected by any investigation
conducted with respect to, or any knowledge acquired or capable of being
acquired at any time, whether before or after the Execution Date or the Closing
Date, if any, with respect to the accuracy or inaccuracy of or compliance with,
any such representation, warranty, covenant or obligation.  The waiver of any
condition to the obligation of Buyer to consummate the Closing, where such
condition is based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, shall not affect
the right to indemnification, payment of Damages or other remedy based on such
representation, warranty, covenant or obligation.

 

Section 11.08                     Tax Treatment of Indemnification Payments.

 

Any indemnification payment made pursuant to this Article 11 shall be treated as
an adjustment to the Purchase Price for Tax purposes.

 

ARTICLE 12

TERMINATION

 

Section 12.01                     Termination.

 

This Agreement may be terminated at any time prior to the Closing:

 

(a)                                  by mutual written agreement of Seller and
Buyer;

 

(b)                                 by either Seller or Buyer, if the Closing
shall not have been consummated on or before the Termination Date, so long as
the terminating party is not in material breach of this Agreement and has not
acted or failed to act in a manner which has prevented satisfaction of a
condition to Closing;

 

77

--------------------------------------------------------------------------------


 

(c)                                  by either Seller or Buyer, if consummation
of the transactions contemplated hereby would violate any non-appealable final
order, decree or judgment of any court or Governmental Authority having
competent jurisdiction, or any Governmental Authority shall have adopted any
applicable state, federal or foreign law arising after expiration of the Due
Diligence Period specifically and permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated hereby;

 

(d)                                 by Seller, so long as neither GTA, Seller,
Parent, Holding Company, Condo Owner nor Management Company is then in material
breach of its obligations under this Agreement, upon a material breach of any
covenant or agreement on the part of Buyer or Buyer’s Guarantor, if any, set
forth in this Agreement, or if any representation or warranty of Buyer or
Buyer’s Guarantor, if any, shall have been or become untrue in a manner which
could reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement; provided, however, that if any such breach is
curable prior to the Termination Date by Buyer or Buyer’s Guarantor, if any,
through the use of its commercially reasonable efforts, for so long as Buyer or
Buyer’s Guarantor, if any, following written notice with respect to such breach
from Seller, shall be using its commercially reasonable efforts to cure such
breach, Seller may not terminate this Agreement pursuant to this
Section 12.01(d) at any time prior to the Termination Date;

 

(e)                                  by Buyer, so long as Buyer is not then in
material breach of its obligations under this Agreement, upon a material breach
of any covenant or agreement on the part of Seller set forth in this Agreement,
or if any representation or warranty of Seller or Parent shall have been or
become untrue in a manner which could reasonably be expected to prevent the
consummation of the transactions contemplated by this Agreement; provided,
however, that if any such breach is curable prior to the Termination Date by
Seller or Parent through the use of their commercially reasonable efforts, for
so long as Seller or Parent, following written notice with respect to such
breach from Buyer, shall be using their commercially reasonable efforts to cure
such breach, Buyer may not terminate this Agreement pursuant to this
Section 12.01(e) at any time prior to the Termination Date;

 

(f)                                    by Buyer, if Seller or any of its
Affiliates shall have filed a voluntary petition under the United States
Bankruptcy Code or becomes the subject of an involuntary petition in a case
under the United States Bankruptcy Code, or otherwise seeks protection from its
or their creditors or becomes voluntarily or involuntarily the subject of
insolvency, liquidation, arrangement, receivership or similar case or proceeding
under any law or regulation;

 

(g)                                 by Seller, if Buyer or any of its Affiliates
shall have filed a voluntary petition under the United States Bankruptcy Code or
becomes the subject of an involuntary petition in a case under the United States
Bankruptcy Code, or otherwise seeks protection from its or their creditors or
becomes voluntarily or involuntarily the subject of insolvency, liquidation,
arrangement, receivership or similar case or proceeding under any law or
regulation;

 

(h)                                 by Seller, pursuant to
Section 6.07(c) hereof; provided, however, that in order for the termination of
this Agreement pursuant to this Section 12.01(h) to be deemed effective, Seller
shall have complied with Section 6.07 hereof;

 

78

--------------------------------------------------------------------------------


 

(i)                                     by Buyer, in the event of a Change of
Recommendation;

 

(j)                                     by either Seller or Buyer, as provided
in Section 2.08(e) hereof;

 

(k)                                  by Seller, pursuant to Section 13.01
hereof;

 

(l)                                     by Seller, pursuant to Section 8.08
hereof; or

 

(m)                               by Buyer, pursuant to Section 2.08(f) hereof.

 

The party desiring to terminate this Agreement pursuant to any of Sections
12.01(b) through 12.01(m) hereof shall promptly give written notice of such
termination to the other party.

 

Section 12.02                     General Effect of Termination.

 

(a)                                  If this Agreement is terminated pursuant to
Section 12.01 hereof, (i) such termination shall be without liability of any
party, or any stockholder, director, officer or employee of such party, to any
other party to this Agreement, and (ii) this Agreement shall thereafter become
void and have no effect, except as otherwise set forth in this Agreement.

 

(b)                                 In the event that this Agreement is
terminated after the expiration of the Due Diligence Period for any reason other
than as set forth in this Section 12.02(b), Buyer shall be entitled to payment
by Seller in the amount of Two Million Two Hundred Fifty Thousand Dollars
($2,250,000) (the “Termination Fee”) as Buyer’s sole remedy.  Notwithstanding
the foregoing, Buyer shall not be entitled to payment of the Termination Fee in
the event that:

 

(i)                                     Seller and Buyer terminate this
Agreement by mutual written agreement pursuant to Section 12.01(a) hereof;

 

(ii)                                  Seller terminates this Agreement pursuant
to (1) Section 12.01(b) hereof, (2) Section 12.01(c) hereof,
(3) Section 12.01(d) hereof, (4) Section 12.01(g) hereof, (5) Section 12.01(j)
hereof, (6) Section 12.01(k) hereof, or (7) Section 12.01(l) hereof; or

 

(iii)                               Buyer terminates this Agreement pursuant to
(1) Section 12.01(c) hereof, (2) Section 12.01(j) hereof, or
(3) Section 12.01(m) hereof.

 

(c)                                  In the event that this Agreement is
terminated after the expiration of the Due Diligence Period for any reason other
than as set forth in this Section 12.02(c), Seller shall be entitled to payment
of the Deposit Amount as liquidated damages hereunder.  Notwithstanding the
foregoing, Seller shall not be entitled to payment of the Deposit Amount in the
event that:

 

(i)                                     Seller and Buyer terminate this
Agreement by mutual written agreement pursuant to Section 12.01(a) hereof;

 

79

--------------------------------------------------------------------------------


 

(ii)                                  Seller terminates this Agreement pursuant
to (1) Section 12.01(c) hereof, (2) Section 12.01(h) hereof,
(3) Section 12.01(j) hereof, (4) Section 12.01(k) hereof, or
(5) Section 12.01(l) hereof; or

 

(iii)                               Buyer terminates this Agreement pursuant to
(1) Section 12.01(b) hereof, (2) Section 12.01(c) hereof,
(3) Section 12.01(e) hereof, (4) Section 12.01(f) hereof,
(5) Section 12.01(i) hereof, (6) Section 12.01(j) hereof, or
(7) Section 12.01(m) hereof.

 

(d)                                 In the event that Seller shall be entitled
to payment of the Deposit Amount, Escrow Agent shall deliver the Deposit Amount
to Seller as liquidated damages hereunder without demand, deduction, offset or
delay, and Buyer, on behalf of itself and its Affiliates, as applicable, hereby
covenants and agrees to execute, acknowledge and deliver to Seller any and all
instruments and documents requested by Seller in order to legally transfer such
Deposit Amount to Seller and/or evidence such transfer.  ANY DEPOSIT AMOUNT PAID
TO OR RETAINED BY SELLER AS LIQUIDATED DAMAGES UNDER THIS AGREEMENT SHALL,
EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, BE SELLER’S SOLE MONETARY
REMEDY IF BUYER FAILS TO CLOSE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
THE PARTIES HERETO EXPRESSLY AGREE AND ACKNOWLEDGE THAT SELLER’S ACTUAL MONETARY
DAMAGES IN SUCH EVENT WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO ASCERTAIN
AND THAT THE LIQUIDATED DAMAGES (I.E., THE VALUE OF THE DEPOSIT AMOUNT) STATED
ABOVE REPRESENT THE PARTIES’ REASONABLE ESTIMATE OF SUCH DAMAGES, EXCEPT AS
OTHERWISE SET FORTH IN THIS AGREEMENT.  THE PAYMENT OF ANY SUCH DEPOSIT AMOUNT
BY BUYER TO SELLER AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER.

 

ARTICLE 13

MISCELLANEOUS

 

Section 13.01                     Casualty and Condemnation; Risk of Loss.

 

(a)                                  In the event that between the Execution
Date and the Closing there is any Non-Material (as defined herein) loss or
damage to the Acquired Assets, or any part thereof, resulting from casualty and
any business interruption therefrom attributable to any acts or events occurring
between the Execution Date and the Closing (a “Casualty Loss”), Seller shall not
be deemed in breach of this Agreement, and, at Seller’s election, either
(i) Seller shall at its cost and in a reasonable manner repair or replace such
damaged Acquired Assets prior to the Closing, or (ii) Buyer shall accept such
Acquired Assets in their then-current condition, with an abatement or reduction
in the Purchase Price in an amount reasonably necessary to repair and restore
such damaged Acquired Assets, less the amount of insurance proceeds to be
received by Buyer with respect to such damage, and Buyer and Seller shall
proceed with the Closing.  For purposes of completing any repairs or
replacements under this Section 13.01, the Closing may be extended for a
reasonable time to allow such repairs or replacements to be made by Seller.

 

80

--------------------------------------------------------------------------------


 

(b)                                 In the event that between the Execution Date
and the Closing, any Non-Material portion of the Acquired Assets is subject to a
taking pursuant to the power of eminent domain, or any proposed sale in lieu
thereof (in each case, a “Taking”), Seller shall not be deemed in breach of this
Agreement and Buyer shall accept the Acquired Assets in their then-current
condition and proceed with the Closing and Buyer shall be entitled to an
assignment of all of Seller’s rights to any award in connection with such
Taking.  In the event of any such Non-Material Taking, Seller shall not
compromise, settle or adjust any claims to such award without Buyer’s prior
written consent, which shall not be unreasonably withheld.

 

(c)                                  For the purpose of this Section 13.01, a
Casualty Loss or a Taking shall be deemed “Non-Material” if the reasonably
estimated cost of restoration or repair of such damage or the amount of the
condemnation award with respect of such Taking shall not exceed Five Hundred
Thousand Dollars ($500,000).

 

(d)                                 Seller agrees to give Buyer prompt notice of
any Taking or extraordinary damage or destruction of the Acquired Assets.

 

(e)                                  If a Casualty Loss or Taking exceeds Five
Hundred Thousand Dollars ($500,000), Seller shall not be deemed in breach of
this Agreement and, at Seller’s election, may either:

 

(i)                                     proceed to the Closing and, at the
Closing, assign all insurance proceeds, and all rights of Seller to any award in
connection with such Casualty Loss or Taking, to Buyer, except to the extent
that the relevant insurance is related to business interruption or extraordinary
expenses incurred prior to the Closing.  If insurance proceeds in respect of
such Casualty Loss or Taking that are available for the costs of repair and
restoration of the Acquired Assets are reasonably estimated by Buyer to be
insufficient to cover the Casualty Loss or Taking, or if the Casualty Loss or
Taking is uninsured, the parties shall reduce the Purchase Price by the amount
of the estimated shortfall in insurance proceeds available for such costs.  In
any case where the Casualty Loss or Taking is insured, at the Closing the
Purchase Price shall be reduced by any deductible applicable to the insurance
coverage; or

 

(ii)                                  elect not to close with respect to the
Acquired Assets, in which case (A) Seller shall have the right to sell the
Business and the Acquired Assets to any third party without any obligation to
Buyer whatsoever, and (B) the Deposit Amount shall be returned to Buyer in
accordance with the provisions of Article 3 hereof; provided, however, in the
event Seller elects not to close this transaction pursuant to this
Section 13.01(e)(ii), Buyer shall have five (5) Business Days from Seller’s
written notice thereof to elect by written notice to Seller in a form reasonably
satisfactory to Seller to (x) waive all rights to any Purchase Price adjustment,
proceeds, awards or Damages relating to the Casualty Loss or Taking, if any, and
(y) acquire the Acquired Assets and assume the Assumed Liabilities on an “AS
IS-WHERE IS” basis with no Purchase Price reduction and with all faults related
to the Casualty Loss or Taking.

 

(f)                                    In the event of a Casualty Loss, Seller
shall, in cooperation with Buyer, promptly and diligently file and pursue
recovery of all appropriate insurance claims and to the

 

81

--------------------------------------------------------------------------------


 

extent of any insurance proceeds recovered, with Buyer’s consent, apply such
proceeds to the restoration of the Acquired Assets.  In the event any lender on
an Acquired Asset damaged by a Casualty Loss exercises any rights with respect
to the applicable insurance proceeds resulting in such proceeds not being
available for restoration of the Acquired Assets or assignment to Buyer, the
Purchase Price shall be reduced by the amount of the proceeds taken by such
lender unless the obligation in satisfaction of which such lender exercises such
rights is assumed by Buyer pursuant to this Agreement.  Insurance proceeds for
business interruption losses shall be applied to such losses and shall not be
counted against property casualty losses.  At the Closing, if any, subject to
any limitations in the applicable policy, Seller shall pay to Buyer any business
interruption proceeds actually received by Seller after the Execution Date for a
Casualty Loss or Taking occurring after the Execution Date, net of any
applicable premium or collection costs, or assign to Buyer the right to receive
the same.

 

(g)                                 All risk of loss or damage to the Acquired
Assets and any part thereof, including, without limitation, loss or damage
resulting from a Casualty Loss, Taking or any business interruption resulting
therefrom shall be borne by Buyer upon the Closing.

 

(h)                                 The provisions of this Section 13.01
supersede the provisions of any applicable statutory or decisional law with
respect to the subject matter of this Section 13.01.

 

Section 13.02                     Notices.

 

All notices, requests and other communications to any party hereunder shall be
in writing, to include facsimile transmission, and shall be given (i) by
personal delivery to the appropriate address as set forth below, or at such
other address for the party as shall have been previously specified in writing
to the other parties, (ii) by reliable overnight courier service with
confirmation to the appropriate address as set forth below, or at such other
address for the party as shall have been previously specified in writing to the
other parties, or (iii) by facsimile transmission with confirmation to the
appropriate facsimile number set forth below, or at such other facsimile number
for the party as shall have been previously specified in writing to the other
parties, with follow up copy by reliable overnight courier service the next
Business Day:

 

if to Buyer, to:

 

CMI Financial Network, LLC
201 Alternate 19 South
Palm Harbor, Florida  34683
Attention:  Mr. Nick Russo
Fax:  (516) 873-0513

 

and

 

CMI Financial Network, LLC
3050 K Street, Suite 220
Washington, D.C.  20006
Attention:  Mr. Vincent Sedmak
Fax:  (703) 533-9111

 

82

--------------------------------------------------------------------------------


 

with a copy to:

 

Chernett Wasserman Yarger & Pasternak, LLC

The Tower at Erieview, Suite 3300

1301 East 9th Street

Cleveland, OH  44114

Attention:  Steven L. Wasserman, Esq.

Joel R. Pentz, Esq.

Fax:  (216) 737-0011

 

if to GTA, to:

 

Golf Trust of America, Inc.

10 North Adger’s Wharf

Charleston, SC  29401

Attention:  Mr. W. Bradley Blair, II

Mr. Scott D. Peters

Fax:  (843) 723-0479

 

with a copy to:

 

O’Melveny & Myers LLP

275 Battery Street, Suite 2600

San Francisco, CA  94111-3305

Attention:  Peter T. Healy, Esq.

Fax:  (415) 984-8701

 

if to Seller, to:

 

GTA-IB, LLC

10 North Adger’s Wharf

Charleston, SC  29401

Attention:  Mr. W. Bradley Blair, II

Mr. Scott D. Peters

Fax:  (843) 723-0479

 

with a copy to:

 

O’Melveny & Myers LLP

275 Battery Street, Suite 2600

San Francisco, CA  94111-3305

Attention:  Peter T. Healy, Esq.

Fax:  (415) 984-8701

 

if to Parent, to:

 

Golf Trust of America, L.P.

10 North Adger’s Wharf

 

83

--------------------------------------------------------------------------------


 

Charleston, SC  29401

Attention:  Mr. W. Bradley Blair, II

Mr. Scott D. Peters

Fax:  (843) 723-0479

 

with a copy to:

 

O’Melveny & Myers LLP

275 Battery Street, Suite 2600

San Francisco, CA  94111-3305

Attention:  Peter T. Healy, Esq.

Fax:  (415) 984-8701

 

if to Holding Company, to:

 

GTA-IB Golf Resort, LLC

10 North Adger’s Wharf

Charleston, SC  29401

Attention:  Mr. W. Bradley Blair, II

Mr. Scott D. Peters

Fax:  (843) 723-0479

 

with a copy to:

 

O’Melveny & Myers LLP

275 Battery Street, Suite 2600

San Francisco, CA  94111-3305

Attention:  Peter T. Healy, Esq.

Fax:  (415) 984-8701

 

if to Condo Owner, to:

 

GTA-IB Condominium, LLC

10 North Adger’s Wharf

Charleston, SC  29401

Attention:  Mr. W. Bradley Blair, II

Mr. Scott D. Peters

Fax:  (843) 723-0479

 

with a copy to:

 

O’Melveny & Myers LLP

275 Battery Street, Suite 2600

San Francisco, CA  94111-3305

Attention:  Peter T. Healy, Esq.

Fax:  (415) 984-8701

 

84

--------------------------------------------------------------------------------


 

if to Management Company, to:

 

GTA-IB Management, LLC

10 North Adger’s Wharf

Charleston, SC  29401

Attention:  Mr. W. Bradley Blair, II

Mr. Scott D. Peters

Fax:  (843) 723-0479

 

with a copy to:

 

O’Melveny & Myers LLP

275 Battery Street, Suite 2600

San Francisco, CA  94111-3305

Attention:  Peter T. Healy, Esq.

Fax:  (415) 984-8701

 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a Business Day in the place of receipt. 
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

 

Section 13.03                     Confidentiality.

 

(a)                                  CMI and Nominee, if any, agree that the
Confidentiality Agreement shall be binding on CMI and Nominee, if any, as of
September 12, 2005, as if CMI and Nominee, if any, had executed the same in the
first instance.

 

(b)                                 Except as hereinafter provided or as
provided in the Confidentiality Agreement, from and after the Execution Date,
Buyer and Seller shall keep the terms, conditions and provisions of this
Agreement and all information delivered by Seller to Buyer or by Buyer to Seller
under, pursuant to or in connection with this Agreement confidential and no
party shall make any public announcements thereof unless the Buyer or Seller, as
relevant, approves the same in writing, nor shall either disclose the terms,
conditions and provisions of this Agreement, except to their respective
consultants, advisors, attorneys, accountants, engineers, surveyors, financiers,
Seller’s proposed third-party purchasers and bankers (but only to the extent
necessary to accomplish the purposes of this Agreement and only if such party
first obtains such Person’s agreement to maintain the confidentiality of such
information; provided, however, that in the case of engineers, surveyors and
other third-party consultants consulted during the due diligence process, the
disclosing party shall use its best efforts to cause such Person to maintain the
confidentiality of such information) or as may be required by law or court
order, or as may be required in connection with any litigation between the
parties hereto relating to this Agreement or the transactions contemplated
hereby.  Notwithstanding the foregoing, it is acknowledged that GTA is a public
company and that GTA intends to make a public announcement concerning, among
other things, this transaction.  GTA will have the absolute right to prepare and
file all necessary or required proxy statements and other papers, documents and
instruments necessary

 

85

--------------------------------------------------------------------------------


 

or required in Parent’s or GTA’s and their respective legal counsel’s judgment
in order to enter into and consummate, among other things, the transactions
contemplated by this Agreement and to disclose the terms, conditions and
provisions of this Agreement therein to the Securities and Exchange Commission
and/or similar federal or state authorities and the public as necessary or
advisable in Parent’s or GTA’s and their respective legal counsel’s judgment. 
The obligations of this Section 13.03 shall survive any termination of this
Agreement.

 

Section 13.04                     Amendments and Modifications.

 

This Agreement may be amended, modified or supplemented in any and all respects,
but only by a written instrument signed by all of the parties hereto expressly
stating that such instrument is intended to amend, modify or supplement this
Agreement.

 

Section 13.05                     Expenses.

 

Except as otherwise provided in this Agreement, all costs and expenses incurred
in connection with this Agreement shall be paid by the party incurring such cost
or expense.

 

Section 13.06                     Attorneys’ Fees.

 

Should any action or other proceeding be necessary to enforce any of the
provisions of this Agreement or the various transactions contemplated hereby,
the prevailing party will be entitled to recover its reasonable and actually
incurred attorneys’ fees and expenses from the non-prevailing party.

 

Section 13.07                     Successors and Assigns.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns;
provided, however, that GTA, Seller, Parent, Holding Company, Condo Owner,
Management Company and Buyer may not assign, delegate or otherwise transfer any
of their rights or obligations under this Agreement without the consent of the
other parties hereto, except that Buyer may assign its right and delegate its
duties under this Agreement in whole or in part to one or more of its Affiliates
but no such assignment shall relieve Buyer of its obligations hereunder.

 

Section 13.08                     Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF FLORIDA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE OF LAWS
OR ANY OTHER LAW THAT WOULD MAKE THE LAWS OF ANY OTHER JURISDICTION OTHER THAN
THE STATE OF FLORIDA APPLICABLE HERETO.

 

Section 13.09                     Consent to Jurisdiction.

 

Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the United States District Court for the Middle District of
Florida or of any state court located in the 13th Judicial Circuit of the State
of Florida in the event any dispute arises out of this Agreement

 

86

--------------------------------------------------------------------------------


 

or the transactions contemplated hereby, (b) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court, and (c) agrees that it will not bring any action relating
to this Agreement or the transactions contemplated by this Agreement in any
court other than a Federal court located in the State of Florida or a state
court located in the State of Florida.  Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.  Without limiting the foregoing,
each party agrees that service of process on such party as provided in
Section 13.02 hereof shall be deemed effective service of process on such party.

 

Section 13.10                     WAIVER OF JURY TRIAL.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 13.11                     Counterparts; Third Party Beneficiaries.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement shall become effective when
Parent, Seller and Buyer shall have received a counterpart hereof signed by the
other parties hereto.  No provision of this Agreement is intended to confer upon
any Person other than the parties hereto any rights or remedies hereunder except
for Indemnified Parties pursuant to Article 11 hereof.

 

Section 13.12                     Entire Agreement.

 

This Agreement and the documents, agreements, certificates, and instruments
referred to herein and therein, including, without limitation, the
Confidentiality Agreement, constitute the entire agreement between the parties
with respect to the subject matter of this Agreement and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter of this Agreement.

 

Section 13.13                     Headings.

 

The article, section, paragraph and other headings contained in this Agreement
are inserted for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

Section 13.14                     Severability.

 

Any term or provision of this Agreement that is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.  If the final judgment of a court of competent jurisdiction or
other authority declares that any term or provision hereof is invalid, void or
unenforceable, the parties agree that the court making such determination shall
have the power to reduce the scope, duration, area or

 

87

--------------------------------------------------------------------------------


 

applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

 

Section 13.15                     Specific Performance.

 

Seller and Parent acknowledge and agree that in the event of a material breach
of this Agreement by Seller and Parent prior to the Closing and Buyer elects to
proceed with the Closing, Buyer would be irreparably and immediately harmed and
could not be made whole by monetary damages.  Therefore, Seller and Parent agree
to the granting of specific performance of this Agreement and injunctive or
other equitable relief in favor of Buyer as a remedy for any such material
breach so long as there is proof of actual damages.  The remedy provided for in
this Section 13.15 shall be deemed to be the exclusive remedy for a material
breach of this Agreement, and the parties shall not be entitled to any other
remedies available at law or equity.

 

Section 13.16                     Extension; Waiver.

 

At any time prior to the Closing, all of the parties hereto may mutually agree
to (i) extend the time for the performance of any of the obligations or acts of
any party hereto, (ii) waive any inaccuracies in the representations and
warranties of any party contained herein or in any document delivered hereby,
(iii) waive compliance with any of the agreements of any party contained herein,
or (iv) waive any condition to any party’s obligations hereunder.  Any agreement
on the part of a party hereto to any such extension or waiver shall be valid
only if set forth in a written instrument signed on behalf of all parties
hereto.  Except as otherwise provided in this Agreement, no failure or delay in
exercising any right, power or privilege hereunder will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise of any right, power or privilege hereunder.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

“GTA”

 

 

 

 

 

GOLF TRUST OF AMERICA, INC.

 

 

 

 

 

 

 

 

By:

/s/ W. Bradley Blair II

 

 

 

 

Name: W. Bradley Blair II

 

 

 

 

Title:    President

 

 

 

 

 

 

 

 

 

“PARENT”

 

 

 

 

 

GOLF TRUST OF AMERICA, L.P.

 

 

 

 

 

 

 

 

By:

/s/ W. Bradley Blair II

 

 

 

 

Name: W. Bradley Blair II

 

 

 

 

Title:    President

 

 

 

 

 

 

 

 

 

“SELLER”

 

 

 

 

 

GTA-IB, LLC

 

 

 

 

 

 

 

 

By:

/s/ W. Bradley Blair II

 

 

 

 

Name: W. Bradley Blair II

 

 

 

 

Title:    President

 

 

 

 

 

 

 

 

 

“HOLDING COMPANY”

 

 

 

 

 

GTA-IB GOLF RESORTS, LLC

 

 

 

 

 

 

 

 

By:

/s/ W. Bradley Blair II

 

 

 

 

Name: W. Bradley Blair II

 

 

 

 

Title:    President

 

 

89

--------------------------------------------------------------------------------


 

 

 

“CONDO OWNER”

 

 

 

 

 

GTA-IB CONDOMINIUM, LLC

 

 

 

 

 

 

 

 

By:

/s/ W. Bradley Blair II

 

 

 

 

Name: W. Bradley Blair II

 

 

 

 

Title:    President

 

 

 

 

 

 

 

 

 

“MANAGEMENT COMPANY”

 

 

 

 

 

GTA-IB MANAGEMENT, LLC

 

 

 

 

 

 

 

 

By:

/s/ W. Bradley Blair II

 

 

 

 

Name: W. Bradley Blair II

 

 

 

 

Title:    President

 

 

90

--------------------------------------------------------------------------------


 

 

 

“BUYER”

 

 

 

 

 

 

 

 

CMI FINANCIAL NETWORK, LLC

 

 

 

 

 

 

 

 

By:

/s/ Vincent Sedmak

 

 

 

 

Name: Vincent Sedmak

 

 

 

 

Title:    Director

 

 

91

--------------------------------------------------------------------------------


 

Agreed as to Article 3:

 

 

 

“ESCROW AGENT”

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

 

By:

 

/s/ Jenny A. Joiner

 

Name:

Jenny A. Joiner

Title:

Commercial Closer

 

92

--------------------------------------------------------------------------------

 
